Exhibit 10.1

 

 

 

CREDIT AND SECURITY AGREEMENT

 

 

by and among

 

 

INTERPACE DIAGNOSTICS GROUP, INC.,

INTERPACE DIAGNOSTICS CORPORATION, 

INTERPACE DIAGNOSTICS, LLC
AND ANY ADDITIONAL ENTITY THAT MAY
HEREAFTER BE ADDED AS A BORROWER

 

 

each a Borrower and, collectively, the Borrowers

 

 

and

 

 

SCM SPECIALTY FINANCE OPPORTUNITIES FUND, L.P.

 

 

as the Lender

 

 

 

Dated as of

September 28, 2016

 

 
 

--------------------------------------------------------------------------------

 

 

CREDIT AND SECURITY AGREEMENT

 

Table of Contents

 

 

Page

   

INTERPACE DIAGNOSTICS GROUP, INC.,

1

     



INTERPACE DIAGNOSTICS CORPORATION,

1

     



I.

DEFINITIONS

1

     



 

1.1

General Terms

1

 

1.2

Specific Terms

1

 

1.3

Other Definitional and Interpretative Provisions

21

 

1.4

Time is of the Essence

22

     



II.

ADVANCES, PAYMENT AND INTEREST

22

     



 

2.1

Advances

22

 

2.2

Evidence of Obligations; Maturity

23

 

2.3

Interest

24

 

2.4

Revolving Facility Disbursements; Requirement to Deliver Borrowing Certificate

24

 

2.5

Revolving Facility Collections; Repayment; Borrowing Availability and Lockbox

25

 

2.6

Promise to Pay; Manner of Payment

27

 

2.7

Repayment of Excess Advances

27

 

2.8

Payments by Lender

27

 

2.9

Grant of Security Interest; Collateral

28

 

2.10

Collateral Administration

28

 

2.11

Power of Attorney

30

 

2.12

Setoff Rights

31

     



III.

FEES AND OTHER CHARGES

31

     



 

3.1

Facility Fee

31

 

3.2

Unused Line Fee

31

 

3.3

Collateral Management Fee

32

 

3.4

Early Termination Fees

32

 

3.5

Computation of Fees; Lawful Limits

32

 

3.6

Default Rate of Interest

33

 

3.7

Acknowledgement of Joint and Several Liability

33

     



IV.

CONDITIONS PRECEDENT

36

     



 

4.1

Conditions to Closing

36

 

4.2

Conditions to Advances

38

 

4.3

Post-Closing Requirements

39

 

i 

--------------------------------------------------------------------------------

 

 

V.

REPRESENTATIONS AND WARRANTIES

39

     



 

5.1

Organization and Authority

39

 

5.2

Loan Documents

40

 

5.3

Subsidiaries, Capitalization and Ownership Interests

40

 

5.4

Properties

40

 

5.5

Other Agreements

41

 

5.6

Litigation

41

 

5.7

Labor Matters

41

 

5.8

Tax Returns, Governmental Reports

42

 

5.9

Financial Statements and Reports

42

 

5.10

Compliance with Law

42

 

5.11

Intellectual Property

43

 

5.12

Licenses and Permits

44

 

5.13

Disclosure

44

 

5.14

Existing Indebtedness; Investments, Guarantees and Certain Contracts

44

 

5.15

Agreements with Affiliates

45

 

5.16

Insurance

45

 

5.17

Names, Location of Offices, Records and Collateral

45

 

5.18

Non-Subordination

45

 

5.19

Accounts

46

 

5.20

Healthcare Law Compliance Representations

46

 

5.21

Compliance with Environmental Requirements; No Hazardous Substances

49

 

5.22

Material Contracts

50

 

5.23

Reliance on Representations; Survival

51

     



VI.

AFFIRMATIVE COVENANTS

51

     



 

6.1

Financial Statements, Reports and Other Information

51

 

6.2

Payment of Obligation

54

 

6.3

Conduct of Business and Maintenance of Existence and Assets

54

 

6.4

Compliance with Legal, Tax and Other Obligations

55

 

6.5

Insurance

55

 

6.6

True Books

56

 

6.7

Inspection; Period Audits

56

 

6.8

Further Assurances; Post Closing

56

 

6.9

Payment of Indebtedness

57

 

6.10

Lien Terminations

57

 

6.11

Use of Proceeds

57

 

6.12

Collateral Documents; Security Interest in Collateral

57

 

6.13

Right of First Refusal

58

 

6.14

Taxes and Other Charges

58

 

6.15

Payroll Agent

60

 

6.16

[Reserved]

60

 

6.17

Hazardous Substances

60

 

6.18

Healthcare Operations

60

 

6.19

Landlord Waiver and Consent

62

 

 
ii 

--------------------------------------------------------------------------------

 

 

VII.

NEGATIVE COVENANTS

62

     



 

7.1

Financial Covenants

62

 

7.2

No Indebtedness Other Than Permitted Indebtedness

62

 

7.3

No Liens Other Than Permitted Liens

63

 

7.4

Investments, New Facilities or Collateral; Subsidiaries

63

 

7.5

Prohibited Payments

63

 

7.6

Transactions with Affiliates

64

 

7.7

Organizational Documents; Fiscal Year; Dissolution; Use of Proceeds

64

 

7.8

Asset Sales

65

 

7.9

Reserved

65

 

7.10

Restrictive Agreements

65

 

7.11

Modifications of Certain Agreements

66

 

7.12

Payments and Modifications of Subordinated Debt

66

 

7.13

Deposit Accounts

66

 

7.14

Truth of Statements

67

 

7.15

IRS Form 8821

67

 

7.16

Third Party Payor Programs

67

 

7.17

Limitations on Dormant Subsidiaries

67

     



VIII.

EVENTS OF DEFAULT

68

     



 

8.1

Events of Default

68

 

8.2

Acceleration and Suspension or Termination of Commitments

70

     



IX.

RIGHTS AND REMEDIES AFTER DEFAULT

71

     



 

9.1

Rights and Remedies

71

 

9.2

Application of Proceeds

72

 

9.3

Rights of Lender to Appoint Receiver

72

 

9.4

Rights and Remedies not Exclusive

72

     



X.

WAIVERS AND JUDICIAL PROCEEDINGS

73

     



 

10.1

Waivers

73

 

10.2

Delay; No Waiver or Defaults

73

 

10.3

Jury Waiver

73

 

10.4

Cooperation in Discovery and Litigation

74

     



XI.

EFFECTIVE DATE AND TERMINATION

74

     



 

11.1

Effectiveness and Termination

74

 

11.2

Survival

75

     



XII.

ASSIGNMENTS AND PARTICIPATIONS

75

     



 

12.1

Assignments

75

 

12.2

Participations

76

 

12.3

Defaulting Participants

76

 

 
iii 

--------------------------------------------------------------------------------

 

 

XIII. MISCELLANEOUS

77

     



 

13.1

Governing Law; Jurisdiction; Service of Process; Venue

77

 

13.2

Binding Effect of Loan Documents

77

 

13.3

Revival of Obligations

78

 

13.4

Indemnity

78

 

13.5

Notice

79

 

13.6

Severability; Captions; Counterparts; Facsimile or other Electronic Signatures

79

 

13.7

Expenses

79

 

13.8

Entire Agreement

80

 

13.9

Lender Approvals

80

 

13.10

Confidentiality and Publicity

81

 

13.11

USA Patriot Act Notification

81

 

13.12

Release of Lender

81

 

 
iv 

--------------------------------------------------------------------------------

 

 

ANNEX I

Financial and Loan Covenants

EXHIBITS

     

Exhibit A

-

Borrowing Certificate

     

Exhibit B

-

Compliance Certificate

     

SCHEDULES

     

Schedule 2.4

-

Borrowers’ Account for Funding Wires

     

Schedule 4.1

-

Aging Accounts Payable

     

Schedule 5.1

-

Organization

     

Schedule 5.3

-

Capitalization, Organization Chart (including all subsidiaries,
authorized/issued capitalization, owners, directors, officers and managers) and
Joint Ventures

     

Schedule 5.4

-

Real Property Owned or Leased

     

Schedule 5.11

-

Intellectual Property

     

Schedule 5.16

-

Insurance

     

Schedule 5.17A

-

Corporate Names

     

Schedule 5.17B

-

Business and Collateral Locations

     

Schedule 5.20

-

Healthcare Law Compliance Representations

     

Schedule 5.22

-

Material Contracts

     

Schedule 6.1

-

Qualification to Accounting Firm Certification

     

Schedule 7.2

-

Indebtedness

     

Schedule 7.3

-

Liens

     

Schedule 7.13

-

Deposit Accounts Subject to Control

 

 
v 

--------------------------------------------------------------------------------

 

 

CREDIT AND SECURITY AGREEMENT

 

THIS CREDIT AND SECURITY AGREEMENT (the “Agreement”) dated as of September 28,
2016, is entered into by and among INTERPACE DIAGNOSTICS GROUP, INC., a Delaware
corporation (“Interpace”), INTERPACE DIAGNOSTICS CORPORATION, a Delaware
corporation (“IDC”), and INTERPACE DIAGNOSTICS, LLC, a Delaware limited
liability company (“IDL”), and any additional borrower that may hereafter be
added to this Agreement (together with Interpace, IDG, and IDL, individually
and/or collectively, “Borrower” and/or “Borrowers”), and SCM SPECIALTY FINANCE
OPPORTUNITIES FUND, L.P., a Delaware limited partnership (the “Lender”).

 

WHEREAS, Borrowers have requested that Lender make available to Borrowers a
revolving credit facility (the “Revolving Facility”) in the initial maximum
principal amount at any time outstanding of up to $1,200,000 (the “Facility
Cap”), the proceeds of which shall be used by Borrowers to provide for their
working capital needs; and

 

WHEREAS, Lender is willing to make the Revolving Facility available to Borrowers
upon the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which hereby are
acknowledged, Borrowers and Lender hereby, intending to be legally bound, agree
as follows:

 

I. DEFINITIONS

 

 

1.1

General Terms

 

For purposes of this Agreement, in addition to the definitions above and
elsewhere in this Agreement, the terms listed below shall have the meanings set
forth below. All capitalized terms used which are not specifically defined shall
have meanings provided in Article 9 of the UCC to the extent the same are used
or defined therein. Unless otherwise specified herein, any agreement or contract
referred to herein shall mean such agreement as modified, amended or
supplemented from time to time. Unless otherwise specified, as used in the Loan
Documents or in any certificate, report, instrument or other document made or
delivered pursuant to any of the Loan Documents, all accounting terms not
defined elsewhere in this Agreement shall have the meanings given to such terms
in and shall be interpreted in accordance with GAAP applied on a basis
consistent with the most recent audited financial statements of each Borrower
and its Subsidiaries delivered to Lender on or prior to the Closing Date.

 

 

1.2

Specific Terms

 

“Account Debtor” shall mean “account debtor”, as defined in Article 9 of the
UCC, and any other obligor in respect of an Account.

 

 
 

--------------------------------------------------------------------------------

 

 

“Accounts” shall mean all of Borrowers’ (i) accounts (as that term is defined in
the UCC), and (ii) all other rights of payment, collection or reimbursement
(whether owed directly by Borrower or assigned to Borrower by a patient or other
third party), whenever due, that arose out of, or will arise out of, the
rendering whether before or after the date of this Agreement of Healthcare
Services, and including, without limitation, all of Borrowers’ rights of
payment, collection or reimbursement with respect to such Healthcare Services
from any insurer, federal or state government agency or other third party;
whether billed on a fee for service, monthly per patient capitation charge or
any other basis, whether or not the accounts, payment intangibles, or rights of
payment, collection or reimbursement have been invoiced or billed, written off,
partially paid, currently assigned to collection agencies or other third party
service vendors. Without limiting the foregoing, Accounts shall also include all
monies due or to become due to Borrowers and obligations to Borrowers in any
form (whether arising in connection with contracts, contract rights,
instruments, or chattel paper), in each case whether or not earned by
performance, now or hereafter in existence, and all documents of title or other
documents representing any of the foregoing, and all collateral security and
guaranties of any kind, now or hereafter in existence, given by any Person with
respect to any of the foregoing.

 

“Accrediting Organization” means any Person from which any Borrower has received
an accreditation as of the Closing Date or thereafter.

 

“Advance” shall mean a borrowing under the Revolving Facility. Any amounts paid
by Lender on behalf of any Borrower or any Guarantor under any Loan Document
shall also be an Advance for purposes of this Agreement. Each Advance shall
increase the principal amount outstanding hereunder.

 

“Affiliate” shall mean, as to any Person, any other Person (a) that, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person, (b) who is a director or officer (i) of
such Person, (ii) of any Subsidiary of such Person, or (iii) of any Person
described in clause (a) above with respect to such Person, (c) which, directly
or indirectly through one or more intermediaries, is the beneficial or record
owner (as defined in Rule 13d-3 of the Securities Exchange Act of 1934, as
amended, as the same is in effect on the date hereof) of ten percent (10%) or
more of any class of the outstanding voting stock, securities or other equity or
ownership interests of such Person and (d) any spouses, parents, descendants and
siblings of any of the Persons described in clauses (a), (b) and (c) above. For
purposes of this definition, the term “control” (and the correlative terms,
“controlled by” and “under common control with”) shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
administrative management or policies (even without the power to direct or cause
the direction of the clinical/medical management or policies), whether through
ownership of securities or other interests, by contract or otherwise.

 

“Applicable Margin” means two and three quarters percent (2.75%).

 

“Applicable Rate” shall mean the interest rate applicable from time to time to
Advances under this Agreement.

 

“Approved Fund” means any (a) investment company, finance company, fund, trust,
securitization vehicle or conduit that is (or will be) engaged in making,
purchasing, holding, or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of business or (b) any Person (other
than a natural person) which temporarily warehouses loans for any lender or any
entity described in the preceding clause (a) and that, with respect to each of
the preceding clauses (a) and (b), is administered or managed by (i) Lender,
(ii) an Affiliate of Lender, or (iii) a Person (other than a natural person) or
an Affiliate of a Person (other than a natural person) that administers or
manages Lender.

 

 
2

--------------------------------------------------------------------------------

 

 

“Availability” shall mean the Revolving Loan Limit less all Revolving Loans
outstanding, minus any reserves imposed by the Lender in its Permitted
Discretion.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.

 

“Billing Agent Agreement” means that certain letter agreement dated as of the
date hereof executed by Borrowers and acknowledged by Quadax, Inc. and Lender,
as such may be modified, amended or supplemented from time to time.

 

“Books and Records” shall mean Borrower’s books and records specifically
relating to Accounts, including, but not limited to, ledgers, records
indicating, summarizing, or evidencing Borrower’s Accounts and all computer
programs, disc or tape files, printouts, runs, and other computer prepared
information with respect to the foregoing and any software necessary to operate
the same.

 

“Borrower” and “Borrowers” mean the entity(ies) described in the first paragraph
of this Agreement and each of their successors and permitted assigns.

 

“Borrowing Base” shall mean, as of any date of determination:

 

(a)     the Net Collectible Value of Eligible Receivables of all Borrowers, as
such Net Collectible Value is determined by Lender with reference to the most
recent Borrowing Certificate, other factors deemed relevant by Lender and
otherwise in accordance with this Agreement; provided, however, that if as of
such date of determination the most recent Borrowing Certificate is of a date
more than four (4) Business Days before or after such date, the Borrowing Base
shall be determined by Lender in its sole discretion; minus

 

(b)      the amount of any reserves and/or adjustments provided for in this
Agreement or determined by Lender from time to time, in its Permitted
Discretion.

 

“Borrowing Certificate” shall mean a Borrowing Certificate substantially in the
form of Exhibit A.

 

“Borrowing Date” shall have the meaning assigned to that term in Section 2.4.

 

“Business Day” shall mean any day other than a Saturday, Sunday, Good Friday or
other day on which the Federal Reserve or Lender is closed.

 

“Capital Lease” shall mean, as to any Person, a lease or any interest in any
kind of property or asset by that Person as lessee that is, should be or should
have been recorded as a “capital lease” in accordance with GAAP.

 

 
3

--------------------------------------------------------------------------------

 

 

“Capitalized Lease Obligations” shall mean all obligations of any Person under
Capital Leases, in each case, taken at the amount thereof accounted for as a
liability in accordance with GAAP.

 

“CCP” shall have the meaning assigned to the term in Section 6.19(d).

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended
from time to time.

 

“Change of Control” shall mean any of the following: (a) the occurrence of a
merger, consolidation, reorganization, recapitalization or share or interest
exchange, sale or transfer or any other transaction or series of transactions as
a result of which any Person, individually or in concert with other Persons, who
did not own, directly or indirectly, a majority of any Borrower’s voting stock
or voting power as of the Closing Date becomes (after the Closing Date) entitled
to elect or appoint at least a majority of such Borrower’s Board of Directors,
or (b) the resignation, termination, replacement, death, disability or any other
event the result of which is the failure of the existing senior management of
any Borrower to function in their current capacities, unless, (i) in the case of
a replacement, the replacement is reasonably acceptable to Lender, or (ii) in
all other cases a replacement reasonably satisfactory to Lender is identified
and engaged within 30 days following such event, (c) Interpace shall cease to
beneficially own, directly or indirectly, fifty-one percent (51%), on a fully
diluted basis, of the economic and voting interests in the equity interests of
any other Borrower or (d) the sale, assignment, transfer, lease, conveyance or
other disposition of all or substantially all of any Borrower’s assets to, or a
consolidation or merger with or into, any other Person, other than any such
transaction where immediately thereafter the surviving Person is a direct or
indirect subsidiary of a Borrower.

 

“Closing” shall mean the date of the initial Advance under the Revolving
Facility.

 

“Closing Date” shall mean the date the Closing occurs.

 

“Closing Date Subordinated Creditor” means, individually and collectively,
Redpath Equityholder Representative, LLC, a Delaware limited liability company,
as Equityholder Representative (as defined in the Closing Date Subordinated Debt
Documents) and the Equityholders (as defined in the Closing Date Subordinated
Debt Documents), including their respective successors and assigns as permitted
hereunder.

 

“Closing Date Subordinated Debt” means any Indebtedness of Borrowers incurred
pursuant to the terms of the Closing Date Subordinated Debt Documents.

 

“Closing Date Subordinated Debt Documents” means, individually and collectively,
that certain Non-Negotiable Subordinated Secured Promissory Note dated October
31, 2014 by and between Closing Date Subordinated Creditor, Interpace and IDL
and all other agreements, documents and instruments at any time executed and/or
delivered in connection therewith or related thereto, each as amended, restated,
supplemented or otherwise modified from time to time as permitted hereunder.

 

 
4

--------------------------------------------------------------------------------

 

 

“Closing Date Subordination Agreement” means that certain Subordination
Agreement dated as of even date herewith by and between Closing Date
Subordinated Creditor and Lender and acknowledged by Borrower.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” shall mean, collectively and each individually, all collateral
and/or security identified in Section 2.9, together with any additional
collateral and/or security now or hereafter granted to Lender by Borrowers
and/or Guarantors pursuant to a Loan Document.

 

“Collateral Management Fee” shall have the meaning assigned to the term in
Section 3.3.

 

“Commercial Lockbox Account” shall have the meaning set forth in Section 2.5.

 

“Commitment Expiration Date” means the date that is two (2) years following the
Closing Date.

 

“Compliance Certificate” shall have the meaning assigned to the term in
Section 6.1(a).

 

“Concentration Account” shall have the meaning assigned to the term in
Section 2.5.

 

“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person: (a) with respect to any Indebtedness of
another Person (a “Third Party Obligation”) if the purpose or intent of such
Person incurring such liability, or the effect thereof, is to provide assurance
to the obligee of such Third Party Obligation that such Third Party Obligation
will be paid or discharged, or that any agreement relating thereto will be
complied with, or that any holder of such Third Party Obligation will be
protected, in whole or in part, against loss with respect thereto; (b) with
respect to any undrawn portion of any letter of credit issued for the account of
such Person or as to which such Person is otherwise liable for the reimbursement
of any drawing; or (c) for any obligations of another Person pursuant to any
Guaranty (other than a Guaranty of the Obligations or any part thereof) or
pursuant to any agreement to purchase, repurchase or otherwise acquire any
obligation or any property constituting security therefor, to provide funds for
the payment or discharge of such obligation or to preserve the solvency,
financial condition or level of income of another Person. The amount of any
Contingent Obligation shall be equal to the amount of the obligation so
guaranteed or otherwise supported or, if not a fixed and determinable amount,
the maximum amount so guaranteed or otherwise supported.

 

“Controlled Group” means all members of any group of corporations and all
members of a group of trades or businesses (whether or not incorporated) under
common control which, together with any Borrower, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of
ERISA.

 

“Credit Party” means any Guarantor under a Guaranty of the Obligations or any
part thereof, any Borrower and any other Person (other than Lender or a
participant of a Lender), whether now existing or hereafter acquired or formed,
that becomes obligated as a borrower, guarantor, surety, indemnitor, pledgor,
assignor or other obligor under any Loan Document, and “Credit Parties” means
all such Persons, collectively.

 

 
5

--------------------------------------------------------------------------------

 

 

“Date of Service” of an Account shall mean the earliest date the healthcare
service for which the Account is payable was rendered or the healthcare related
Equipment, prosthetics, pharmaceuticals or other goods for which the Account is
payable were delivered.

 

“Debtor Relief Law” shall mean, collectively, the Bankruptcy Code and all other
applicable liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization or similar debtor relief laws from time
to time in effect affecting the rights of creditors generally, as amended from
time to time.

 

“Default” shall mean (a) any event, fact, circumstance or condition that, with
the giving of applicable notice or passage of time or both, would, unless cured
or waived, constitute, be, become or result in an Event of Default and (b) any
Event of Default.

 

“Default Rate” shall have the meaning assigned to the term in Section 3.6.

 

“Distribution” means as to any Person (a) any dividend or other distribution
(whether in cash, securities or other property) on any equity interest in such
Person (except those payable solely in its equity interests of the same class),
(b) any payment by such Person on account of (i) the purchase, redemption,
retirement, defeasance, surrender, cancellation, termination or acquisition of
any equity interests in such Person or any claim respecting the purchase or sale
of any equity interest in such Person, or (ii) any option, warrant or other
right to acquire any equity interests in such Person, (c)  any lease or rental
payments to an Affiliate or Subsidiary of a Borrower, or (d) repayments of or
debt service on loans or other indebtedness held by any Person holding an equity
interest in a Borrower or a Subsidiary of a Borrower, an Affiliate of a Borrower
or an Affiliate of any Subsidiary of a Borrower unless permitted under and made
pursuant to a Subordination Agreement applicable to such loans or other
indebtedness.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Dormant Subsidiary” means, individually and collectively Group DCA, LLC, a
Delaware limited liability company, PDI Biopharma, LLC, a New Jersey limited
liability company, Interpace Diagnostics Group Lab Inc., a Delaware limited
liability company and Inserve Support Solutions, a California corporation.

 

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by Lender, provided, however, that notwithstanding the foregoing,
“Eligible Assignee” shall not include any Borrower or any of Borrower’s
Affiliates.

 

 
6

--------------------------------------------------------------------------------

 

 

“Eligible Receivables” shall mean each Account arising in the ordinary course of
Borrowers’ business, which meets the following criteria, and shall include such
additional Accounts as may be permitted from time to time by Lender at the
request of a Borrower pursuant to Section 2.1(e):

 

a.     it is subject to a valid perfected first priority security interest in
favor of Lender, subject to no other Lien (other than Permitted Liens);

 

b.     it is evidenced by an invoice, statement, electronic submission or other
documentary evidence satisfactory to Lender;

 

c.     any portion thereof that is payable by a beneficiary, recipient or
subscriber individually and not directly by a third party obligor acceptable to
Lender shall not be included as an Eligible Receivable;

 

d.     it does not arise out of services rendered or a sale made to, or out of
any other transactions between any Borrower or any of its Subsidiaries and, one
or more Affiliates of any Borrower or any of its Subsidiaries;

 

e.     it is outstanding for less than 150 calendar days after the Date of
Service with respect to such Account;

 

f.     no covenant, agreement, representation or warranty with respect to such
Accounts contained in any Loan Document has been breached and remains uncured;

 

g.     the Account Debtor for such Account has a claims paying ability rating of
“A” or better by A.M. Best Company or is otherwise creditworthy as determined by
the Lender in its sole discretion;

 

h.     arises out of a completed, bona fide sale and delivery of goods or
rendering of Healthcare Services by a Borrower in the ordinary course of
business, in accordance with applicable law, and in accordance with the terms
and conditions of all purchase orders, contracts, certifications,
participations, certificates of need and other documents relating thereto or
forming a part of the contract between a Borrower and the Account Debtor;

 

i.     it does not represent the sale of goods or rendering of services to an
Account Debtor on a bill-and-hold, guaranteed sale, sale-and-return, sale on
approval, consignment or any other repurchase or return basis and is not
evidenced by Chattel Paper or an Instrument of any kind and has not been reduced
to judgment;

 

j.     it does not represent amounts payable to Borrower for the use (whether
through leasing or otherwise) of Borrower’s employees by third parties;

 

k.     it is not payable under worker’s compensation laws or insurance,
automobile insurance whether a no-fault law or otherwise, does not represent a
census capitation payment or a claim for a personal injury and is not a Self-Pay
Account;

 

l.     the applicable Account Debtor for such Account is not a Governmental
Authority, unless all applicable statutes, ordinances or regulations respecting
the assignment of such Account have been complied with;

 

m.     any portion thereof that is subject to any offset, credit (including any
resource or other income credit or offset), deduction, defense, discount,
chargeback, freight claim, allowance, adjustment, dispute or counterclaim, or is
contingent in any respect or for any reason (except to the extent that the same
is taken into consideration in determining Net Collectible Value) as not been
included as an Eligible Receivable;

 

 
7

--------------------------------------------------------------------------------

 

 

n.     except for deductions taken into consideration in determining Net
Collectible Value, there is no agreement with an Account Debtor for any
deduction from such Accounts, except for discounts or allowances made in the
ordinary course of business for prompt payment, all of which discounts or
allowances are reflected in the calculation of the face value of each invoice
related thereto, such that only the discounted amount of such Accounts after
giving effect to such discounts and allowances shall be considered an Eligible
Receivable;

 

o.     no return, rejection or repossession of goods or services related to it
has occurred;

 

p.     the Third Party Payor with respect thereto has its principal place of
business or chief executive offices within the continental United States and the
Account is payable to a Borrower in US dollars;

 

q.     a Borrower has not agreed to accept and has not accepted any non-cash
payment for such Account;

 

r.     if the Account Debtor is the Medicaid program, the Account is not in a
“Medicaid Pending” status; and

 

s.     such Account meets such specifications and requirements other than as set
forth above, which may from time to time be established by Lender, in Lender’s
sole discretion, by written notice to the Borrowers.

 

“Environmental Laws” means any present and future federal, state, provincial,
territorial, municipal and local laws, statutes, ordinances, rules, regulations,
standards, policies and other governmental directives or requirements, as well
as common law, pertaining to the environment, natural resources, pollution,
health (including any environmental clean-up statutes and all regulations
adopted by any local, state, federal, provincial, territorial, municipal or
other Governmental Authority, and any statute, ordinance, code, order, decree,
law rule or regulation all of which pertain to or impose liability or standards
of conduct concerning medical waste or medical products, Equipment or supplies),
safety or clean-up that apply to any Borrower and relate to Hazardous
Substances, including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601 et seq.), the
Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901 et seq.), the
Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 5101 et seq.), the Clean Air Act (42
U.S.C. § 7401 et seq.), the Federal Insecticide, Fungicide and Rodenticide Act
(7 U.S.C. § 136 et seq.), the Emergency Planning and Community Right-to-Know Act
(42 U.S.C. § 11001 et seq.), the Occupational Safety and Health Act (29 U.S.C. §
651 et seq.), the Residential Lead-Based Paint Hazard Reduction Act (42 U.S.C. §
4851 et seq.), any analogous state, federal, territorial, provincial, municipal
or local laws, any amendments thereto, and the regulations promulgated pursuant
to said laws, together with all amendments from time to time to any of the
foregoing and judicial interpretations thereof.

 

 
8

--------------------------------------------------------------------------------

 

 

“Equipment” means “equipment” as defined in Article 9 of the UCC.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.

 

“ERISA Plan” means any “employee benefit plan,” as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which any Borrower
maintains, sponsors or contributes to.

 

“Event of Default” shall mean the occurrence of any event set forth in Article
VIII.

 

“Excluded Deposit Accounts” shall mean, collectively, all deposit accounts held
by the Borrowers at TD Bank, N.A.

 

“Facility Cap” shall have the meaning set forth in the recitals to this
Agreement.

 

“Facility Fee” shall have the meaning set forth in Section 3.1.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreements with respect thereto.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time as applied by nationally recognized
accounting firms.

 

“Government Contract” shall be defined to mean all contracts (including all
amendments thereto) relating to the payment of Government Receivables (a) with
the United States government or with any agency or instrumentality thereof, or
(b) with any State or Territory of the United States or the District of Columbia
or with any agency or instrumentality thereof.

 

“Governmental Account Debtor” means the United States government or a political
subdivision thereof, or any state, county or municipality or department, agency
or instrumentality thereof, that is responsible for payment of an Account, or
any agent, administrator, intermediary or carrier for the foregoing.

 

“Governmental Authority” shall mean any federal, state, municipal, national,
local or other governmental department, court, commission, board, bureau, agency
or instrumentality or political subdivision thereof, or any entity or officer
exercising executive, legislative or judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case, whether
of the United States or a state, territory or possession thereof, a foreign
sovereign entity or country or jurisdiction or the District of Columbia.

 

“Governmental Lockbox Account” shall have the meaning set forth in Section 2.5.

 

 
9

--------------------------------------------------------------------------------

 

 

“Governmental Receivable” means any Account which is the obligation of the
United States of America, or any State or Territory of the United States of
America, and the District of Columbia, or any of their respective agencies,
whether under the Medicaid or Medicare program established pursuant to the
Social Security Act or any other federal healthcare program, including, without
limitation, TRICARE (formerly known as CHAMPUS) and CHAMPVA and whether or not
the Account is the primary obligation of such government or agency.

 

“Guarantor” shall mean any guarantor of the Obligations or any part thereof,
including any guarantor of the accuracy of any one or more representations
and/or warranties of Borrower contained in this Agreement.

 

“Guaranty” shall mean any obligation, contingent or otherwise, of such Person
directly or indirectly guaranteeing any Indebtedness or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain financial statement conditions or
otherwise), or (b) entered into for the purpose of assuring in any other manner
the obligee of such Indebtedness or other obligation of the payment thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
provided, however, that the term Guaranty shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guaranty”
used as a verb has a corresponding meaning. The term “Guaranties” shall mean the
plural of Guaranty.

 

“Hazardous Substances” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which is prohibited by
any Environmental Laws; any contaminant, pollutant, waste or substance that is
likely to cause immediately or at some future time harm or degradation to the
surrounding environment or risk to human health; toxic mold, any substance that
requires special handling; and any other material or substance now or in the
future defined, classified or listed as a “hazardous substance,” “hazardous
material,” “hazardous waste,” “toxic substance,” “toxic pollutant,”
“contaminant,” “pollutant”, “radioactive”, “dangerous” or other words of similar
import within the meaning of any Environmental Law, including: (a) any
“hazardous substance” defined as such in (or for purposes of) CERCLA, or any
so-called “superfund” or “superlien” Law, including the judicial interpretation
thereof; (b) any “pollutant or contaminant” as defined in 42 U.S.C.A. §
9601(33); (c) any material now defined as “hazardous waste” pursuant to 40
C.F.R. Part 260; (d) any petroleum or petroleum by-products, including crude oil
or any fraction thereof; (e) natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel; (f) any “hazardous chemical” as defined
pursuant to 29 C.F.R. Part 1910; (g) any toxic or harmful substances, wastes,
materials, pollutants or contaminants (including, without limitation, asbestos,
polychlorinated biphenyls (“PCB’s”), flammable explosives, radioactive
materials, infectious substances, materials containing lead-based paint or raw
materials which include hazardous constituents); and (h) any other toxic
substance or contaminant that is subject to any Environmental Laws or other past
or present requirement of any Governmental Authority.

 

 
10

--------------------------------------------------------------------------------

 

 

“Hazardous Substances Contamination” means contamination (whether now existing
or hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Substances, or any derivatives thereof, or on or of any other property
as a result of Hazardous Substances, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.

 

“Healthcare Laws” shall mean all applicable Laws relating to the possession,
control, warehousing, marketing, sale and distribution of pharmaceuticals, the
operation of medical or senior housing facilities (such as, but not limited to,
nursing homes, skilled nursing facilities, rehabilitation hospitals,
intermediate care facilities and adult care facilities), patient healthcare,
patient healthcare information, patient abuse, the quality and adequacy of
medical care, rate setting, Equipment, personnel, operating policies, fee
splitting, including, without limitation, (a) all federal and state fraud and
abuse laws, including, without limitation, the federal Anti-Kickback Statute (42
U.S.C. §1320a-7b(6)), the Stark Law (42 U.S.C. §1395nn), the civil False Claims
Act (31 U.S.C. §3729 et seq.), (b) TRICARE, (c) HIPAA, (d) Medicare, (e)
Medicaid, (f) the Patient Protection and Affordable Care Act (P.L. 111-1468),
(g) The Health Care and Education Reconciliation Act of 2010 (P.L. 111-152), (h)
quality, safety and accreditation standards and requirements of all applicable
state laws or regulatory bodies, (i) all laws, policies, procedures,
requirements and regulations pursuant to which Healthcare Permits are issued,
and (j) any and all other applicable health care laws, regulations, manual
provisions, policies and administrative guidance, each of (a) through (j) as may
be amended from time to time.

 

“Healthcare Permit” means a Permit (a) issued or required under Healthcare Laws
applicable to the business of any Borrower or any of its Subsidiaries or
necessary in the possession, ownership, warehousing, marketing, promoting, sale,
labeling, furnishing, distribution or delivery of goods or services under
Healthcare Laws applicable to the business of any Borrower or any of its
Subsidiaries, (b) issued by any Person from which any Borrower has, as of the
Closing Date, received an accreditation, and/or (c) issued or required under
Healthcare Laws applicable to the ownership or operation of any business
location of a Borrower.

 

“Healthcare Services” shall mean medical and healthcare services provided by any
Person, including, but not limited to, services of physicians, nurses,
therapists, dentists, or other licensed or unlicensed healthcare personnel,
hospital services, skilled nursing facility services, comprehensive outpatient
rehabilitation services, home healthcare services, residential and out-patient
behavioral healthcare services, the provision of room, board and daily living
assistance at licensed healthcare facilities, home care services, laboratory
services, transportation to or from healthcare facilities, or the sale,
assignment, lease or license whether before or after the date of this Agreement
of healthcare related Equipment, prosthetics, pharmaceuticals or other goods and
any other medical and healthcare goods and services which are covered by a
policy of insurance or by any other healthcare program of a Governmental
Authority.

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as the same may be amended, modified or supplemented from time to time, and any
successor statute thereto, and any and all rules or regulations promulgated from
time to time thereunder.

 

“HIPAA Compliant” shall mean that the applicable Person is in compliance with
each of the applicable requirements of the so-called “Administrative
Simplification” provisions of HIPAA, and is not and could not reasonably be
expected to become the subject of any civil or criminal penalty, process, claim,
action or proceeding, or any administrative or other regulatory review, survey,
process or proceeding (other than routine surveys or reviews conducted by any
government health plan or other accreditation entity) that could result in any
of the foregoing or that could reasonably be expected to adversely affect such
Person’s business, operations, assets, properties or condition (financial or
otherwise), in connection with any actual or potential violation by such Person
of the provisions of HIPAA.

 

 
11

--------------------------------------------------------------------------------

 

 

“Indebtedness” of a Person means at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising and paid on a timely
basis and in the ordinary course of business, (d) all Capital Leases of such
Person, (e) all non-Contingent Obligations of such Person to reimburse any bank
or other Person in respect of amounts paid under a letter of credit, banker’s
acceptance or similar instrument, (f) all equity securities of such Person
subject to repurchase or redemption other than at the sole option of such
Person, (g) all obligations secured by a Lien on any asset of such Person,
whether or not such obligation is otherwise an obligation of such Person, (h)
“earnouts,” purchase price adjustments, profit sharing arrangements, deferred
purchase money amounts and similar payment obligations or continuing obligations
of any nature of such Person arising out of purchase and sale contracts, (i) all
Indebtedness of others guaranteed by such Person, (j) off-balance sheet
liabilities and/or Pension Plan or Multiemployer Plan liabilities of such
Person, and (k) obligations arising under non-compete agreements.

 

“Indemnified Persons” shall have the meaning assigned to the term in Section
13.4.

 

“Indemnified Taxes”  shall have the meaning assigned to the term in
Section 6.14(a).

 

“Intellectual Property” means, with respect to any Person, all patents, patent
applications and like protections, including improvements divisions,
continuation, renewals, reissues, extensions and continuations in part of the
same, trademarks, trade names, trade styles, trade dress, service marks, logos
and other business identifiers and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of such Person connected with and symbolized thereby, copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative works, whether published or unpublished,
technology, know-how and processes, operating manuals, trade secrets, computer
hardware and software (including source code and related documentation), rights
to unpatented inventions and all applications and licenses therefor, used in or
necessary for the conduct of business by such Person and all claims for damages
by way of any past, present or future infringement of any of the foregoing.

 

“Landlord Waiver and Consent” shall mean a waiver/consent in form and substance
reasonably satisfactory to Lender from an owner/lessor of a premises not owned
by a Borrower at which any of the Collateral is now or hereafter located for the
purpose of providing Lender access to such Collateral, in each case as such may
be modified, amended or supplemented from time to time and subordinating in
favor of Lender any claims that the owner/lessor may have against such Borrower
or against any of the Collateral.

 

 
12

--------------------------------------------------------------------------------

 

 

“Laws” means any and all federal, state, provincial, territorial, municipal,
local and foreign statutes, laws, judicial decisions, regulations, ordinances,
rules, judgments, orders, decrees, codes, injunctions, permits, governmental
agreements and governmental restrictions, whether now or hereafter in effect,
which are applicable to any Credit Party in any particular circumstance. “Laws”
includes, without limitation, Environmental Laws.

 

“Lender” shall have the meaning set forth in the preamble, and shall also
include each other Person that becomes a party hereto as Lender pursuant to
Section 12.1, and the respective successors and assigns of the foregoing.

 

“Liability Event” shall mean any event, fact, condition or circumstance or
series thereof (i) in or for which any Borrower becomes liable or otherwise
responsible for any amount owed or owing to any Medicaid or Medicare program by
a provider under common ownership with such Borrower or any provider owned by
such Borrower pursuant to any applicable law, ordinance, rule, decree, order or
regulation of any Governmental Authority after the failure of any such provider
to pay any such amount when owed or owing, (ii) in which Medicaid or Medicare
payments to any Borrower are lawfully set-off against payments to such or any
other Borrower to satisfy any liability of or for any amounts owed or owing to
any Medicaid or Medicare program by a Borrower, a provider under common
ownership with a Borrower, or any provider owned by such Borrower pursuant to
any applicable law, ordinance, rule, decree, order or regulation of any
Governmental Authority, or (iii) any of the foregoing under clauses (i) or (ii)
in each case pursuant to statutory or regulatory provisions that are similar to
any applicable law, ordinance, rule, decree, order or regulation of any
Governmental Authority referenced in clauses (i) and (ii) above or successor
provisions thereto. Notwithstanding the foregoing, a “Liability Event” shall not
exist unless it could reasonably be expected to have a Material Adverse Effect.

 

“Lien” shall mean any mortgage, pledge, security interest, encumbrance,
restriction, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement or any
lease in the nature thereof), or any other arrangement pursuant to which title
to the property is retained by or vested in some other Person for security
purposes. For the purposes of this Agreement and the other Loan Documents, any
Credit Party or any Subsidiary shall be deemed to own subject to a Lien any
asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, Capital Lease or other title
retention agreement relating to such asset.

 

“Loan” or “Loans” shall mean, individually and collectively, all Advances under
the Revolving Facility.

 

“Loan Documents” shall mean, collectively and each individually, this Agreement,
any documents that provide, as security for all or any portion of the
Obligations, a Lien on any assets in favor of Lender, the Guaranties and any
documents evidencing a security interest in assets as collateral for the
Guaranties, the Lockbox Agreements, the Uniform Commercial Code Financing
Statements and all other documents or instruments necessary to create or perfect
the Liens in the Collateral, the Subordination Agreements, any Landlord Waiver
and Consents, the Billing Agent Agreement, the Borrowing Certificates, and all
other agreements, documents, instruments and certificates heretofore or
hereafter executed or delivered to Lender in connection with any of the
foregoing or the Loans, as the same may be amended, modified or supplemented
from time to time; all of which shall be in form and substance acceptable to
Lender in its Permitted Discretion.

 

 
13

--------------------------------------------------------------------------------

 

 

“Lockbox Accounts” shall mean the accounts maintained by a Borrower at the
Lockbox Banks into which all collections or payments on their Accounts and
Collateral are paid, as described further in Section 2.5.

 

“Lockbox Agreement” shall have the meaning assigned to the term in Section 2.5.

 

“Lockbox Bank” shall have the meaning assigned to the term in Section 2.5.

 

“Material Adverse Effect” or “Material Adverse Change” means any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration, or governmental investigation or proceeding),
whether singly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences, whether or not related,
which results, directly or indirectly in (a) a material adverse change in, or a
material adverse effect upon, any of (i) the condition (financial or otherwise),
operations, business, properties or prospects of any of the Credit Parties taken
as a whole, (ii) the rights and remedies of Lender under any Loan Document, or
the ability of any Credit Party to perform any of its obligations under any Loan
Document to which it is a party, (iii) the legality, validity or enforceability
of any Loan Document, (iv) the existence, perfection or priority of any security
interest granted in any Loan Document, (v) the value of any material Collateral;
or (vi) the use or scope of any Healthcare Permits; or (b) an impairment to the
likelihood that Eligible Receivables in general will be collected and paid in
the ordinary course of business of any Borrower and upon the same schedule and
with the same frequency as such Borrower’s recent collections history.

 

“Material Contracts” has the meaning set forth in Section 5.22.

 

“Medicaid” means that certain program of medical assistance, funded jointly by
the federal government and the states, for impoverished individuals who are
aged, blind and/or disabled, and/or members of families with dependent children,
which program is more fully described in Title XIX of the Social Security Act
(42 U.S.C. §§ 1396 et seq.) and the regulations promulgated thereunder, or any
successor program.

 

“Medicaid/Medicare Account Debtor” shall mean any Account Debtor which is (i)
the United States of America acting under the Medicaid or Medicare program
established pursuant to the Social Security Act or any other federal healthcare
program, including, without limitation, TRICARE and CHAMPVA, (ii) any state or
the District of Columbia acting pursuant to a health plan adopted pursuant to
Title XIX of the Social Security Act or any other state healthcare program, or
(iii) any agent, carrier, administrator or intermediary for any of the
foregoing.

 

“Medicaid Pending” shall mean that an application for Medicaid payment on behalf
of a patient has not yet been approved by Medicaid.

 

“Medicaid program” shall mean a medical assistance program administered by a
state agency and approved by the Federal Centers for Medicare and Medicaid
Services (formerly the federal Health Care Financing Administration) pursuant to
the terms of Title XIX of the Social Security Act, codified at 42 U.S.C. 1396 et
seq.

 

 
14

--------------------------------------------------------------------------------

 

 

“Medicare” means that certain federal program providing health insurance for
eligible elderly and other individuals, under which physicians, hospitals,
skilled nursing homes, home health care and other providers are paid for certain
covered services they provide to the beneficiaries of such program, which
program is more fully described in Title XVIII of the Social Security Act (42
U.S.C. §§ 1395 et seq.) and the regulations promulgated thereunder, or any
successor program.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Sections 3(37)
and 4001(a)(3) of ERISA to which contributions are required or, within the
preceding five (5) plan years, were required by any Credit Party or any member
of the Controlled Group.

 

“Net Collectible Value” means the amount that Lender reasonably expects from
time to time to be collected with respect to Eligible Receivables from
third-party payors within 150 days of the Date of Service taking into account
historical and recent collection rates for each payor class (e.g., Medicare,
Medicaid, commercial, etc.), entitled reimbursement pursuant to any contract or
arrangement between a Borrower and the applicable Account Debtor(s), offsets,
historical returns, rebates, discounts, credits and allowances, and other
factors that affect the collectability of Eligible Receivables.

 

“Obligations” shall mean all present and future obligations, Indebtedness and
liabilities of any Credit Party to Lender at any time and from time to time of
every kind, nature and description, direct or indirect, secured or unsecured,
joint and several, absolute and contingent, due or to become due, matured or
unmatured, now existing or hereafter arising, contractual or tortious,
liquidated or unliquidated, under any of the Loan Documents or under applicable
law including, without limitation, all applicable fees, charges and expenses
and/or all amounts paid or advanced by Lender on behalf of or for the benefit of
any Credit Party for any reason at any time, including in each case obligations
of performance as well as obligations of payment and interest that accrue after
the commencement of any proceeding under any Debtor Relief Law by or against any
such Person.

 

“Operating Lease” means any lease of any Project to Borrower separate and
distinct from the owner of the applicable Project, and all amendments thereto
and extensions thereof.

 

“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating, limited liability company or members agreement), including any and
all shareholder agreements or voting agreements relating to the capital stock or
other equity interests of such Person.

 

“Other Connection Taxes” means, with respect to any Lender, taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Documents.

 

 
15

--------------------------------------------------------------------------------

 

 

“Participant Register” shall have the meaning assigned to the term in Section
12.2.

 

“Pension Plan” means any “employee pension benefit plan” as defined in
Section 3(2) of ERISA (excluding a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Sections 412,
430 or 436 of the Code and is maintained or to which any Credit Party or any
member of the Controlled Group has liability, including any liability by reason
of having been a substantial employer within the meaning of Section 4063 of
ERISA at any time during the preceding five (5) years, or by reason of being
deemed to be a contributing sponsor under Section 4069 of ERISA.

 

“Permit” means all governmental licenses, authorizations, provider numbers,
supplier numbers, registrations, permits, drug or device authorizations and
approvals, certificates, franchises, qualifications, accreditations, consents
and approvals of a Credit Party required under all applicable Laws and required
for such Credit Party in order to carry on its business as now conducted,
including, without limitation, Healthcare Permits.

 

“Permitted Contest” means, with respect to any tax obligation or other
obligation allegedly or potentially owing from any Borrower or its Subsidiary to
any governmental tax authority or other third party, a contest maintained in
good faith by appropriate proceedings promptly instituted and diligently
conducted and with respect to which such reserve or other appropriate provision,
if any, as shall be required in conformity with GAAP shall have been made on the
books and records and financial statements of the applicable Credit Party(ies);
provided, however, that (a) compliance with the obligation that is the subject
of such contest is effectively stayed during such challenge; (b) Borrowers’ and
their Subsidiaries’ title to, and its right to use, the Collateral is not
adversely affected thereby and Lender’s Lien and priority on the Collateral are
not adversely affected, altered or impaired thereby; (c) Borrowers have given
prior written notice to Lender of a Borrower’s or its Subsidiary’s intent to so
contest the obligation; (d) the Collateral or any part thereof or any interest
therein shall not be in any danger of being sold, forfeited or lost by reason of
such contest by Borrowers or its Subsidiaries; (e) Borrowers have given Lender
notice of the commencement of such contest and upon request by Lender, from time
to time, notice of the status of such contest by Borrowers and/or confirmation
of the continuing satisfaction of this definition; (f) a final determination of
such contest could not result in Lender’s Lien and its priority on the
Collateral being adversely affected, altered or impaired; and (g) upon a final
determination of such contest, Borrowers and its Subsidiaries shall promptly
comply with the requirements thereof.

 

“Permitted Discretion” shall mean a determination or judgment made by Lender in
good faith in the exercise of commercially reasonable business judgment.

 

 
16

--------------------------------------------------------------------------------

 

 

“Permitted Indebtedness” shall mean: (i) Indebtedness under the Loan Documents,
(ii) Capitalized Lease Obligations incurred after the Closing Date and secured
only by the Equipment being leased pursuant to such Capitalized Lease
Obligations; (iii) Indebtedness incurred pursuant to purchase money Liens,
provided that the aggregate amount thereof outstanding at any time shall not
exceed $150,000, (iv) Indebtedness in connection with advances made by a
stockholder in order to cure any Default of the financial and loan covenants set
forth on Annex I; provided, however, that such Indebtedness shall be on an
unsecured basis, subordinated in right of repayment and remedies to all of the
Obligations and to all of Lender’s rights and in form and substance satisfactory
to Lender; (v) accounts payable to trade creditors and current operating
expenses incurred in the ordinary course of business and paid on a timely basis;
(vi) borrowings incurred in the ordinary course of business and not exceeding
$150,000 individually or in the aggregate outstanding at any one time; provided,
however, that such Indebtedness shall be on an unsecured basis, subordinated in
right of repayment and remedies to all of the Obligations and to all of the
Lender’s rights and in form and substance satisfactory to Lender;
(vii) Indebtedness in the form of insurance premiums financed through the
applicable insurance company; (viii) the Closing Date Subordinated Debt (and any
refinancing or conversion thereof with the Closing Date Subordinated Creditor;
provided, that the terms of such refinancing or conversion shall be on terms no
less favorable than the terms of the existing Closing Date Subordinated Debt as
of the Closing Date); (ix) Indebtedness outstanding on the date of this
Agreement and set forth on Schedule 7.2 (but not including any refinancings,
extensions, increases or amendments to such Indebtedness other than conversions
to equity (provided, that the terms of such conversion shall be on terms no less
favorable than the terms of the existing Indebtedness as of the Closing Date) or
extensions to the maturity thereof without any other change in terms); and
(x) any other Indebtedness that Lender may expressly consent to in writing prior
to its incurrence, which consent shall be in the sole discretion of Lender.
Notwithstanding the foregoing, Borrower shall incur no Indebtedness if the
incurrence of such Indebtedness will, directly or indirectly, cause a Default or
an Event of Default under this Agreement. Borrower shall not make prepayments on
an existing or future Indebtedness to any Person other than to Lender or to the
extent specifically permitted by this Agreement or any subsequent agreement
between Borrower and Lender.

 

“Permitted Liens” means: (a) deposits or pledges of cash to secure obligations
under worker’s compensation, social security or similar laws, or under
unemployment insurance (but excluding Liens arising under ERISA, or, with
respect to any Pension Plan or Multiemployer Plan, the Code) pertaining to a
Borrower’s or its Subsidiary’s employees, if any; (b) deposits or pledges of
cash to secure bids, tenders, contracts (other than contracts for the payment of
money or the deferred purchase price of property or services), leases, statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the ordinary course of business; (c) carrier’s, warehousemen’s,
mechanic’s, workmen’s, materialmen’s or other like Liens on Collateral, other
than any Collateral which is part of the Borrowing Base, arising in the ordinary
course of business with respect to obligations which are not due, or which are
being contested pursuant to a Permitted Contest; (d) Liens on Collateral, other
than Accounts, for taxes or other governmental charges not at the time
delinquent or thereafter payable without penalty or the subject of a Permitted
Contest; (e) attachments, appeal bonds, judgments and other similar Liens on
Collateral other than Accounts, for sums not exceeding $100,000 in the aggregate
arising in connection with court proceedings; provided, however, that the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are the subject of a Permitted Contest; (f) Liens and
encumbrances in favor of Lender under the Loan Documents; (g) Liens on
Collateral, other than Collateral which is part of the Borrowing Base, existing
on the date hereof and set forth on Schedule 7.3; (h) any Lien on any Equipment
securing Indebtedness permitted under subpart (iii) of the definition of
Permitted Indebtedness, provided, however, that such Lien attaches concurrently
with or within twenty (20) days after the acquisition thereof; (i) easements,
rights of way, restrictions (including zoning restrictions), covenants,
encroachments, and other similar real estate charges or encumbrances, minor
defects or irregularities in title and other similar real estate Liens, in each
case solely affecting real property, none of which, individually or
collectively, (i) interfere in any material respect with the ordinary conduct of
the business of any Borrower or any Subsidiary thereof or (ii) materially or
adversely affect the value of the real property; (j) leases, subleases, licenses
or sublicenses of the assets or properties of any Borrower or Subsidiary, in
each case entered into in the ordinary course of such Borrower or Subsidiary and
not interfering in any material respect with the business of any Borrower or any
Subsidiary thereof; (k) normal and customary set off rights against deposits of
cash in depository accounts permitted hereunder in favor of banks at which a
Borrower or any Subsidiary thereof maintains such depository accounts, which set
off rights only secure the obligations of such Borrower or Subsidiary thereof to
pay ordinary course fees and bank charges; (l) Liens consisting of precautionary
filings of UCC financing statements filed with respect to operating leases
permitted hereunder and any interest of title of a lessor under any operating
lease permitted hereunder; and (m) non-exclusive licenses of Intellectual
Property granted in the ordinary course of business.

 

 
17

--------------------------------------------------------------------------------

 

 

“Person” shall mean any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority or any other entity of whatever nature.

 

“Prime Rate” shall mean a fluctuating interest rate per annum equal at all times
to the rate of interest announced, from time to time, within Wells Fargo Bank at
its principal office in San Francisco as its “prime rate,” with the
understanding that the “prime rate” is one of Wells Fargo Bank’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo Bank may designate; provided that Lender
may, upon prior written notice to Borrowers, choose a reasonably comparable
index or source to use as the basis for the Prime Rate, and further provided,
that in no event shall the Prime Rate be lower than such rate as in effect as of
the Closing Date, and further provided, that each change in the fluctuating
interest rate shall take effect simultaneously with the corresponding change in
the Prime Rate.

 

“Project” means any facility (including any laboratory) operated or owned or
leased by any Borrower or any of its Subsidiaries.

 

“Register” shall have the meaning assigned to the term in Section 12.1.

 

“Related Intangibles” shall mean, in each case to the extent arising out of or
supporting the payment or performance of Accounts of any Borrower, all of
Borrower’s interest in any (a) right to payment of a monetary obligation,
(b) any account receivable (whether in the form of payments for services
rendered or goods sold, rents, license fees or otherwise), any “payment
intangibles” (as defined in the UCC) and all other rights to payment and/or
reimbursement of every kind and description, whether or not earned by
performance, (c) all rights, remedies, guarantees (as defined in the UCC),
“supporting obligations” (as defined in the UCC), “letter-of-credit rights” (as
defined in the UCC) and security interests in respect of the foregoing, all
rights of enforcement and collection, all books and records evidencing or
related to the foregoing, and all rights under the Loan Documents in respect of
the foregoing, (d) all information and data compiled or derived by Borrower or
to which Borrower is entitled in respect of or related to the foregoing, (e) all
related contract rights or rights to payment of money, commercial tort claims,
documents, instruments (including any promissory notes), chattel paper (whether
tangible or electronic), cash, deposit accounts, securities accounts, letter of
credit rights (whether or not the letter of credit is evidenced by a writing),
and all other collateral evidencing, securing or otherwise relating to or
associated with the Accounts of Borrower, wherever located, including without
limitation all rights of enforcement and collection and (f) all proceeds of any
of the foregoing.

 

 
18

--------------------------------------------------------------------------------

 

 

“Revolving Facility Termination” shall mean any of the following:

 

a.     A termination of the Revolving Facility by any Borrower under
Section 11.1 hereof,

 

b.     any other voluntary or involuntary termination of the Revolving Facility
and/or Obligations relating to the Revolving Facility by any Borrower or any
other Person occurs (other than reductions to zero of the outstanding balance of
the Revolving Facility resulting from the ordinary course operation of the
provisions of Section 2.5), whether by virtue of Lender’s exercising its right
of set-off or otherwise,

 

c.     Lender demands or Borrowers are otherwise required to make payment in
full of the Revolving Facility and/or Obligations relating to the Revolving
Facility upon the occurrence of an Event of Default,

 

d.     Lender terminates its obligations to make Advances hereunder upon the
occurrence of an Event of Default, or

 

e.     any payment reduction or reduction of the outstanding balance of the
Revolving Facility is made during a bankruptcy, reorganization or other
proceeding or is made pursuant to any plan of reorganization or liquidation or
any Debtor Relief Law.

 

“Revolving Loan” means the aggregate of the loans made pursuant to Section
2.1(a).

 

“Revolving Loan Limit” means, at any time, the lesser of (a) the Facility Cap
and (b) the Borrowing Base.

 

“Self-Pay Account” shall mean an Account payable by the individual receiving
medical goods or services or by an individual (as opposed to a third party
insurance company, Medicare, Medicaid or similar entity) responsible for such
payment on behalf of the individual receiving medical goods or services.
Self-Pay Accounts shall also include any co-pays and deductibles payable by such
individual.

 

 
19

--------------------------------------------------------------------------------

 

 

“Settlement Agreement” shall mean that certain Settlement Agreement, dated as of
January 28, 2013, by and between the United States Department of Justice and
RedPath Integrated Pathology Incorporated (now known as, Interpace Diagnostics
Corporation) whereby Interpace Diagnostics Corporation has assumed the
obligation to make certain annual payments to the Department of Justice until
the settlement amount, in the initial principal amount of $3,000,000, is paid in
full.

 

“Subordination Agreement” means each agreement between Lender and another
creditor of Borrowers, including, without limitation, the Closing Date
Subordination Agreement, as the same may be amended, supplemented, restated or
otherwise modified from time to time in accordance with the terms thereof,
pursuant to which Indebtedness or other obligations owing from any Borrower(s)
and/or the Liens securing such Indebtedness granted by any Borrower(s) to such
creditor are subordinated in any way to the Obligations and the Liens created
under the Loan Documents, the terms and provisions of such Subordination
Agreements to have been agreed to by and be acceptable to Lender in the exercise
of its sole discretion.

 

“Subordinated Debt” means any Indebtedness of Borrowers incurred pursuant to the
terms of the Subordinated Debt Documents and with the prior written consent of
Lender, including, without limitation, the Closing Date Subordination Debt, all
of which documents must be in form and substance acceptable to Lender in its
sole discretion.

 

“Subordinated Debt Documents” means any documents evidencing and/or securing
Indebtedness governed by a Subordination Agreement, including, without
limitation, the Closing Date Subordinated Debt Documents, all of which documents
must be in form and substance acceptable to Lender in its sole discretion.

 

“Subsidiary” shall mean (i) as to a Borrower, any Person in which more than 50%
of all equity, membership, partnership or other ownership interests is owned
directly or indirectly by Borrower or one or more of its Subsidiaries, and (ii)
as to any other Person, any Person in which more than 50% of all equity,
membership, partnership or other ownership interests is owned directly or
indirectly by such Person or by one or more of such Person’s Subsidiaries.
Unless the context otherwise requires, each reference to a Subsidiary shall be a
reference to a Subsidiary of a Borrower.

 

“Term” shall mean the period commencing on the Closing Date and ending on
September 28, 2018.

 

“Termination Date” means the earlier to occur of (a) the Commitment Expiration
Date, (b) any date on which Lender accelerates the maturity of the Loans
pursuant to Article VIII, or (c) the termination date stated in any notice of
termination of this Agreement provided by Borrowers in accordance with Section
11.1.

 

“Termination Fee” shall mean (for the time period indicated) the amount equal to
(i) two percent (2%) of the Facility Cap if a Revolving Facility Termination
occurs on or before the first anniversary of the Closing Date and (ii) one
percent (1%) of the Facility Cap if a Revolving Facility Termination occurs
after the first anniversary of the Closing Date; provided, however, should
Borrower refinance the Loan (x) in connection with, directly or indirectly, the
occurrence of a merger, consolidation, reorganization, recapitalization or share
or interest exchange, sale or transfer or any other transaction or series of
transactions, or (y) other than through a refinance with another cash flow
lender, “Termination Fee” shall mean the amount equal to three and one-half
percent (3.5%) of the Facility Cap. The Termination Fee is an “Obligation,” as
that term is defined herein.

 

 
20

--------------------------------------------------------------------------------

 

 

“Third Party Payor” means Medicare, Medicaid, TRICARE, and other state or
federal health care program, Blue Cross and/or Blue Shield, private insurers,
managed care plans and any other Person or entity which presently or in the
future maintains Third Party Payor Programs.

 

“Third Party Payor Programs” means all payment and reimbursement programs,
sponsored by a Third Party Payor, in which a Borrower participates.

 

“TRICARE” means the program administered pursuant to 10 U.S.C. Section 1071 et.
seq), Sections 1320a-7 and 1320a-7a of Title 42 of the United States Code and
the regulations promulgated pursuant to such statutes.

 

“UCC” and “Uniform Commercial Code” means the Uniform Commercial Code of the
State of New York or of any other state the laws of which are required to be
applied in connection with the perfection of security interests in any
Collateral.

 

“United States” and “U.S.” means the United States of America.

 

“Unused Line Fee” shall have the meaning assigned to the term in Section 3.2.

 

 

1.3

Other Definitional and Interpretative Provisions

 

References in this Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits”,
or “Schedules” shall be to Articles, Sections, Annexes, Exhibits or Schedules of
or to this Agreement unless otherwise specifically provided. Any term defined
herein may be used in the singular or plural. “Include”, “includes” and
“including” shall be deemed to be followed by “without limitation”. Except as
otherwise specified or limited herein, references to any Person include the
successors and assigns of such Person. References “from” or “through” any date
mean, unless otherwise specified, “from and including” or “through and
including”, respectively. Unless otherwise specified herein, the settlement of
all payments and fundings hereunder between or among the parties hereto shall be
made in lawful money of the United States and in immediately available funds.
Unless otherwise specified herein, all amounts (including, for the avoidance of
doubt, for purposes of calculating the Borrowing Base) shall be calculated in
Dollars. References to any statute or act shall include all related current
regulations and all amendments and any successor statutes, acts and regulations.
All amounts used for purposes of financial calculations required to be made
herein shall be without duplication. References to any statute or act, without
additional reference, shall be deemed to refer to federal statutes and acts of
the United States. References to any agreement, instrument or document shall
include all schedules, exhibits, annexes and other attachments thereto. As used
in this Agreement, the meaning of the term “material” or the phrase “in all
material respects” is intended to refer to an act, omission, violation or
condition which reflects or could reasonably be expected to result in a Material
Adverse Effect. References to capitalized terms that are not defined herein, but
are defined in the UCC, shall have the meanings given them in the UCC. All
references herein to times of day shall be references to daylight or standard
time, as applicable.

 

 
21

--------------------------------------------------------------------------------

 

 

 

1.4

Time is of the Essence

 

Time is of the essence in Borrower’s and each other Credit Party’s performance
under this Agreement and all other Loan Documents.

 

II.

ADVANCES, PAYMENT AND INTEREST

 

 

2.1

Advances

 

(a)     Subject to the provisions of this Agreement, Lender shall make Advances
to the Borrowers under the Revolving Facility from time to time during the Term,
and not more than once per each week unless agreed to by Lender and subject to
the processing fees set forth in Section 2.4; provided that, notwithstanding any
other provision of this Agreement (but subject to the provisions of this Section
2.1(a)), the aggregate amount of all Advances at any one time outstanding under
the Revolving Facility shall not exceed the Revolving Loan Limit. The Revolving
Facility is a revolving credit facility, which may be drawn, repaid and redrawn,
from time to time as permitted under this Agreement. Any determination as to
whether there is availability within the Borrowing Base for Advances shall be
made by Lender in its Permitted Discretion and is final and binding upon
Borrowers. Unless otherwise permitted by Lender, each Advance requested by
Borrowers shall be in an amount of at least $25,000. Subject to the provisions
of this Agreement, Borrowers may request Advances under the Revolving Facility
up to and including the value, in Dollars, of eighty five percent (85%) of the
Borrowing Base minus (i) amounts outstanding under the Revolving Facility, and
(ii) amounts, if any, reserved pursuant to this Agreement, which reserves may be
established by Lender in its Permitted Discretion (such calculated amount being
referred to herein as the “Availability”). Advances under the Revolving Facility
automatically may, in the discretion of the Lender, be made for the payment of
interest on the Revolving Facility and other Obligations on the date when due to
the extent of Availability and as provided for herein.

 

(b)     Lender has established the above-referenced advance rate for
Availability and, to the extent the Net Collectible Value determination does not
fully reflect the risks associated with the expected collectability of Eligible
Receivables, may further adjust such advance rate used to determine Availability
to reflect such risks. Any such adjustment to the advance rate shall be made by
Lender, as warranted by Lender’s underwriting practices and procedures in its
Permitted Discretion and shall be based on Lender’s due diligence and audits. In
addition, Lender shall have the right to establish and readjust from time to
time, in its Permitted Discretion, reserves (without duplication of other
reserves) against the Borrowing Base, which reserves shall have the effect of
reducing the amounts otherwise eligible to be disbursed to Borrowers under the
Revolving Facility pursuant to this Agreement.

 

(c)     [Reserved].

 

 
22

--------------------------------------------------------------------------------

 

 

(d)     Lender may in its sole and absolute discretion make one or more Advances
in excess of Availability. The making of any Advance(s) in excess of
Availability shall not be deemed an acknowledgement that any additional such
Advance(s) will be made or may be required to be made; nor shall any such
Advance(s) be deemed to establish any course of conduct, waiver, or estoppel
that would obligate Lender to make any further such Advance or prevent the
Lender from treating the Borrowers’ failure to repay such Advance(s) as a
Default or an Event of Default. In the event outstanding Advances under the
Revolving Facility exceed the Availability (whether because of an intentional
Advance in excess of Availability or a reduction in the Borrowing Base or
otherwise), Lender may charge an over-advance fee of 10% of the amount by which
such outstanding Advances exceed the Availability. Such over-advance fee shall
be in addition to any other fees, charges or other provisions that may increase
the Applicable Rate of interest hereunder and the assessment or collection of
such over-advance fee shall not, unless Lender specifically agrees in writing to
the contrary, prevent Lender from considering any such over-advance from being a
Default or an Event of Default. The over-advance fee shall be paid on the first
Business Day of each week if the amount outstanding hereunder is in excess of
the Availability at any time during the immediately preceding week.

 

(e)     Borrowers may request from time to time certain otherwise non-Eligible
Receivables to be included as Eligible Receivables for purposes of calculating
Availability. If after underwriting such Accounts, Lender determines in its sole
discretion to include them as Eligible Receivables, Borrowers shall pay to
Lender an additional underwriting fee in an amount equal to 2% of the Borrowing
Base attributable to such Accounts at such time (and from time to time) as such
Accounts are included in the Borrowing Base. Payment of such additional
underwriting fee may be made, at the discretion of Lender: (i) by application of
available funds in the Concentration Account pursuant to Section 2.5, (ii) by
application of Advances under the Revolving Facility pursuant to this Section
2.1, or (iii) directly by Borrowers. In addition, Lender may, in its sole
discretion require an amendment to this Agreement including additional
representations, warranties and/or covenants, as a condition for including
additional Accounts as Eligible Receivables.

 

 

2.2

Evidence of Obligations; Maturity

 

(a)     Lender shall maintain, in accordance with its usual practice, electronic
or written records evidencing the outstanding Obligations to Lender, including,
without limitation, the amounts of principal, interest, fees and other amounts
payable and paid to Lender from time to time under this Agreement.

 

(b)     The entries made in the electronic or written records maintained
pursuant to subsection (a) above shall be prima facie evidence of the existence
and amounts of the Obligations therein recorded; provided, however, that the
failure of the Lender to maintain such records or any error therein shall not in
any manner affect the obligations of the Borrowers to repay the Obligations in
accordance with their terms. Subject to the foregoing, Advances under the
Revolving Facility may also be evidenced by a promissory note, payable to the
order of Lender, duly executed and delivered by Borrowers and dated as of the
date hereof, evidencing the aggregate indebtedness of Borrowers to Lender
resulting from Advances under the Revolving Facility, from time to time. Lender
hereby is authorized, but is not obligated, to enter the amount of each Advance
under the Revolving Facility and the amount of each payment or prepayment
principal or interest thereon in the appropriate spaces on the reverse of or on
an attachment to the promissory note. Lender may account to Borrowers from time
to time with a statement of Advances under the Revolving Facility, the amounts
outstanding hereunder, and charges and payments made pursuant to this Agreement,
and in the absence of manifest and demonstrable error, such accounting rendered
by Lender shall be deemed final, binding and conclusive unless Lender is
notified by Borrowers in writing to the contrary within 30 calendar days of
receipt of each accounting, which notice shall be deemed an objection only to
items specifically objected to therein.

 

(c)     All amounts outstanding hereunder and other Obligations shall be due and
payable in full, if not earlier in accordance with this Agreement, on the
Termination Date.

 

 
23

--------------------------------------------------------------------------------

 

 

 

2.3

Interest

 

Interest shall accrue on the principal amount outstanding from time to time
hereunder at a rate per annum equal to the Prime Rate plus the Applicable Margin
calculated on the basis of a 360-day year and adjusted for the actual number of
calendar days elapsed in each interest calculation period. Interest shall be
payable by Borrower monthly in arrears but in no event later than the first
Business Day of each calendar month, commencing October 1, 2016. Interest
payments may, at the discretion of the Lender, be made (i) by application of
funds in the Concentration Account as set forth in Section 2.5, (ii) by an
Advance on the Revolving Facility as set forth in Section 2.1, without any
further action by Borrowers, or (iii) directly by Borrowers. Interest shall
continue until the irrevocable payment in full in cash of the Obligations and
termination of this Agreement. Any accrued but unpaid interest shall be added to
the Obligations and increase the principal amount outstanding under the
Revolving Loan on the first Business Day of each month.

 

 

2.4

Revolving Facility Disbursements; Requirement to Deliver Borrowing Certificate

 

So long as no Default or Event of Default shall have occurred and be continuing,
Borrowers may give Lender written notice requesting an Advance under the
Revolving Facility by delivering to Lender not later than 11:00 a.m. (New York
City time) at least two but not more than four Business Days before the proposed
borrowing date of such requested Advance (the “Borrowing Date”), a completed
Borrowing Certificate and relevant supporting documentation satisfactory to
Lender in its Permitted Discretion, which shall (i) specify the proposed
Borrowing Date of such Advance which shall be a Business Day, (ii) specify the
principal amount of such requested Advance, (iii) certify the matters specified
therein, and (iv) specify the amount of any Medicare or Medicaid recoupments
and/or recoupments of any third party being sought, requested or claimed, or, to
Borrowers’ knowledge, threatened against any Borrower or Borrower’s Affiliates.
In the event that Borrowers do not request an Advance during any two consecutive
calendar weeks, Borrowers shall, on the last Business Day of the second such
week (and more frequently if Lender shall so request) until the Obligations are
indefeasibly paid in cash in full and this Agreement is terminated, deliver to
Lender a Borrowing Certificate which shall (w) certify the matters specified
therein, (x) specify the amount of any Medicare or Medicaid recoupments and/or
recoupments of any third-party payor being sought, requested or claimed, or, to
Borrowers’ knowledge, threatened against any Borrower or Borrower’s Affiliates,
and (y) be accompanied by a separate detailed aging and categorizing of
Borrowers’ accounts receivable and such other supporting documentation with
respect to the figures and information in the Borrowing Certificate as Lender
shall reasonably request from a credit or security perspective or otherwise. The
Borrowing Certificate shall be executed by a duly appointed officer of the
Borrower, certifying the matters specified therein. On each Borrowing Date,
Borrowers authorize Lender to disburse the proceeds of the requested Advance to
the appropriate Borrower’s account(s) as set forth on Schedule 2.4 (or to such
other account as to which the appropriate Borrower shall expressly instruct
Lender in writing), in all cases for credit by the recipient of such proceeds to
the appropriate Borrower, via Federal funds wire transfer no later than
4:00 p.m. (New York City time); provided, however, if any amounts are then due
to Lender on account of any interest, fees or expense reimbursements due under
the Loan Documents at the time such Advance is requested, Lender is authorized
(but not required) to reduce the proceeds to Borrowers with respect to such
Advance by the amount of such interest, fees or expense reimbursements and to
retain such amounts as payment of such interest, fees or expense reimbursements.
It is understood and agreed that Lender shall have no responsibility for the
application of proceeds disbursed pursuant to Schedule 2.4 and such proceeds so
disbursed shall be deemed to have been disbursed to the Borrower entitled
thereto. Lender shall charge a processing fee of $150.00 for the first Advance
each calendar week and $150.00 for each additional Advance during such calendar
week.

 

 
24

--------------------------------------------------------------------------------

 

 

 

 

2.5

Revolving Facility Collections; Repayment; Borrowing Availability and Lockbox

 

Prior to the consummation of the transactions contemplated by this Agreement,
the Borrowers shall establish and maintain at the Borrowers’ expense (A) one or
more accounts (collectively, the "Governmental Lockbox Account") with a
depository institution satisfactory to the Lender into which all collections in
respect of Governmental Receivables shall be deposited and (B) one or more
accounts (collectively, the "Commercial Lockbox Account") with a depository
institution satisfactory to the Lender into which all collections in respect of
all other Accounts and Collateral shall be deposited, pursuant to one or more
agreements acceptable to Lender in its Permitted Discretion (collectively, the
“Lockbox Agreement”). (The Governmental Lockbox Account and the Commercial
Lockbox Account are referred to collectively in this Agreement as the "Lockbox
Account" and the depository institution(s) in which the Lockbox Account is
maintained are referred to as the “Lockbox Bank”.) The Borrowers hereby agree to
direct each payor of an Account to remit all payments with respect to such
Account for deposit in the Commercial Lockbox Account (other than
Medicaid/Medicare Account Debtors and other Account Debtors which require their
payments to be made directly to a Borrower, which shall be directed to remit all
payments with respect to such Accounts for deposit in the Governmental Lockbox
Account) by (A) delivering to each such payor a notice containing such
instructions and (B) identifying the Commercial Lockbox Account as the “pay to”
address on all bills sent to payors of all Accounts other than Governmental
Receivables. The Borrowers further agree not to change such directive to payors
without the prior written consent of the Lender. The Borrowers agree not to
terminate the Commercial Lockbox Account or the Governmental Lockbox Account.
The Lockbox Agreement shall instruct the Lockbox Bank to immediately transfer
all funds paid into the Lockbox Accounts into a depository account or accounts
owned and maintained by Lender or an Affiliate of Lender at such bank as Lender
may communicate to the Lockbox Bank from time to time (the “Concentration
Account”). The Borrowers agree not to revoke such instructions and the Borrowers
hereby agree not to change or direct the custodian thereof to modify such sweep
order or to provide any other or additional instructions to the custodian
thereof. In the event the Borrower terminates the Governmental Lockbox Account,
changes the sweep order with respect to the Governmental Lockbox Account or the
payors receive any instruction whatsoever from or on behalf of any Borrower
indicating that collections with respect to the Accounts should be sent to any
location other than the respective Lockbox Account, the Borrowers hereby
acknowledge and agree that such actions would be an express violation of this
Agreement constituting an Event of Default hereunder, would cause irreparable
harm to the Lender for which there would be no adequate remedy at law, and agree
and consent to entry of an order by a court of competent jurisdiction granting
the Lender specific performance of the terms and provisions of this Agreement as
to the Borrowers.

 

 
25

--------------------------------------------------------------------------------

 

 

To the extent that any Account collections of any Borrower or any other cash
payments received by such Borrower are not sent directly to the appropriate
Lockbox Account but are received by any Borrower or any Affiliates of any
Borrower, such collections and proceeds shall be held in trust for the benefit
of the Lender and immediately remitted (and in any event within one (1) Business
Day), in the form received (or, with respect to cash, by check or wire
transfer), to the appropriate Lockbox Account for immediate transfer to the
Concentration Account. Borrowers acknowledge and agree that compliance with the
terms of this Section 2.5 is an essential term of this Agreement, and that, in
addition to and notwithstanding any other rights Lender may have hereunder under
any other Loan Document, under applicable law or equity, upon each and every
failure by any Borrower or any Affiliates of any Borrower to cause collections
with respect to Accounts or any other cash payments to any Borrower to be
deposited into the appropriate Lockbox Account as set forth in this Section 2.5,
Lender shall be entitled to assess Borrowers with a non-compliance fee in an
amount equal to ten percent (10%) of the amount of such collections or other
cash payments; provided that such non-compliance fee shall be in addition to any
other fees, charges or other provisions that may increase the Applicable Rate of
interest hereunder and the assessment or collection of such non-compliance fee
shall not, unless Lender specifically agrees in writing to the contrary, prevent
Lender from considering any such non-compliance to be a Default or an Event of
Default. For purposes of calculating interest, all funds transferred to the
Lender’s Concentration Account for application to the Obligations subsequent to
the Closing Date shall be subject to a three (3) Business Day clearance period
and all interest accruing on such funds during such clearance period shall
accrue for the benefit of the Lender. All funds transferred to the Concentration
Account for application to the Obligations shall be applied to reduce the
Obligations hereunder in the following order of priority: (i) payment of any
fees and expense reimbursements due to Lender under the Loan Documents, (ii) any
other Obligations of Borrowers not included in items (iii) and (iv) below, (iii)
to any interest then due and owing hereunder, and (iv) to the principal amount
outstanding hereunder. For purposes of determining Availability, all funds
transferred to the Concentration Account in accordance with this Section shall
be applied in accordance with the foregoing sentence as of the date of the
transfer. If as the result of collections of Accounts and/or any other cash
payments received by a Borrower pursuant to this Section 2.5 there is a positive
balance in favor of a Borrower in the Concentration Account, such positive
balance shall not accrue interest in favor of any Borrowers, but shall be
available to Borrowers in accordance with the terms of this Agreement. If
applicable, at any time prior to the execution of all or any of the Lockbox
Agreements and operation of all or any of the Lockbox Accounts, Borrowers and
their Affiliates shall direct all collections or proceeds it receives on
Accounts or from other Collateral to the account(s) and in the manner specified
by Lender in its Permitted Discretion so long as any amounts are outstanding
under the Revolving Facility.

 

 
26

--------------------------------------------------------------------------------

 

 

Notwithstanding any provision to the contrary set forth in this Agreement, until
such time as Borrower shall deliver a deposit account control agreement with
regards to lockbox account number 1012785997 as required pursuant to the terms
and conditions of Section 4.3 herein, Borrower shall no less frequently than the
earlier of (i) once a week and (ii) the date upon which the balance in such
lockbox account is equal to or greater than $10,000, forward to the
Concentration Account all amounts in such lockbox account.

 

 

2.6

Promise to Pay; Manner of Payment

 

Borrowers promise to pay principal, interest and all other amounts payable
hereunder, or under any other Loan Document, without any right of rescission and
without any deduction whatsoever, including any deduction for any setoff,
counterclaim or recoupments, and notwithstanding any damage to, defects in or
destruction of the Collateral or any other event, including obsolescence of any
property or improvements. Unless paid in accordance with Section 2.5, all
payments made by Borrowers (other than payments automatically paid through
Advances under the Revolving Facility as provided herein), shall be made only by
wire transfer on the date when due, without offset or deduction for
counterclaim, in Dollars, in immediately available funds to such account as may
be indicated in writing by Lender to Borrowers from time to time. Any such
payment received after 4:00 p.m. (New York City time) on the date when due shall
be deemed received on the following Business Day. Whenever any payment hereunder
shall be stated to be due or shall become due and payable on a day other than a
Business Day, the due date thereof shall be extended to, and such payment shall
be made on, the next succeeding Business Day, and such extension of time in such
case shall be included in the computation of payment of any interest (at the
interest rate then in effect during such extension) and/or fees, as the case may
be.

 

 

2.7

Repayment of Excess Advances

 

Subject to the following sentence, any balance of Advances under the Revolving
Facility outstanding at any time in excess of the Revolving Loan Limit shall be
immediately due and payable by Borrowers upon demand (or, if such overadvance
was created as a result of Lender’s adjustment of the advance rates for
Availability or eligibility criteria, then within five (5) Business Days, unless
such adjustment by Lender was the result of any misrepresentation or fraud of a
Borrower, in which case there shall be no grace period and any such overadvance
shall be immediately due and payable), whether or not a Default or Event of
Default has occurred or is continuing and shall be paid in the manner specified
in Section 2.6. Notwithstanding the foregoing, if Lender intentionally makes an
Advance which is in excess of Availability, such Advance shall be repaid within
five (5) Business Days of a demand for repayment or when it is otherwise
required to be repaid pursuant to other Sections of this Agreement.

 

 

2.8

Payments by Lender

 

Should any amount required to be paid under any Loan Document remain unpaid
after it is due and payable and after the expiration of any cure period, if
applicable, such amount may be paid by Lender, which payment shall be deemed a
request for an Advance under the Revolving Facility as of the date such payment
is due, and Borrowers irrevocably authorize disbursements of any such funds to
Lender by way of direct payment of the relevant amount, interest or Obligations.
No payment or prepayment of any amount by Lender or any other Person shall
entitle any Person to be subrogated to the rights of Lender under any Loan
Document unless and until the Obligations have been fully performed and paid
irrevocably in cash and this Agreement has been terminated. Any sums expended by
Lender as a result of any Borrower’s or any Guarantor’s failure to pay, perform
or comply with any Loan Document or any of the Obligations may be charged to
Borrowers account as an Advance under the Revolving Facility and added to the
Obligations and increase the principal amount outstanding hereunder.

 

 
27

--------------------------------------------------------------------------------

 

 

 

2.9

Grant of Security Interest; Collateral

 

(a)     To secure the payment and performance of the Obligations, and without
limiting any grant of any Lien and security interest in any other Loan Document,
the Borrowers hereby grant to Lender a continuing security interest in and Lien
upon, and pledge to Lender, all of their right, title and interest in and to the
following, whether now owned or hereafter created, acquired or arising and
wherever located (collectively and each individually, the “Collateral”):

 

(i) all Accounts (including health-care insurance receivables);

 

(ii) the Borrower’s deposit accounts identified on Schedule 7.13 hereto;

 

(iii) all Related Intangibles;

 

(iv) all of Borrower’s Books and Records relating to the foregoing; and

 

(iv) any and all claims, rights and interests in any of the above and all
substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing.

 

(b)     Upon the execution and delivery of this Agreement, and upon the proper
filing of the necessary financing statements without any further action, Lender
will have a good, valid and perfected first priority Lien and security interest
in all Collateral which may be perfected by the filing of financing statements,
subject to no transfer or other restrictions or Liens of any kind in favor of
any other Person except for Permitted Liens. No financing statement relating to
any of the Collateral is on file in any public office except those (i) on behalf
of Lender, and/or (ii) in connection with Permitted Liens.

 

 

2.10

Collateral Administration

 

(a)     All Collateral (except funds required to be deposited in the Lockbox
Accounts) will at all times be kept by Borrowers at the locations set forth on
Schedule 5.17B hereto and shall not, without concurrent written notice to
Lender, be moved therefrom and in any case shall not be moved outside the
continental United States.

 

(b)     Borrowers shall keep accurate and complete records of their Accounts and
all payments and collections thereon and shall submit such records to Lender on
such periodic basis as Lender may request. After the occurrence and during the
continuance of an Event of Default, and upon Lender’s request, Borrowers shall
execute and deliver to Lender formal written assignments of all of their
Accounts weekly or daily as Lender may request, including all Accounts created
since the date of the last assignment, together with copies of claims, invoices
and/or other information related thereto. To the extent that collections from
such assigned Accounts exceed the amount of the Obligations, such excess amount
shall not accrue interest in favor of Borrowers, but shall be available to
Borrowers upon Borrowers’ written request.

 

 
28

--------------------------------------------------------------------------------

 

 

(c)     Any of Lender’s officers, employees, representatives or agents shall
have the right, at any time during normal business hours upon reasonable prior
notice to Borrowers, to verify the validity, amount or any other matter relating
to any Accounts of Borrowers; provided, however, Lender shall provide Borrower
with 24 hours prior notice, unless such prior notice is otherwise waived by
Borrower, before Lender may visit any of Borrower’s offices or properties or any
other place where Collateral is located for the purpose set forth in this
Section unless such visit is otherwise permitted hereunder or pursuant to the
other Loan Documents; provided, further, upon the occurrence and during the
continuance of an Event of Default, Lender shall not be required to give such
prior notice to any Borrower. Borrowers shall cooperate fully with Lender in an
effort to facilitate and promptly conclude such verification.

 

(d)     Lender shall have the right at all times after the occurrence and during
the continuance of an Event of Default to notify (i) Account Debtors owing
Accounts to Borrowers other than Medicaid/Medicare Account Debtors that their
Accounts have been assigned to Lender and to collect such Accounts directly in
its own name and to charge collection costs and expenses, including reasonable
attorneys’ fees, to Borrowers, and (ii) Medicaid/Medicare Account Debtors that
Borrowers have waived any and all defenses and counterclaims it may have or
could interpose in any action or procedure brought by Lender to obtain a court
order recognizing the collateral assignment or security interest and lien of
Lender in and to any Account or other Collateral and that Lender is seeking or
may seek to obtain a court order recognizing the collateral assignment or
security interest and lien of Lender in and to any Account or Collateral and
that Lender is seeking or may seek to obtain a court order recognizing the
collateral assignment or security interest and lien of Lender in and to all
Accounts and other Collateral payable by Medicaid/Medicare Account Debtors.

 

(e)     As and when determined by Lender in its Permitted Discretion, Lender
shall have the right to perform the searches described in clauses (i) and (ii)
below against Borrowers and Guarantors (the results of which are to be
consistent with Borrowers’ representations and warranties under this Agreement),
at Borrowers’ reasonable expense: (i) UCC searches with the Secretary of State
and local filing offices of each jurisdiction where Borrowers maintain their
respective executive offices, a place of business or assets or in which they are
organized; and (ii) bankruptcy, judgment, federal, state and local tax lien
searches, in each jurisdiction searched under clause (i) above.

 

(f)     Borrowers (i) shall provide prompt written notice to their current bank
to transfer all items, collections and remittances to the Concentration Account,
(ii) shall direct each Account Debtor to make payments to the appropriate
Lockbox Account as set forth in Section 2.5, and Borrowers hereby authorize
Lender, upon any failure to send such notices and directions within ten (10)
calendar days after the date of this Agreement (or ten (10) calendar days after
the Person becomes an Account Debtor), to send any and all similar notices and
directions to such Account Debtors, and (iii) shall do anything further that may
be lawfully required by Lender to secure Lender and effectuate the intentions of
the Loan Documents.

 

 
29

--------------------------------------------------------------------------------

 

 

(g)     No Accounts or other Collateral shall at any time be in the possession
or control of any warehouse, consignee, bailee or any of Borrowers’ agents or
processors without prior written notice to Lender and the receipt by Lender, if
Lender has so requested, of warehouse receipts, consignment agreements or bailee
lien waivers (as applicable) satisfactory to Lender prior to the commencement of
such possession or control. Borrowers shall, upon the request of Lender, notify
any such warehouse, consignee, bailee, agent or processor of the security
interests and Liens in favor of Lender created pursuant to this Agreement and
the Loan Documents, instruct such Person to hold all such Collateral for
Lender’s account subject to Lender’s instructions and shall obtain an
acknowledgement from such Person that such Person holds the Collateral for
Lender’s benefit.

 

(h)     Each Borrower acknowledges that Lender is authorized to file without the
signature of such Borrower one or more UCC financing statements relating to
liens on personal property relating to all or any part of the Collateral, which
financing statements may list Lender as the “secured party” and such Borrower as
the “debtor” and which describe and indicate the collateral covered thereby as
all or any part of the Collateral under the Loan Documents (including an
indication of the collateral covered by any such financing statement as “all
assets” of such Borrower now owned or hereafter acquired), in such jurisdictions
as Lender from time to time determines are appropriate, and to file without the
signature of such Borrower any continuations of or corrective amendments to any
such financing statements, in any such case in order for Lender to perfect,
preserve or protect the Liens, rights and remedies of Lender with respect to the
Collateral.

 

(i)     Borrowers shall furnish to Lender from time to time any statements and
schedules further identifying or describing the Collateral and any other
information, reports or evidence concerning the Collateral as Lender may
reasonably request from time to time.

 

 

2.11

Power of Attorney

 

Lender is hereby irrevocably made, constituted and appointed the true and lawful
attorney-in-fact for Borrowers (without requiring Lender to act as such) with
full power of substitution to do the following: (i) upon the occurrence and
during the continuance of an Event of Default, endorse the name of a Borrower
upon any and all checks, drafts, money orders, and other instruments for the
payment of money that are payable to a Borrower and constitute collections on
its Accounts; (ii) upon the occurrence and during the continuance of Event of
Default, execute in the name of any Borrower any financing statements,
schedules, assignments, instruments, documents, and statements that it is
obligated to give Lender under any of the Loan Documents; (iii) upon the
occurrence and during the continuance of an Event of Default, do such other and
further acts and deeds in the name of Borrowers that Lender may reasonably deem
necessary or desirable to enforce any Account or other Collateral including,
without limitation, (a) demand, collect, receive for and give renewals,
extensions, discharges and releases of any Account, (b) take possession of and
liquidate any Account, (c) institute and prosecute legal and equitable
proceedings to realize upon any Account, and (d) settle, compromise, compound or
adjust claims in respect of any Account or any legal proceedings brought in
respect thereof; (iv) upon the occurrence and during the continuance of an Event
of Default, in the name of one or more Borrowers, notify the U.S. post office
authorities to change the address for the delivery of mail addressed to such
Borrower or Borrowers to such address as Lender may designate (notwithstanding
the foregoing, for the purposes of notice and service of process to or upon
Borrowers as set forth in this Agreement, Lender’s rights to change the address
for the delivery of mail shall not give Lender the right to change the address
for notice and service of process to or upon Borrowers in this Agreement); (v)
perfect Lender’s security interest or lien in any Collateral, (vi) engage, on
behalf of Borrowers, a third party to service and collect Borrowers’
receivables, including billing and rebilling Third Party Payors as well as the
patients to the extent of their obligations thereunder and (vii) sign IRS Forms
W-9 on behalf of Borrowers reflecting Borrowers’ address as the address of the
Lockboxes established pursuant to Section 2.5 and deliver such Forms to Third
Party Payors on the Borrowers’ Accounts. In addition, if any Borrower breaches
its obligation hereunder to direct payments of Accounts or the proceeds of any
other Collateral to the appropriate Lockbox Account, Lender, as the irrevocably
made, constituted and appointed true and lawful attorney for such Borrower
pursuant to this paragraph, may by the signature or other act of any of Lender’s
officers or authorized signatories (without requiring any of them to do so),
direct any federal, state or private payor or fiscal intermediary to pay
proceeds of Accounts or any other Collateral to the appropriate Lockbox Account.
The appointment of Lender as attorney-in-fact for a Borrower is coupled with an
interest and is irrevocable.

 

 
30

--------------------------------------------------------------------------------

 

 

 

2.12

Setoff Rights

 

During the continuance of any Event of Default, Lender is hereby authorized by
Borrowers at any time or from time to time, with reasonably prompt subsequent
notice to Borrowers (any prior or contemporaneous notice being hereby expressly
waived) to set off and to appropriate and to apply any and all (a) balances held
by Lender or any of Lender’s Affiliates for the account of Borrower or any of
their Subsidiaries (regardless of whether such balances are then due to
Borrowers or their Subsidiaries), and (b) other property at any time held or
owing by Lender to or for the credit or for the account of Borrowers or any of
their Subsidiaries, against and on account of any of the Obligations.

 

III.

FEES AND OTHER CHARGES

 

 

3.1

Facility Fee

 

On or before the Closing Date, Borrower shall pay to Lender one percent (1.0%)
of the Facility Cap as a nonrefundable fee (the “Facility Fee”).

 

 

3.2

Unused Line Fee

 

Borrowers shall pay to Lender monthly an unused line fee (the “Unused Line Fee”)
in an amount equal to one-twelfth of one percent (0.083%) per month of the
difference derived by subtracting (i) the average daily outstanding balance
under the Revolving Facility outstanding during the preceding month from (ii)
the Facility Cap. The Unused Line Fee shall be payable monthly in arrears but in
no event later than the first Business Day of each successive calendar month
(starting with October 1, 2016). Payment of the Unused Line Fee may be made, at
the discretion of Lender: (i) by application of available funds in the
Concentration Account pursuant to Section 2.5, (ii) by application of Advances
under the Revolving Facility pursuant to Section 2.1, or (iii) directly by
Borrowers.

 

 
31

--------------------------------------------------------------------------------

 

 

 

3.3

Collateral Management Fee

 

Borrowers shall pay Lender as additional interest a monthly collateral
management fee (the “Collateral Management Fee”) for monitoring and servicing
the Revolving Facility, equal to one-sixth of one percent (0.1666%) per month
calculated on the basis of the average daily balance under the Revolving
Facility outstanding during the preceding month. The Collateral Management Fee
shall be payable monthly in arrears but in no event later than the first
Business Day of each successive calendar month (starting with October 1, 2016).
Payment of the Collateral Management Fee may be made, at the discretion of
Lender: (i) by application of available funds in the Concentration Account
pursuant to Section 2.5, (ii) by application of Advances under the Revolving
Facility pursuant to Section 2.1, or (iii) directly by Borrowers. The final
payment shall be prorated to the date of payment in full and shall be paid on
that date as part of the Obligations.

 

 

3.4

Early Termination Fees

 

Upon a Revolving Facility Termination, Borrowers shall pay Lender (in addition
to the then outstanding principal, accrued interest and other Obligations (other
than indemnity obligations with respect to which no claim has been made)
relating to the Revolving Facility pursuant to the terms of this Agreement and
any other Loan Documents), as yield maintenance for the loss of bargain and not
as a penalty, an amount equal to the applicable Termination Fee. Notwithstanding
any other provision of any Loan Document, no Termination Fee as described above
shall be due and payable if (i) Borrowers refinance the Obligations (in whole or
in part) with Lender (which, for purposes of this Section 3.4, shall include
Lender and any of its parents, subsidiaries or Affiliates), (ii) this Agreement
terminates in accordance with its terms at the end of its Term, or (iii)
Borrowers terminate this Agreement within 10 days after Borrowers provide
written notice to Lender of a default by Lender hereunder, and such default by
Lender remains uncured as of the date of such termination.

 

 

3.5

Computation of Fees; Lawful Limits

 

All fees hereunder shall be computed on the basis of a year of 360 days and for
the actual number of days elapsed in each calculation period, as applicable. In
no contingency or event whatsoever, whether by reason of acceleration or
otherwise, shall the interest and other charges paid or agreed to be paid to
Lender for the use, forbearance or detention of money hereunder exceed the
maximum rate permissible under applicable law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. If, due to
any circumstance whatsoever, fulfillment of any provision hereof, at the time
performance of such provision shall be due, shall exceed any such limit, then,
the obligation to be so fulfilled shall be reduced to such lawful limit, and, if
Lender shall have received interest or any other charges of any kind which might
be deemed to be interest under applicable law in excess of the maximum lawful
rate, then such excess shall be applied first to any unpaid fees and charges
hereunder, then to unpaid principal balance owed by Borrowers hereunder, and if
the then remaining excess interest is greater than the previously unpaid
principal balance, Lender shall promptly refund such excess amount to Borrowers
and the provisions hereof shall be deemed amended to provide for such
permissible rate. The terms and provisions of this Section shall control to the
extent any other provision of any Loan Document is inconsistent herewith.

 

 
32

--------------------------------------------------------------------------------

 

 

 

3.6

Default Rate of Interest

 

Upon the occurrence and during the continuation of an Event of Default, the
Applicable Rate of interest in effect at such time with respect to the
Obligations shall be increased by 5% per annum (the “Default Rate”). Such
increase shall be in addition to any other specific charges provided for herein
for noncompliance with specific provisions of this Agreement.

 

 

3.7

Acknowledgement of Joint and Several Liability

 

(a)       Each Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lender under this Agreement, for the mutual benefit,
directly and indirectly, of Borrower and in consideration of the undertakings of
each other Borrower to accept joint and several liability for the Obligations.

 

(b)       Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as surety but also as a co-debtor, joint and
several liability with the other Borrower, with respect to the performance of
all of the Obligations (including, without limitation, any Obligations arising
under this Section 3.7), it being the intention of the parties hereto that all
the Obligations shall be the joint and several obligations of Borrower without
preference or distinction among them and that all of the representations,
warranties, covenants, obligations, conditions, agreements and other terms
contained in the Loan Documents shall be applicable to and be binding upon each
Borrower.

 

(c)       If and to the extent that Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event each
other Borrower will make such payment with respect to, or perform, such
Obligation.

 

(d)      The Obligations of Borrower under the provisions of this Section 3.7
constitute the full recourse Obligations of Borrower enforceable against
Borrower to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement or the other Loan
Documents or any other circumstance whatsoever as to any other Borrower.

 

 
33

--------------------------------------------------------------------------------

 

 

(e)     Except as otherwise expressly provided herein, Borrower hereby waives
promptness, diligence, presentment, demand, protest, notice of acceptance of its
joint and several liability, notice of any and all Advances under the Revolving
Facility. Borrower hereby waives all defenses which may be available by virtue
of any valuation, stay, moratorium law or other similar law now or hereafter in
effect, any right to require the marshaling of assets of the Borrower and any
other entity or Person primarily or secondarily liable with respect to any of
the Obligations, and all suretyship defenses generally. Borrower hereby assents
to any extension or postponement of the time for the payment, or place or manner
for payment, compromise, refinancing, consolidation or renewals of any of the
Obligations hereunder, the acceptance of any partial payment thereon, any
waiver, consent or other action or acquiescence by Lender at any time or times
during the continuance of an Event of Default, including any and all other
indulgences whatsoever by Lender in respect of any of the Obligations hereunder,
and the taking, addition, substitution or release, in whole or in part, of
Borrower or any other entity or Person primarily or secondarily liable for any
Obligation. Borrower further agrees that its Obligations shall not be released
or discharged, in whole or in part, or otherwise affected by the adequacy of any
rights which the Lender may have against any collateral security or other means
of obtaining repayment of any of the Obligations, the impairment of any
collateral security securing the Obligations, including, without limitation, the
failure to protect or preserve any rights which Lender may have in such
collateral security or the substitution, exchange, surrender, release, loss or
destruction of any such collateral security, any other act or omission which
might in any manner or to any extent vary the risk of Borrower, or otherwise
operate as a release or discharge of Borrower, provided, however, that the
foregoing shall in no way be deemed to create commercially unreasonable
standards as to Lender’s duties as secured party under the Loan Documents (as
such rights and duties are set forth therein). If for any reason either Borrower
has no legal existence or is under no legal obligation to discharge any of the
Obligations, or if any of the Obligations have become irrecoverable from
Borrower by reason of any insolvency, bankruptcy or reorganization or by other
operation of law or for any reason, this Agreement and the other Loan Documents
to which it is a party shall nevertheless be binding on each other Borrower to
the same extent as if such Borrower at all times had been the sole obligor on
such Obligations. Without limiting the generality of the foregoing, Borrower
assents to any other action or delay in acting or failure to act on the part of
Lender, including, without limitation, any failure strictly or diligently to
assert any right or to pursue any remedy or to comply fully with applicable laws
or regulations thereunder which might, but for the provisions of this Section
3.7, afford grounds for terminating, discharging or relieving Borrower, in whole
or in part, from any of its obligations under this Section 3.7, it being the
intention of Borrower that, so long as any of the Obligations hereunder remain
unsatisfied, the obligations of Borrower under Section 3.7 shall not be
discharged except by performance and then only to the extent of such
performance. The Obligations of Borrower under this Section 3.7 shall not be
diminished or rendered unenforceable by any winding up, reorganization,
amalgamation, arrangement, liquidation, reconstruction or similar proceeding
with respect to any other Borrower or the Lender. The joint and several
liability of Borrower hereunder shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, ownership, membership, constitution or place of
formation of Borrower or the Lender. Borrower acknowledges and confirms that it
has established its own adequate means of obtaining from each other Borrower on
a continuing basis all information desired by Borrower concerning the financial
condition of each other Borrower and that Borrower will look to each other
Borrower and not to Lender for Borrower to keep adequately informed of changes
in each of the other Borrower’s respective financial conditions.

 

(f)     Borrower acknowledges that all or any portion of the Obligations may now
or hereafter be secured by a Lien or Liens upon property of the Borrower. Lender
may foreclose under all or any portion of one or more said Liens by means of
judicial or nonjudicial sale or sales. Borrower agrees that Lender may exercise
whatever rights and remedies it may have in respect to said security, all
without affecting the liability of Borrower hereunder, except to the extent
Lender realizes payment by such action or proceeding. No election to proceed in
one form of action or against any party, or on any obligation shall constitute a
waiver of Lender’s right to proceed in any other form of action or against
Borrower or any other Borrower or other person, or diminish the liability of
Borrower, or affect the right of Lender to proceed against Borrower for any
deficiency, except to the extent Lender realizes payment by such action,
notwithstanding the effect of such action upon Borrower’s rights of subrogation,
reimbursement or indemnity, if any, against any other Borrower or any other
person.

 

 
34

--------------------------------------------------------------------------------

 

 

(g)     The provisions of this Section 3.7 are made for the benefit of the
Lender and its permitted successors and assigns, and may be enforced by it from
time to time against any or all of the Borrower as often as occasion may arise
without requirement on the part of Lender or such successor or assign first to
marshal any of its claims or to exercise any of its rights against any other
Borrower or to exhaust any remedies available to it against any other Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 3.7 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Lender upon the insolvency, bankruptcy or
reorganization of any Borrower, or otherwise, the provisions of this Section 3.7
will forthwith be reinstated in effect, as though such payment had not been
made.

 

(h)     Borrower hereby agrees that it will not enforce any of its rights of
reimbursement, contribution, subrogation or the like against any other Borrower
with respect to any liability incurred by it hereunder or under any of the other
Loan Documents, any payments made by it to Lender with respect to any of the
Obligations or any collateral security therefor until such time as all of the
Obligations have been indefeasibly satisfied. Any claim which Borrower may have
against any other Borrower with respect to any payments to Lender hereunder or
under other Loan Documents are hereby expressly made subordinate and junior in
right of payment, without limitation as to any increases in the Obligations
arising hereunder or thereunder, to the prior payment in full of the Obligations
and, in the event of any insolvency, bankruptcy, receivership, liquidation,
reorganization or other similar proceeding under the laws of any jurisdiction
relating to Borrower, its debts, or its assets, whether voluntary or
involuntary, all such Obligations shall be paid in full before any payment or
distribution of any character, whether in cash, securities or other property,
shall be made to any other Borrower therefor.

 

(i)     Borrower hereby agrees that the payment of any amounts due with respect
to the indebtedness owing by Borrower to Borrower is hereby subordinated to the
prior payment in full in cash of the Obligations. Borrower hereby agrees that
after the occurrence and during the continuance of any Default or Event of
Default, Borrower will not demand, sue for or otherwise attempt to collect any
indebtedness of any other Borrower owing to Borrower until the Obligations shall
have been paid in full in cash. If, notwithstanding the foregoing sentence,
Borrower shall collect, enforce or receive any amounts in respect of such
indebtedness, such amounts shall be collected, enforced and received by Borrower
as trustee for Lender and be paid over to Lender to be applied to repay the
Obligations.

 

 
35

--------------------------------------------------------------------------------

 

 

IV. CONDITIONS PRECEDENT

 

 

4.1

Conditions to Closing

 

The obligation of Lender to consummate the transactions contemplated herein is
subject to the satisfaction (or waiver), in the sole judgment of Lender, of the
following:

 

(a)     Borrowers shall have delivered to Lender:

 

(i)     the Loan Documents to which it is a party, each duly executed by an
authorized officer of Borrower and any other parties thereto;

 

(ii)     A Closing Certificate certifying to the organizational documents of
Borrowers, the good standing or existence of Borrowers in their jurisdiction of
organization, the adoption of resolutions approving the Revolving Facility and
the incumbency of their authorized officers;

 

(b)     Legal counsel to Borrowers and each Guarantor shall have delivered to
Lender a written legal opinion, in form and substance satisfactory to Lender and
its counsel;

 

(c)     The applicable Borrower(s) shall have delivered to Lender a Billing
Agent Agreement;

 

(d)     Borrowers shall have executed and delivered to Lender an IRS Form 8821
in form acceptable to Lender naming Tax Guard as appointee;

 

(e)     Lender shall have received (i) copies of all insurance policies required
by Section 6.5, (ii) a copy of the declarations page for such insurance policies
and (iii) certificates of insurance and applicable endorsements confirming that
the Lender has been named as sole beneficiary, lender’s loss payable or
additional insured, as appropriate;

 

(f)     Borrowers shall have provided Lender with all information (including,
including without limitation, user identifications and passwords) necessary for
Lender to have on-line access to view all information regarding all of
Borrowers’ bank accounts;

 

(g)     Borrower shall have provided evidence satisfactory to Lender of
Borrower’s compliance with the requirements of Section 6.15 (relating to
tracking of payroll tax payments);

 

(h)     Lender shall have received each document (including, without limitation,
any Uniform Commercial Code financing statement) required by any Loan Documents
or under law or requested by Lender to be filed, registered or recorded to
create in favor of Lender, a perfected first priority security interest upon the
Collateral, including, without limitation, deposit account control agreements
with respect to all of Borrowers’ deposit accounts listed on Schedule 7.13
hereof;

 

(i)     Lender shall have received, in form and substance satisfactory to
Lender, in the sole discretion of Lender, evidence that all existing
indebtedness is subject to a Subordination Agreement acceptable in form and
substance to Lender;

 

 
36

--------------------------------------------------------------------------------

 

 

(j)     [Reserved];

 

(k)     Lender shall have:

 

(i)     completed its examinations, the results of which shall be satisfactory
in form and substance to Lender, of the Collateral, the financial statements and
the books, records, business, obligations, financial condition and operational
state of each Borrower and Guarantor, and each such Person shall have
demonstrated to Lender’s satisfaction that (i) its operations comply, in all
material respects, with all applicable federal, state, foreign and local laws,
statutes and regulations, except where the failure to comply would not
reasonably be expected to have a Material Adverse Effect (ii) its operations are
not the subject of any governmental investigation, evaluation or any remedial
action which could reasonably be expected to result in any Material Adverse
Effect, and (iii) it has no liability (whether contingent or otherwise) that
could reasonably be expected to have a Material Adverse Effect;

 

(ii)     completed its legal due diligence examinations of Borrowers, the
results of which shall be satisfactory in form and substance to Lender, as
evidenced by Lender’s execution of the Loan Documents;

 

(iii)     completed a background check of the principals of Borrowers and all
Guarantors and the results of such background checks are satisfactory to Lender
in its sole discretion;

 

(iv)     received a report of Uniform Commercial Code financing statement, tax
and judgment lien searches performed with respect to the Borrowers and
Guarantors in each jurisdiction required by Lender in its Permitted Discretion,
and such report shall show no Liens on the Collateral (other than Permitted
Liens and Liens that will be terminated within five (5) Business Days after the
Closing Date pursuant to payoff letters acceptable to Lender in its sole
discretion);

 

(v)     received all fees, charges and expenses payable to Lender on or prior to
the Closing Date pursuant to the Loan Documents;

 

(l)     All corporate and other proceedings, documents, instruments and other
legal matters in connection with the transactions contemplated by the Loan
Documents shall be satisfactory to Lender;

 

(m)     each of the representations and warranties made by Borrowers in or
pursuant to this Agreement shall be accurate in all material respects on and as
of the Closing Date (unless such representation or warranty relates to a prior
date) and no Default or Event of Default shall have occurred and be continuing
or would exist after giving effect to the transactions contemplated hereunder;

 

(n)     (i) No default shall exist pursuant to any of Borrowers’ obligations
under any Material Contract and Borrowers shall be in compliance with all
applicable laws in all material respects, in each case except to the extent such
failure would not reasonably be expected to have a Material Adverse Effect, and
(ii) Borrowers have no accounts payable or taxes payable that have been
outstanding for more than 90 days, except as set forth on Schedule 4.1, or to
the extent that such accounts payable or taxes payable exist, Borrowers shall
provide to Lender written evidence (satisfactory to Lender in its Permitted
Discretion) from such account creditors and/or taxing authorities of payment
plans with respect thereto;

 

 
37

--------------------------------------------------------------------------------

 

 

(o)     No event has occurred which has had or could reasonably be expected to
have a Material Adverse Effect; and

 

(p)     Lender shall have received such other documents, certificates,
information or legal opinions as Lender may reasonably request, all in form and
substance reasonably satisfactory to Lender.

 

 

4.2

Conditions to Advances

 

The obligations of Lender to make the initial Advance and any subsequent Advance
under the Revolving Facility is subject to the satisfaction (or waiver), in the
sole judgment of Lender, of the following:

 

(a)     Borrower shall deliver to Lender a Borrowing Certificate in the form of
Exhibit A executed by an authorized officer of Borrowers,

 

(b)     Borrowers shall have established Lockbox Accounts and Lender shall have
received Lockbox Agreements, all in accordance with Section 2.5 and the
Governmental Lockbox Account shall have been assigned to Lender as security;

 

(c)     each of the representations and warranties made by Borrowers in or
pursuant to this Agreement shall be accurate in all material respects on and as
of the date the Advance is requested as if made on and as of such date (unless
such representation or warranty relates to a prior date), before and after
giving effect to such Advance; and no Default or Event of Default shall have
occurred and be continuing or would exist after giving effect to the Advance
under the Revolving Facility on such date;

 

(d)     (i) No default shall exist pursuant to any of Borrowers’ obligations
under any Material Contract and Borrowers shall be in compliance with all
applicable laws in all material respects, in each case except to the extent such
failure would not reasonably be expected to have a Material Adverse Effect, and
(ii) Borrowers have no accounts payable or taxes payable that have been
outstanding for more than 90 days, except as set forth on Schedule 4.1, or to
the extent that such accounts payable or taxes payable exist, Borrowers shall
provide to Lender written evidence (satisfactory to Lender in its Permitted
Discretion) from such account creditors and/or taxing authorities of payment
plans with respect thereto;

 

(e)     Immediately after giving effect to the requested Advance, the aggregate
outstanding principal amount of Advances under the Revolving Facility shall not
exceed either the Availability and the Facility Cap;

 

(f)     No event has occurred which has had or could reasonably be expected to
have a Material Adverse Effect; and

 

(g)     Lender shall have received such other documents, certificates,
information or legal opinions as Lender may reasonably request, all in form and
substance reasonably satisfactory to Lender.

 

 
38

--------------------------------------------------------------------------------

 

 

 

4.3

Post-Closing Requirements

 

The obligation of Lender to make any Advance under the Revolving Facility is
subject to the Borrowers taking, in the sole judgment of Lender, the actions
identified below by the dates indicated.

 

(a)     No later than thirty (30) calendar days following the Closing Date,
Borrower shall deliver to Lender copies of the specific endorsements naming
Lender as (i) lender’s loss payable with respect to the insurance policies
referenced in clauses (i) and (ii) of Section 6.5(a) and (ii) additional insured
with respect to the insurance policies referenced in clause (iii) of Section
6.5(a);

 

(b)     No later than forty-five (45) calendar days following the Closing Date,
the Borrowers shall deliver to Lender a fully executed deposit account control
agreement with respect to the lockbox account maintained at PNC Bank, National
Bank account number 1012785997;

 

(c)     No later than November 30, 2016, the Borrowers shall deliver to Lender
evidence that the lease for the premises located at 200 Dryden Road Building 2,
Suite 3100, Dresher, Pennsylvania 19025 has been terminated; and

 

(d)     No later than January 29, 2017, the Borrowers shall deliver to Lender
evidence that the lockbox account maintained at TD Bank, N.A. account number
9068 has been closed.

 

V.

REPRESENTATIONS AND WARRANTIES

 

In order to induce Lender to enter into this Agreement and to advance funds to
Borrowers, Borrowers, jointly and severally, represent and warrant as of the
date hereof, the Closing Date, and each Borrowing Date as follows:

 

 

5.1

Organization and Authority

 

Each Credit Party is an entity of the type specified on Schedule 5.1, is duly
organized, validly existing and in good standing or existence under the laws of
the jurisdiction specified on Schedule 5.1 and no other jurisdiction. Each
Credit Party (i) has all requisite corporate or limited liability company power,
as applicable, to own its properties and assets and to carry on its business as
now being conducted and as contemplated in the Loan Documents, (ii) is duly
qualified to do business in every jurisdiction in which failure so to qualify
could reasonably be expected to have a Material Adverse Effect, and (iii) has
requisite power and authority (A) to execute, deliver and perform the Loan
Documents to which it is a party and all amendments thereto, (B) to borrow
hereunder, (C) to consummate the transactions contemplated under the Loan
Documents, and (D) to grant the Liens with regard to the Collateral pursuant to
the Loan Documents to which it is a party. No Credit Party is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940, as amended, nor is any Credit Party controlled by or a subsidiary
of such an “investment company.”

 

 
39

--------------------------------------------------------------------------------

 

 

 

5.2

Loan Documents

 

The execution, delivery and performance by each Credit Party of the Loan
Documents to which it is a party, and the consummation of the transactions
contemplated thereby, including the grants of Liens and security interests in
the Collateral, (i) have been duly authorized by all requisite action of the
appropriate Credit Party and have been duly executed and delivered by or on
behalf of such Credit Party; (ii) do not violate any provisions of (A)
applicable law, statute, rule, regulation, ordinance or tariff, (B) any order of
any Governmental Authority binding on any Credit Party or any of the Credit
Parties’ respective properties the effect of which could reasonably be expected
to have a Material Adverse Effect, or (C) the certificate of incorporation or
bylaws (or any other equivalent governing agreement or document) of each Credit
Party, or any agreement between any Credit Party and its shareholders, members,
partners or equity owners or among any such shareholders, members, partners or
equity owners; (iii) are not in conflict with, and do not result in a breach or
default of or constitute an Event of Default, or an event, fact, condition,
breach, Default or Event of Default under, any indenture, agreement or other
instrument to which any Credit Party is a party, or by which the properties or
assets of any Credit Party are bound, the effect of which could reasonably be
expected to have a Material Adverse Effect; (iv) except as set forth therein,
will not result in the creation or imposition of any Lien of any nature upon any
of the properties or assets of any Credit Party, and (v) do not require the
consent, approval or authorization of, or filing, registration or qualification
with, any Governmental Authority or Credit Party unless otherwise obtained. When
executed and delivered, each of the Loan Documents to which each Credit Party is
a party will constitute the legal, valid and binding obligation of the
respective Credit Party, enforceable against such Credit Party in accordance
with its terms.

 

 

5.3

Subsidiaries, Capitalization and Ownership Interests

 

Each Credit Party has no Subsidiaries other than those Persons listed as
Subsidiaries on Schedule 5.3. Schedule 5.3 also states the authorized and issued
capitalization of each Credit Party and each subsidiary, the number and class of
equity securities and/or ownership, voting or partnership interests issued and
outstanding of Borrower and the record and beneficial owners thereof (including
options, warrants and other rights to acquire any of the foregoing). The
outstanding equity securities and/or ownership, voting or partnership interests
of each Credit Party have been duly authorized and validly issued and are fully
paid and nonassessable, and each Person listed on Schedule 5.3 owns beneficially
and of record all of the equity securities and/or ownership, voting or
membership interests it is listed as owning free and clear of any Liens other
than Liens created by the Loan Documents and any Permitted Liens. Except as
listed on Schedule 5.3, no Credit Party owns an interest in or participates or
engages in any joint venture, partnership or similar arrangements with any
Persons.

 

 

5.4

Properties

 

Each Borrower (i) is the sole owner and has good, valid and marketable title to,
or a valid leasehold interest in, all of its material properties and assets,
including the Collateral, whether personal or real, subject to no transfer
restrictions or Liens of any kind except for Permitted Liens, and (ii) is in
compliance in all material respects with each lease to which it is a party or
otherwise bound except for such noncompliance as would not reasonably be
expected to have a Material Adverse Effect. Schedule 5.4 lists all real
properties (and their locations) owned or leased by or to the Borrowers.
Borrowers enjoys peaceful and undisturbed possession under all such leases and
such leases are all the leases necessary for the operation of such properties
and assets, are valid and subsisting and are in full force and effect.

 

 
40

--------------------------------------------------------------------------------

 

 

 

5.5

Other Agreements

 

No Credit Party is (i) a party to any judgment, order or decree or any
agreement, document or instrument, or subject to any restriction, which could
reasonably be expected to have a Material Adverse Effect on its ability to
execute and deliver, or perform under, any Loan Document or to pay the
Obligations, or (ii) in default in the performance, observance or fulfillment of
any obligation, covenant or condition contained in any agreement, document or
instrument to which it is a party or to which any of its properties or assets
are subject, which default, if not remedied within any applicable grace or cure
period could reasonably be expected to have a Material Adverse Effect, nor is
there any event, fact, condition or circumstance which, with notice or passage
of time or both; would constitute or result in a conflict, breach, default or
event of default under, any of the foregoing which, if not remedied within any
applicable grace or cure period could reasonably be expected to have a Material
Adverse Effect.

 

 

5.6

Litigation

 

There is no action, suit, proceeding or investigation pending or, to any Credit
Party’s knowledge, threatened against a Credit Party that (i) could reasonably
be expected to affect the validity of any of the Loan Documents or the right of
a Borrower to enter into any Loan Document or to consummate the transactions
contemplated thereby or (ii) could reasonably be expected to be or have, either
individually or in the aggregate, any Material Adverse Change or Material
Adverse Effect. No Credit Party is a party or subject to any order, writ,
injunction, judgment or decree of any Governmental Authority that could
reasonably be expected to have a Material Adverse Effect. There is no action,
suit, proceeding or investigation initiated with respect to any Credit Party
currently pending that, if adversely decided, would have a Material Adverse
Effect.

 

 

5.7

Labor Matters

 

There are no strikes, slowdowns, work stoppages, lockouts, grievances, other
collective bargaining or labor related disputes pending or, to any Borrower’s
knowledge, threatened against any Credit Party. Hours worked and payments made
to the employees of the Credit Parties have not been in violation of the Fair
Labor Standards Act or any other applicable Law dealing with such matters. No
Credit Party is engaged in unfair labor practice, and there is no unfair labor
practice, complaint or complaint of employment discrimination pending against
any Credit Party or threatened against any Credit Party. All payments due from
the Credit Parties, or for which any claim may be made against any of them, on
account of wages and employee and retiree health and welfare insurance and other
benefits have been paid or accrued as a liability on their books, as the case
may be. Each Credit Party and each of its predecessors and Affiliates has
complied and is in compliance with all Laws pertaining to any terms or
conditions of employment, including Laws governing or regarding employment
standards, labor relations, application and employee background checking,
immigration, the payment of wages or other compensation, including overtime
compensation, employee leave, employee benefits, the classification of workers
as employees and independent contractors, employment discrimination and
harassment and retaliation, pay equity, occupational safety and health, workers’
compensation, and any and all other Laws governing or pertaining to the terms
and conditions of employment. The provisions of any collective agreement are
consistent with applicable industry standards respecting wage rates, benefits
and working rules. The Borrower is not in breach of any provision of any
collective agreement that it is a party to. The consummation of the transactions
contemplated by the Loan Documents will not give rise to a right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which it is a party or by which it is bound.

 

 
41

--------------------------------------------------------------------------------

 

 

 

5.8

Tax Returns, Governmental Reports

 

Each Credit Party (i) has filed all material federal, state, foreign (if
applicable) and local tax returns and other reports which are required by Law to
be filed by such Credit Party, and (ii) has paid all taxes, assessments, fees
and other governmental charges, including, without limitation, payroll and other
employment related taxes, in each case that are due and payable.

 

 

5.9

Financial Statements and Reports

 

All financial information and statements relating to any Credit Party that have
been or may hereafter be delivered to Lender by any Credit Party are accurate
and complete in all material respects as of such date of delivery and have been
prepared in accordance with GAAP, except as may be disclosed in such financial
statements, consistently applied with prior periods. No Credit Party has any
material obligations or liabilities of any kind not disclosed in such financial
information or statements, and since the date of the most recent financial
statements submitted to Lender, there has not occurred any Material Adverse
Change, Material Adverse Effect, Liability Event or, to Borrower’s knowledge,
any other event or condition that could reasonably be expected to have a
Material Adverse Effect or Liability Event.

 

 

5.10

Compliance with Law

 

Each Borrower (i) is in substantial compliance with all laws, statutes, rules,
regulations, ordinances and tariffs of any Governmental Authority applicable to
Borrowers and/or Borrowers’ business, assets or operations, including, without
limitation, ERISA, and (ii) is not in violation of any order of any Governmental
Authority or other board or tribunal, in each case except where noncompliance or
violation would not reasonably be expected to have a Material Adverse Effect.
There is no event, fact, condition or circumstance which, with notice or passage
of time, or both, would constitute or result in any noncompliance with, or any
violation of, any of the foregoing, in each case except where noncompliance or
violation would not reasonably be expected to have a Material Adverse Effect. No
Borrower has received any notice that a Borrower is not in compliance in any
respect with any of the requirements of any of the foregoing. No Credit Party
has (a) in the preceding five years engaged in any non-exempt prohibited
transaction as defined in Section 406 of ERISA and Section 4975 of the Internal
Revenue Code of 1986, as amended, and the rules and regulations promulgated
thereunder, that would be reasonably likely to result in material liability to
any Credit Party or any member of the Controlled Group, (b) in the preceding
five years failed to meet any applicable minimum funding requirements under
Section 302 of ERISA in respect of its Pension Plans, if any, and no such
funding requirements have been postponed or delayed, (c) any knowledge of any
event or occurrence which would cause the Pension Benefit Guaranty Corporation
to institute proceedings under Title IV of ERISA to terminate any Pension Plan
or Multiemployer Plan, (d) any fiduciary responsibility under ERISA for
investments with respect to any plan existing for the benefit of Persons other
than its employees or former employees, or (e) withdrawn, completely or
partially, from any Multiemployer Plan so as to incur liability under the
Multiemployer Pension Plan Amendments of 1980 which remains unsatisfied. With
respect to each Credit Party, there exists no event described in Section 4043 of
ERISA, excluding Subsections 4043(b)(2) and 4043(b)(3) thereof, for which the
thirty (30) day notice period contained in 12 C.F.R. § 26153 has not been
waived. Each ERISA Plan (and the related trusts and funding agreements) complies
in form and in operation with, has been administered in compliance with, and the
terms of each ERISA Plan satisfy, the applicable requirements of ERISA and the
Code in all material respects. Each ERISA Plan which is intended to be qualified
under Section 401(a) of the Code is so qualified, and the United States Internal
Revenue Service has issued a favorable determination letter with respect to each
such ERISA Plan which may be relied on currently. No Credit Party has in the
preceding five years incurred liability for any material excise tax under any of
Sections 4971 through 5000 of the Code.

 

 
42

--------------------------------------------------------------------------------

 

 

 

5.11

Intellectual Property

 

Each Credit Party owns, is licensed to use or otherwise has the right to use,
all Intellectual Property that is material to the condition (financial or
other), business or operations of such Credit Party. All Intellectual Property
existing as of the Closing Date which is issued, registered or pending with any
United States or foreign Governmental Authority (including, without limitation,
any and all applications for the registration of any Intellectual Property with
any such United States or foreign Governmental Authority) and all licenses under
which any Borrower is the licensee of any such registered Intellectual Property
(or any such application for the registration of Intellectual Property) owned by
another Person are set forth on Schedule 5.11. Such Schedule 5.11 indicates in
each case whether such registered Intellectual Property (or application
therefor) is owned or licensed by such Credit Party, and in the case of any such
licensed registered Intellectual Property (or application therefor), lists the
name and address of the licensor and the name and date of the agreement pursuant
to which such item of Intellectual Property is licensed. The applicable Credit
Party, except as set forth on Schedule 5.11, is the sole and exclusive owner of
the entire and unencumbered right, title and interest in and to each such
registered Intellectual Property (or application therefor) purported to be owned
by such Credit Party, free and clear of any Liens (except Permitted Liens)
and/or licenses in favor of third parties or agreements or covenants not to sue
such third parties for infringement. All registered Intellectual Property of
each Credit Party is duly and properly registered, filed or issued in the
appropriate office and jurisdictions for such registrations, filings or
issuances, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect. No Credit Party is party to, nor bound by, any
material license or other agreement with respect to which any Credit Party is
the licensee that prohibits or otherwise restricts such Credit Party from
granting a security interest in such Borrower’s interest in such license or
agreement or other property. To such Borrower’s knowledge, each Credit Party
conducts its business without infringement or claim of infringement of any
Intellectual Property rights of others and there is no infringement or claim of
infringement by others of any Intellectual Property rights of any Credit Party,
which infringement or claim of infringement could reasonably be expected to have
a Material Adverse Effect.

 

 
43

--------------------------------------------------------------------------------

 

 

 

5.12

Licenses and Permits

 

Without limitation of anything contained in Section 5.20 hereof: Each Credit
Party is in substantial compliance with and has all Permits necessary or
required by applicable law or Governmental Authority for the operation of its
businesses except where the failure to be in compliance would not reasonably be
expected to have a Material Adverse Effect. All of the foregoing are in full
force and effect and not in known conflict with the rights of others except
where the failure to be in compliance would not reasonably be expected to have a
Material Adverse Effect. Borrower is not (i) in breach of or default under the
provisions of any of the foregoing, nor is there any event, fact, condition or
circumstance which, with notice or passage of time or both, would constitute or
result in a conflict, breach, Default or Event of Default under, any of the
foregoing which, if not remedied within any applicable grace or cure period
could reasonably be expected to have a Material Adverse Effect, (ii) a party to
or subject to any agreement, instrument or restriction that is so unusual or
burdensome that it might have a Material Adverse Effect.

 

 

5.13

Disclosure

 

No Loan Document nor any other agreement, document, certificate, or statement
furnished to Lender by or on behalf of any Credit Party in connection with the
transactions contemplated by the Loan Documents, when taken as a whole contains
any untrue statement of material fact or omits to state any fact necessary to
make the statements therein not materially misleading in light of current
circumstances. All financial projections delivered to Lender by any Credit Party
(or their agents) have been prepared on the basis of the assumptions stated
therein. Such projections represent each Credit Party’s best estimate of such
Credit Party’s future financial performance and such assumptions are believed by
such Credit Party to be fair and reasonable in light of current business
conditions; provided, however, that no Credit Party can give any assurance that
such projections will be attained.

 

 

5.14

Existing Indebtedness; Investments, Guarantees and Certain Contracts

 

Except as permitted by the Loan Documents, Borrower (i) has no outstanding
Indebtedness other than Permitted Indebtedness, (ii) is not subject or party to
any mortgage, note, indenture, indemnity or guarantee of, with respect to or
evidencing any Indebtedness of any other Person other than in connection with a
Permitted Lien, or (iii) does not own or hold any equity or long-term debt
investments in, and does not have any outstanding advances to or any outstanding
guarantees for the obligations of, or any outstanding borrowings from, any
Person. Borrower has performed all material obligations required to be performed
by Borrower pursuant to or connection with its outstanding Indebtedness and the
items permitted by the Loan Documents and there has occurred no breach, default
or event of default under any document evidencing any such items or any fact,
circumstance, condition or event which, with the giving of notice or passage of
time or both, would constitute or result in a breach, default or event of
default thereunder.

 

 
44

--------------------------------------------------------------------------------

 

 

 

5.15

Agreements with Affiliates

 

There are no existing or proposed material agreements, arrangements,
understandings or transactions between any Credit Party and any of its officers,
members, managers, directors, stockholders, partners, other interest holders,
employees or Affiliates or any members of their respective immediate families.

 

 

5.16

Insurance

 

Borrowers have in full force and effect such insurance policies as are customary
in its industry and as may be required pursuant to Section 6.5 hereof. All such
insurance policies as in force on the date of this Agreement are listed and
described on Schedule 5.16.

 

 

5.17

Names, Location of Offices, Records and Collateral

 

During the preceding five years, Borrower has not conducted business under or
used any name (whether corporate, partnership or assumed) other than as shown on
Schedule 5.17A. Borrower is the sole owner of all of its names listed on
Schedule 5.17A, and any and all business done and invoices issued in such names
are Borrower’s sales, business and invoices. Borrower maintains its places of
business and chief executive offices only at the locations set forth on
Schedule 5.17B. Schedule 5.17B also identifies all of the addresses (including
warehouses) at which any of the Collateral is located or books and records of
Borrowers regarding any Collateral are kept and identifying which Collateral and
which books and records are kept at each location, the nature of such location
(e.g., leased business location operated by Borrower(s), third party warehouse,
consignment location, processor location, etc.) and the name and address of the
third party owning and/or operating such location. No Collateral and no books
and records in connection therewith or in any way relating thereto or that
evidence the Collateral are located at any other location. All of the Collateral
is and shall remain located only in the continental United States.

 

 

5.18

Non-Subordination

 

The Obligations are not subordinated in any way to any other obligations of any
Borrower or to the rights of any other Person, subject to the terms of the
Closing Date Subordination Agreement.

 

 
45

--------------------------------------------------------------------------------

 

 

 

5.19

Accounts

 

In determining which Accounts are Eligible Receivables, Lender may rely on all
statements and representations made by Borrowers with respect to any Account.
Unless otherwise indicated in writing to Lender, each Account of a Borrower that
is included on a Borrowing Certificate as an Eligible Receivable (i) is genuine
and in all respects what it purports to be and is not evidenced by a judgment,
(ii) arises out of a completed, bona fide sale and delivery of goods or
rendering of Healthcare Services by such Borrower in the ordinary course of
business and in accordance with the terms and conditions of all purchase orders,
contracts, certifications, participations, certificates of need and other
documents relating thereto or forming a part of the contract between such
Borrower and the Account Debtor, (iii) is for a liquidated amount maturing as
stated in a claim or invoice covering such sale of goods or rendering of
Healthcare Services, a copy of which has been furnished or is available to
Lender, (iv) together with Lender’s security interest therein, is not and will
not be in the future (by voluntary act or omission by a Borrower), subject to
any offset, lien, deduction, defense, dispute, counterclaim or other adverse
condition, is absolutely owing to a Borrower and is not contingent in any
respect or for any reason unless such offset, lien, deduction, defense, dispute,
counterclaim or other adverse condition has been fully taken into account in
determining the Net Collectible Value of such Account in the Borrowing Base, (v)
there are no facts, events or occurrences which in any way impair the validity
or enforceability thereof or materially reduce the amount payable thereunder
from the face amount of the claim or invoice and statements delivered to Lender
with respect thereto, except to the extent the same is reflected in the
calculation of Net Collectible Value, (vi) (A) the Account Debtor thereunder had
the capacity to enter into a contract at the time any contract or other document
giving rise thereto was executed and (B) such Account Debtor is solvent, (vii)
subject to subsection (x) below, there are no proceedings or actions which are
threatened or pending against any Account Debtors thereunder which might result
in any Material Adverse Change in such Account Debtor’s financial condition or
the collectability thereof, (viii) has been billed and forwarded to the Account
Debtor for payment in accordance with applicable Laws and is in substantial
compliance and conformance with any requisite procedures, requirements and
regulations governing payment by such Account Debtor with respect to such
Account, and, if due from a Medicaid/Medicare Account Debtor, is properly
payable directly to a Borrower, (ix) each Borrower has obtained and currently
has all Permits necessary in the generation thereof except for any failure to
obtain a Permit which would not reasonably be expected to have a Material
Adverse Effect, and (x) Borrowers have disclosed to Lender on each Borrowing
Certificate the amount of all Accounts of Borrowers for which Medicare is the
Account Debtor and for which payment has been denied and subsequently appealed,
and Borrowers are properly pursuing all available appeals in respects of such
Accounts.

 

 

5.20

Healthcare Law Compliance Representations

 

To induce Lender to enter into this Agreement and to make credit accommodations
contemplated hereby, Borrowers hereby represent and warrant that all of the
information regarding the Borrowers and the Projects set forth in Schedule 5.20
is true, complete and correct, and that, except as disclosed in Schedule 5.20,
the following statements are true, complete and correct as of the date hereof:

 

(a)     Healthcare Permits. Borrowers have (i) each Healthcare Permit and other
rights from, and have made all declarations and filings with, all applicable
Governmental Authorities, all self-regulatory authorities and all courts and
other tribunals necessary to engage in the ownership, management and operation
of the Projects or the assets of any Borrower, and (ii) no knowledge that any
Governmental Authority is considering limiting, suspending or revoking any such
Healthcare Permit. All such Healthcare Permits are valid and in full force and
effect and Borrowers are in compliance with the terms and conditions of all such
Healthcare Permits.

 

 
46

--------------------------------------------------------------------------------

 

 

(b)     Specific Licensing. Each Project is duly licensed under the applicable
laws of the state where the facility is located.

 

(c)     Operating Leases. Any Operating Lease has been approved by all necessary
Governmental Authorities. Under applicable Healthcare Laws in the state in which
each Project is located, the reimbursement rate of the applicable Borrower under
applicable Third Party Payor is not affected by the rental rates under the
Operating Lease. The rentals provided for under the Operating Lease comply with
all applicable Healthcare Laws and do not exceed the sums permitted to be paid
under applicable Healthcare Laws.

 

(d)    Accreditation. Borrowers have received and maintain accreditation in good
standing and without impairment by all applicable Accrediting Organizations, to
the extent required by law (including any equivalent regulation) or the terms of
any Operating Lease pertaining to the Project. No Borrower has received any
notice or communication from any Accrediting Organization that a Project is (i)
subject to or is required to file a plan of correction with respect to any
accreditation survey, or (ii) in danger of losing its accreditation due to a
failure to comply with a plan of correction.

 

(e)     Participation Agreements/Provider Status/Cost Reports. (i)  There is no
investigation, audit, claim review, or other action pending or, to the knowledge
of any Borrower, threatened which could result in a revocation, suspension,
termination, probation, restriction, limitation, or non-renewal of any Third
Party Payor participation agreement or provider number or other Healthcare
Permit or result in a Borrower’s exclusion from any Third Party Payor Program,
nor has any Third Party Payor Program made any decision not to renew any
participation agreement or provider agreement or other Healthcare Permit related
to any Project, nor have the Borrowers made any decision not to renew any
participation agreement or provider agreement or other Healthcare Permit, nor is
there any action pending or, to Borrower’s knowledge, threatened to impose
material intermediate or alternative sanctions with respect to any Project;
(ii) the Borrowers, and, to the knowledge of the Borrowers, their contractors,
have properly and legally billed all intermediaries and Third Party Payors for
services rendered with respect to the Projects and have maintained their records
to reflect such billing practices. No funds relating to Borrowers are now, or,
to the knowledge of Borrowers will be, withheld by any Third Party Payor;
(iii) Borrowers have the requisite participation agreement or provider number or
other Healthcare Permit to bill the Medicare program and the respective Medicaid
programs in the state or states in which such Borrowers operate (to the extent
such Borrower participates in the Medicare or Medicaid program in such state or
states) and all other Third Party Payor Programs (including, without limitation,
Medicare) which have historically accounted for any portion of the revenues of
such Project; and (iv) all Medicare, Medicaid, and private insurance cost
reports and financial reports submitted by the Borrowers are and will be
materially accurate and complete and have not been and will not be misleading in
any material respects. No cost reports for the Projects remain “open” or
unsettled and there are no current, pending or outstanding Medicare, Medicaid or
other Third Party Payor Program reimbursement audits or appeals pending with
respect to the Projects or the Borrowers.

 

(f)     No Violation of Healthcare Laws. (i) None of the Projects or the
Borrowers are in violation of any Healthcare Laws, except where any such
violation would not have a Material Adverse Effect; (ii) Borrowers are HIPAA
Compliant; and (iii) no Project is currently subject to any plan of correction
that has not been accepted by or is currently the subject of a review by the
applicable state authority.

 

 
47

--------------------------------------------------------------------------------

 

 

(g)     Proceedings. No Borrower nor any Project is subject to any proceeding,
suit or, to Borrowers’ knowledge, investigation by any Governmental Authority
(including the Office of the Inspector General of the United States Department
of Health and Human Services): (i) which may result in the imposition of a fine,
alternative, interim or final sanction, a lower reimbursement rate for services
rendered to eligible patients which has not been provided for on their
respective financial statements, or which would have a Material Adverse Effect
on any Borrower or the operation of any individual Project; (ii) which could
result in the revocation, transfer, surrender, suspension or other impairment of
the operating certificate, provider agreement or Healthcare Permits of any
Project; (iii) which pertains to or requests any voluntary disclosure pertaining
to a potential overpayment matter involving the submission of claims to such
payor by a Borrower; or (iv) which pertains to any state or federal Medicare or
Medicaid cost reports or claims filed by any Borrower (including, without
limitation, any reimbursement audits), or any disallowance by any commission,
board or agency in connection with any audit of such cost reports.

 

(h)     Ancillary Laws. Borrowers have received no notice, and are not aware, of
any violation of applicable antitrust laws, employment or landlord-tenant laws
of any Governmental Authority or other authority with respect to the Projects or
the Borrowers.

 

(i)     Fraud and Abuse.

 

(i)     No Borrower has, or to its knowledge has been threatened to have, and no
owner, officer, manager, employee or Person with a “direct or indirect ownership
interest” (as that phrase is defined in 42 C.F.R. §420.201) in any Borrower has,
engaged in any of the following: (1) knowingly and willfully making or causing
to be made a false statement or representation of a material fact in any
application for any benefit or payment under any Healthcare Laws; (2) knowingly
and willfully making or causing to be made any false statement or representation
of a material fact for use in determining rights to any benefit or payment under
any Healthcare Laws; (3) failing to disclose knowledge by a claimant of the
occurrence of any event affecting the initial or continued right to any benefit
or payment under any Healthcare Laws on its own behalf or on behalf of another,
with intent to secure such benefit or payment fraudulently; (4) knowingly and
willfully soliciting or receiving any remuneration (including any kickback,
bribe or rebate), directly or indirectly, overtly or covertly, in cash or in
kind or offering to pay such remuneration (I) in return for referring an
individual to a Person for the furnishing or arranging for the furnishing of any
item or service for which payment may be made in whole or in part by any
Healthcare Laws, or (II) in return for purchasing, leasing or ordering or
arranging for or recommending the purchasing, leasing or ordering of any good,
facility, service, or item for which payment may be made in whole or in part by
any Healthcare Laws; (5) presenting or causing to be presented a claim for
reimbursement for services that is for an item or services that was known or
should have been known to be (I) not provided as claimed, or (II) false or
fraudulent; or (6) knowingly and willfully making or causing to be made or
inducing or seeking to induce the making of any false statement or
representation (or omitting to state a fact required to be stated therein or
necessary to make the statements contained therein not misleading) of a material
fact with respect to (I) a Project in order that the Project may qualify for
Governmental Authority certification, or (II) information required to be
provided under 42 U.S.C. § 1320a-3. All contractual arrangements to which
Borrower is a party are in compliance with all Healthcare Laws, except to the
extent non-compliance would not reasonably be expected to have a Material
Adverse Effect.

 

 
48

--------------------------------------------------------------------------------

 

 

(ii)     No Borrower has been, or to its knowledge has been threatened to be,
and no owner, officer, manager, employee or Person with a “direct or indirect
ownership interest” (as that phrase is defined in 42 C.F.R. §420.201) in any
Borrower: (1) has had a civil monetary penalty assessed against him or her
pursuant to 42 U.S.C. §1320a-7a or is the subject of a proceeding seeking to
assess such penalty; (2) has been excluded from participation in a Federal
Health Care Program (as that term is defined in 42 U.S.C. §1320a-7b) or is the
subject of a proceeding seeking to assess such penalty, or has been “suspended”
or “debarred” from selling products to the U.S. government or its agencies
pursuant to the Federal Acquisition Regulation, relating to debarment and
suspension applicable to federal government agencies generally (48 C.F.R.
Subpart 9.4), or other applicable laws or regulations; (3) has been convicted
(as that term is defined in 42 C.F.R. §1001.2) of any of those offenses
described in 42 U.S.C. §1320a-7b or 18 U.S.C. §§669, 1035, 1347, 1518 or is the
subject of a proceeding seeking to assess such penalty; (4)has been involved or
named in a U.S. Attorney complaint made or any other action taken pursuant to
the False Claims Act under 31 U.S.C. §§3729-3731 or qui tarn action brought
pursuant to 31 U.S.C. §3729 et seq.; (5) has been made a party to any other
action by any Governmental Authority that may prohibit it from selling products
to any governmental or other purchaser pursuant to any law; or (6) was or has
become subject to any federal, state, local governmental or private payor civil
or criminal investigations or inquiries, proceedings, validation review, program
integrity review or statement of charges involving and/or related to its
compliance with Healthcare Laws or involving or threatening its participation in
Medicare, Medicaid or other Third Party Payor Programs or its billing practices
with respect thereto.

 

 

5.21

Compliance with Environmental Requirements; No Hazardous Substances

 

(a)     No investigation, proceeding, directive, notice, notification, demand,
request for information, citation, summons, complaint or order has been issued,
no complaint has been filed, no penalty has been assessed and no investigation
or review is pending, or to any Borrower’s knowledge, threatened by any
Governmental Authority or other Person with respect to any (i) alleged violation
by any Credit Party of any Environmental Law, (ii) alleged failure by any Credit
Party to have any Permits required in connection with the conduct of its
business or to comply with the terms and conditions thereof, (iii) any
generation, treatment, storage, recycling, transportation or disposal of any
Hazardous Substances, or (iv) release of Hazardous Substances;

 

(b)     No property now owned or leased by any Credit Party and, to the
knowledge of each Borrower, no such property previously owned or leased by any
Credit Party, to which any Credit Party has, directly or indirectly, transported
or arranged for the transportation of any Hazardous Substances, is listed or, to
such Borrower’s knowledge, proposed for listing, on the National Priorities List
promulgated pursuant to CERCLA, or CERCLIS (as defined in CERCLA) or any similar
state list or is the subject of federal, state or local enforcement actions or,
to the knowledge of such Borrower, other investigations which may lead to claims
against any Credit Party for clean-up costs, remedial work, damage to natural
resources or personal injury claims, including, without limitation, claims under
CERCLA;

 

 
49

--------------------------------------------------------------------------------

 

 

(c)     Each Credit Party and its business, operations, assets, Equipment,
property, leaseholds and other facilities is in compliance in all material
respects with all Environmental Laws, specifically including all Environmental
Laws concerning the storage and handling of Hazardous Substances; and

 

(d)     There has been no material emission, spill, release, or discharge into
or upon (i) the air; (ii) soils, or any improvements located thereon; (iii)
surface water or groundwater; or (iv) the sewer, septic system or waste
treatment, storage or disposal system servicing the premises, of any Hazardous
Substances at or from any of the real property listed on Schedule 5.4.

 

For purposes of this Section 5.21, each Credit Party shall be deemed to include
any business or business entity (including a corporation) that is, in whole or
in part, a predecessor of such Credit Party.

 

 

5.22

Material Contracts     

 

Except for the Organizational Documents and the other agreements set forth on
Schedule 5.22 (collectively with the Organizational Documents, the “Material
Contracts”), there are no (a) employment agreements covering the management of
any Credit Party, (b) collective bargaining agreements or other similar labor
agreements covering any employees of any Credit Party, (c) agreements for
managerial, consulting or similar services to which any Credit Party is a party
or by which it is bound, (d) agreements regarding any Credit Party, its assets
or operations or any investment therein to which any of its equity holders is a
party or by which it is bound, (e) real estate leases, Intellectual Property
licenses or other lease or license agreements to which any Credit Party is a
party, either as lessor or lessee, or as licensor or licensee (other than
licenses arising from the purchase of “off the shelf” products), (f) customer,
distribution, marketing or supply agreements to which any Credit Party is a
party, in each case with respect to the preceding clauses (a) through (e)
requiring payment of more than $25,000 in any year, (g) partnership agreements
to which any Credit Party is a general partner or joint venture agreements to
which any Credit Party is a party, or (h) any other agreements or instruments to
which any Credit Party is a party, and the breach, nonperformance or
cancellation of which, or the failure of which to renew, could reasonably be
expected to have a Material Adverse Effect. Schedule 5.22 sets forth, with
respect to each real estate lease agreement to which any Borrower is a party (as
a lessee), the address of the subject property and the annual rental (or, where
applicable, a general description of the method of computing the annual rental).
The consummation of the transactions contemplated by the Loan Documents will not
give rise to a right of termination in favor of any party to any Material
Contract (other than any Credit Party), except for such Material Contracts the
noncompliance with which would not reasonably be expected to have a Material
Adverse Effect.

 

 
50

--------------------------------------------------------------------------------

 

 

 

5.23

Reliance on Representations; Survival

 

Borrowers make the representations and warranties contained herein with the
knowledge and intention that Lender is relying and will rely thereon. All such
representations and warranties will survive the execution and delivery of this
Agreement and the making of the Advances under the Revolving Facility. No
investigation or inquiry made by or on behalf of Lender nor knowledge by Lender
which is in any fashion inconsistent with the representations and warranties
contained herein, shall in any way (i) affect or lessen the representations and
warranties made and entered into by the Borrowers hereunder, or (ii) reduce or
in any way affect Lender’s rights with respect to a breach of such
representations and warranties.

 

VI. AFFIRMATIVE COVENANTS

 

The Borrowers covenant and agree that, until full performance and satisfaction,
and payment in full in cash, of all the Obligations (other than indemnity
obligations with respect to which no claim has been made) and termination of
this Agreement:

 

 

6.1

Financial Statements, Reports and Other Information

 

(a)     Financial Reports. Borrowers shall furnish to Lender (i) as soon as
available and in any event within one hundred twenty (120) calendar days after
the end of each fiscal year of Borrowers, annual financial statements of
Borrowers, including the notes thereto, consisting of a balance sheet at the end
of such completed fiscal year and the related statements of income, retained
earnings, cash flows and owners’ equity for such completed fiscal year, compiled
by an accounting firm acceptable to Lender, and, if Borrowers’ annual revenues
exceed $20,000,000, such financial statements shall be audited and certified
without qualification, except with regards to those matters set forth on
Schedule 6.1, by an independent certified public accounting firm satisfactory to
Lender and accompanied by related management letters, if available, and
(ii) within thirty (30) calendar days after the end of each calendar month, a
trial balance sheet and income statement for the immediately preceding month;
(iii) within forty-five (45) days after the end of each calendar quarter,
unaudited financial statements of Borrowers consisting of a balance sheet and
statements of income, retained earnings, cash flows and owners’ equity as of the
end of such calendar month. All such financial statements shall be prepared in
accordance with GAAP consistently applied with prior periods. With each such
financial statement, Borrowers shall also deliver a compliance certificate of
their chief executive officer or chief financial officer in the form set forth
in Exhibit B (a “Compliance Certificate”) showing compliance with all financial
and loan covenants set forth in Annex I. Notwithstanding any other provision of
this Agreement, in the event any of the financial statements or other financial
reports due by Borrowers under this Section 6.1(a) are not timely delivered to
Lender, Borrowers shall pay Lender a late fee equal to $250 per day until such
statements or reports are delivered to Lender. Such late fee shall be in
addition to any other fees, charges or other provisions that may increase the
Applicable Rate of interest hereunder and the assessment or collection of such
late fee shall not, unless Lender specifically agrees in writing to the
contrary, prevent Lender from considering any such non-timely delivery to be a
Default or an Event of Default.

 

(b)     [RESERVED].

 

 
51

--------------------------------------------------------------------------------

 

 

(c)     Forms 941. Within thirty (30) calendar days following the end of each
calendar quarter, Borrowers shall furnish Lender with a copy of all IRS Forms
941 required to be filed by Borrowers with respect to the quarter then ended.

 

(d)     Other Materials. Borrowers shall furnish to Lender as soon as available,
and in any event within fifteen (15) calendar days after the preparation or
issuance thereof or at such other time as set forth below:

 

(i)     Shareholder Communications. Any reports, returns, information, notices
and other materials that Borrowers shall send to their stockholders, members,
partners or other equity owners at any time;

 

(ii)     Cost Reports. All Medicare and Medicaid cost reports and other document
and materials filed by or on behalf of Borrowers and any other reports,
materials or other information regarding or otherwise relating to Medicaid or
Medicare prepared by, for or on behalf of Borrowers;

 

(iii)     Medicare/Medicaid Documents. Any other reports, materials or other
information regarding or otherwise relating to Medicaid or Medicare prepared by,
for, or on behalf of, Borrowers or any of their Subsidiaries, including, without
limitation, (A) copies of licenses and permits required by any applicable
federal, state, foreign or local law, statute ordinance or regulation or
Governmental Authority for the operation of its business, (B) Medicaid or
Medicare provider numbers and agreements, (C) state surveys pertaining to any
Project, (D) participating agreements relating to medical plans and (E) copies
of all Medicare or Medicaid surveys, or other surveys or reviews conducted by
any government health plan or other accreditation entity;

 

(iv)     Accounts Receivable Aging Schedule. Within ten (10) calendar days after
the end of each calendar month for such month, detailed accounts receivable
aging schedules as of the end of such month, in a form satisfactory to Lender;

 

(v)     Other Monthly Reports. Within (x) ten (10) calendar days after the end
of each calendar month for such month, (A) a report of the status of all
payments, denials and appeals of all Medicaid and/or Medicare Accounts and (B) a
sales and collection report (including credits issued), such report showing a
reconciliation to the amounts reported in the monthly financial statements and
(y) thirty (30) calendar days after the end of each calendar month for such
month, (A) an accounts payable aging schedule in a form satisfactory to Lender,
such report showing a reconciliation to the amounts reported in the monthly
financial statements, and (B) a report of census and occupancy percentage;

 

(vi)     Insurance Renewals. Prior to the expiration date of each of the
insurance policies required to be maintained pursuant to Section 6.5, proof of
the renewal of each such insurance policy together with copies of the
declarations page for each such renewed policy;

 

(vii)     Accountants Communications. Promptly upon receipt thereof, copies of
any reports submitted to Borrowers by their independent accountants in
connection with any interim audit of the books of such Person or any of its
Affiliates and copies of each management control letter provided by such
independent accountants;

 

(viii)     Bank Statements. Copies of monthly bank statements for each bank
account maintained by Borrower as soon as available, and in any event within ten
(10) calendar days after the end of each calendar month;

 

 
52

--------------------------------------------------------------------------------

 

 

(ix)     Cash Flow Statements. Within ten (10) calendar days after the end of
each calendar month for such month, detailed cash flow statement, in a form
satisfactory to Lender; and

 

(x)     Documents Requested by Lender. Such additional information, documents,
statements, reports and other materials as Lender may reasonably request from a
credit or security perspective or otherwise from time to time, including, but
not limited to, periodic receivable and payable aging reports, payroll tax
information, dilution analyses, origination reports and default/charge off
reports.

 

(e)     Notices. Borrowers shall promptly, and in any event within five (5)
Business Days after any Borrower or any officer of any Borrower obtains
knowledge thereof, notify Lender in writing of (i) any pending litigation, suit,
investigation, arbitration, formal dispute resolution proceeding or
administrative proceeding brought against or initiated by any Borrower or
otherwise affecting or involving or relating to any Borrower or any of its
property or assets to the extent (A) the amount in controversy exceeds $50,000,
or (B) to the extent any of the foregoing seeks injunctive relief, (ii) any
Default or Event of Default, which notice shall specify the nature and status
thereof, the period of existence thereof and what action is proposed to be taken
with respect thereto, (iii) any other development, event, fact, circumstance or
condition that could reasonably be expected to have a Material Adverse Effect,
in each case describing the nature and status thereof and the action proposed to
be taken with respect thereto, (iv) any notice received by Borrower from any
payor of an Account to the effect that such payor has one or more claims against
Borrower involving aggregate amounts in excess of $50,000, (v) any matter(s)
affecting the value, enforceability or collectability of any of the Collateral,
including without limitation, claims or disputes in the amount of $50,000 or
more, singly or in the aggregate, in existence at any one time, (vi) any notice
given by a Borrower to any other lender of a Borrower and shall furnish to
Lender a copy of such notice, (vii) receipt of any notice or request from any
Governmental Authority or governmental payor regarding any liability or claim of
liability outside the ordinary course of business, (viii) termination of any
executive manager of any facility owned, operated or leased by any Borrower,
and/or (ix) if any Account becomes evidenced or secured by an Instrument or
Chattel Paper.

 

(f)     Consents. Borrowers shall obtain and deliver from time to time all
required consents, approvals and agreements from such third parties as Lender
shall determine are necessary or desirable in its Permitted Discretion (as
communicated to Borrowers by written notice) for the protection of its
Collateral and that are reasonably satisfactory to Lender in its Permitted
Discretion with respect to the Loan Documents and the transactions contemplated
thereby or any of the Collateral.

 

 
53

--------------------------------------------------------------------------------

 

 

(g)     Operating Budget. Borrowers shall furnish to Lender on or prior to the
Closing Date and for each fiscal year of Borrowers thereafter not more than
sixty (60) calendar days preceding the commencement of such fiscal year, month
by month projected operating budgets, annual projections, balance sheets and
cash flow reports of and for Borrowers for such upcoming fiscal year (including
an income statement for each month), in each case prepared in accordance with
GAAP consistently applied with prior periods.

 

(h)     Healthcare Notices. Borrowers shall notify Lender within 3 Business Days
(but in any event prior to Borrowers submitting any requests for advances of
reserves or escrows or fundings of credit facility proceeds under this
Agreement) following the occurrence of any facts, events or circumstances known
to a Borrower, whether threatened, existing or pending, that would make any of
the representations and warranties contained in Section 5.20 untrue, incomplete
or incorrect (together with such supporting data and information as shall be
necessary to fully explain to Lender the scope and nature of the fact, event or
circumstance), and shall provide to Lender within 2 Business Days of Lender’s
request, such additional information as Lender shall request regarding such
disclosure.

 

 

6.2

Payment of Obligation

 

Each Borrower (a) will pay and discharge, and cause each Subsidiary to pay and
discharge, on a timely basis as and when due, all of their respective
obligations and liabilities, except for such obligations and/or liabilities
(i) that may be the subject of a Permitted Contest, or (ii) the nonpayment or
nondischarge of which could not reasonably be expected to have a Material
Adverse Effect or result in a Lien against any Collateral, except for Permitted
Liens, (b) without limiting anything contained in the foregoing clause (a), pay
all amounts due and owing in respect of Taxes (including without limitation,
payroll and withholdings tax liabilities) on a timely basis as and when due, and
in any case prior to the date on which any fine, penalty, interest, late charge
or loss may be added thereto for nonpayment thereof, except to the extent such
amounts are the subject of a Permitted Contest, (c) will maintain, and cause
each Subsidiary to maintain, in accordance with GAAP, appropriate reserves for
the accrual of all of their respective obligations and liabilities, and (d) will
not breach or permit any Subsidiary to breach, or permit to exist any default
under, the terms of any lease, commitment, contract, instrument or obligation to
which it is a party, or by which its properties or assets are bound.
Notwithstanding the foregoing, Borrower shall make full and timely payment in
cash of the principal of and interest on the Loans, Advances and all other
Obligations when due and payable, subject to any applicable grace period.

 

 

6.3

Conduct of Business and Maintenance of Existence and Assets

 

Borrowers shall (i) engage principally in the same or similar lines of business
substantially as heretofore conducted, (ii) collect their Accounts in the
ordinary course of business, (iii) maintain all of their material properties,
assets and Equipment used or useful in their business in good repair, working
order and condition (normal wear and tear excepted and except as may be disposed
of in the ordinary course of business and in accordance with the terms of the
Loan Documents and otherwise as determined by Borrowers using commercially
reasonable business judgment), (iv) from time to time make all necessary or
desirable repairs, renewals and replacements thereof, as determined by Borrowers
using commercially reasonable business judgment, and (v) maintain and keep in
full force and effect their existence and all material Permits and
qualifications to do business and good standing in each jurisdiction in which
the ownership or lease of property or the nature of their business makes such
Permits or qualification necessary and in which failure to maintain such Permits
or qualification could reasonably be likely to have a Material Adverse Effect.

 

 
54

--------------------------------------------------------------------------------

 

 

 

6.4

Compliance with Legal, Tax and Other Obligations

 

Borrower shall (i) substantially comply with all laws, statutes, rules,
regulations, ordinances and tariffs of all Governmental Authorities applicable
to it or its business, assets or operations, (ii) pay all taxes, assessments,
fees, governmental charges, claims for labor, supplies, rent and all other
obligations or liabilities of any kind, as and when due and payable, except
liabilities being contested in good faith and against which adequate reserves
have been established; provided, however, all payroll taxes payable in
connection with each payroll shall be paid or funds shall set aside in a reserve
in an amount adequate to pay all such payroll taxes contemporaneously with the
payment of such payroll, and (iii) perform in accordance with its terms each
contract, agreement or other arrangement to which it is a party or by which it
or any of the Collateral is bound, except where the failure to comply, pay or
perform would not reasonably be expected to have a Material Adverse Effect,
except where the failure to comply with any of the foregoing provisions of this
Section 6.4 could reasonably be expected not to have a Material Adverse Effect.

 

 

6.5

Insurance

 

(a)     Borrower shall (i) keep all of its insurable properties and assets
adequately insured in all material respects against losses, damages and hazards
as are customarily insured against by businesses engaging in similar activities
or owning similar assets or properties and at least the minimum amount required
by applicable law, including, without limitation, medical malpractice and
professional liability insurance, as applicable; (ii) maintain business
interruption insurance, (iii) maintain general public liability insurance at all
times against liability on account of damage to persons and property having such
limits, deductibles, exclusions and co-insurance and other provisions as are
customary for a business engaged in activities similar to those of Borrower; and
(iv) maintain insurance under all applicable workers’ compensation laws. All of
the insurance policies referenced above shall be (x) satisfactory in form and
substance to Lender in its Permitted Discretion and (y) placed with insurers
having an A.M. Best policyholder rating acceptable to Lender in its Permitted
Discretion. Borrower agrees that it shall not alter, amend, modify or cancel its
insurance policies without thirty (30) Business Days prior written notice to
Lender unless such alteration, amendment, modification or cancellation, shall be
in compliance with the requirements set forth above. The insurance policies
referenced in clauses (i) and (ii) shall name Lender as lender’s loss payable
thereunder. The insurance policies referenced in clause (iii) shall name Lender
as an additional insured thereunder.

 

(b)     In the event any Borrower fails to provide Lender with evidence of the
insurance coverage required by this Agreement, Lender may purchase insurance at
Borrowers’ expense to protect Lender’s interests in the Collateral. This
insurance may, but need not, protect such Borrower’s interests. The coverage
purchased by Lender may not pay any claim made by such Borrower or any claim
that is made against such Borrower in connection with the Collateral. Such
Borrower may later cancel any insurance purchased by Lender, but only after
providing Lender with evidence that such Borrower has obtained insurance as
required by this Agreement. If Lender purchases insurance for the Collateral,
Borrowers will be responsible for the costs of that insurance to the fullest
extent provided by law, including interest and other charges imposed by Lender
in connection with the placement of the insurance, until the effective date of
the cancellation or expiration of the insurance. The costs of the insurance may
be added to the Obligations. The costs of the insurance may be more than the
cost of insurance such Borrower is able to obtain on its own.

 

 
55

--------------------------------------------------------------------------------

 

 

 

6.6

True Books

 

Borrowers shall (i) keep true, complete and accurate books of record and
accounts in accordance with commercially reasonable business practices in which
true and correct entries are made of all of their dealings and transactions in
all material respects; and (ii) set up and maintain on their books such reserves
as may be required by GAAP with respect to doubtful accounts and all taxes,
assessments, charges, levies and claims and with respect to their business, and
include such reserves in their quarterly as well as year-end financial
statements.

 

 

6.7

Inspection; Period Audits

 

Borrowers shall permit the representatives of Lender, at the expense of
Borrowers, from time to time during normal business hours, upon reasonable
notice but not more than three times in any calendar year (provided that upon
the occurrence and during the continuance of an Event of Default, there shall be
no restrictions on the number of times that Lender may perform the activities
described in this Section 6.7 nor shall Lender be required to give prior notice
to any Borrower), to (i) visit and inspect any of their offices or properties or
any other place where Collateral is located to inspect the Collateral and/or to
examine or audit all of Borrowers’ books of account, records, reports and other
papers, (ii) make copies and extracts therefrom, and (iii) discuss Borrowers’
business, operations, prospects, properties, assets, liabilities, condition
and/or Accounts with Borrowers’ officers and independent public accountants (and
by this provision such officers and accountants are authorized to discuss the
foregoing).

 

 

6.8

Further Assurances; Post Closing

 

At Borrower’s cost and expense, Borrower shall (i) within five (5) Business Days
after Lender’s reasonable request, take such further actions, and duly execute
and deliver such further agreements, assignments, instructions or documents and
do such further acts and things as may be necessary or proper in the reasonable
opinion of Lender to carry out more effectively the provisions and purposes of
this Agreement and the Loan Documents, and (ii) upon the exercise by Lender or
any of its Affiliates of any power, right, privilege or remedy pursuant to any
Loan Documents or under applicable law or at equity which requires any consent,
approval, registration, qualification or authorization of any Person, including
without limitation a Governmental Authority, execute and deliver, or cause the
execution and delivery of, all applications, certificates, instruments and other
documents that Lender or its Affiliate may be required to obtain for such
consent, approval, registration, qualification or authorization.

 

 
56

--------------------------------------------------------------------------------

 

 

 

6.9

Payment of Indebtedness

 

Except as otherwise prescribed in the Loan Documents, Borrowers shall pay,
discharge or otherwise satisfy at or before maturity (subject to applicable
grace periods and, in the case of trade payables, to ordinary course payment
practices) all of their material Indebtedness, except when the amount or
validity thereof is being contested in good faith by appropriate proceedings and
such reserves as required by GAAP shall have been made.

 

 

6.10

Lien Terminations

 

If Liens other than Permitted Liens exist, Borrowers immediately shall take,
execute and deliver all actions, documents and instruments necessary to release
and terminate such Liens.

 

 

6.11

Use of Proceeds

 

Borrowers shall use the proceeds of Loans solely for (a) transaction fees
incurred in connection with the Loan Documents, and (b) for working capital
needs of Borrowers and their Subsidiaries. No portion of the proceeds of the
Loans will be used (i) to repay the Closing Date Subordinated Debt or any other
Permitted Indebtedness listed on Schedule 7.2 hereof, or (ii) by the Dormant
Subsidiaries.

 

 

6.12

Collateral Documents; Security Interest in Collateral

 

Borrowers hereby authorize Lender to file UCC-1 Financing Statements with
respect to the Collateral, and any amendments or continuations relating thereto,
without the signature of any Borrower and hereby ratifies, confirms and consents
to any such filings made by Lender prior to the date hereof. Borrowers hereby
agree to execute any additional documents or financing statements which Lender
deems necessary in its Permitted Discretion in order to evidence Lender’s
security interest in the Collateral. Borrowers shall not allow any financing
statement (other than that filed by or on behalf of Lender and other than
Permitted Liens) to be on file in any public office covering any Collateral or
the proceeds thereof. Pursuant to Section 2.11, Lender has full power of
attorney to execute, deliver, file, register and/or record in the name of any or
all Borrowers and financing statements, schedules, assignments, instruments, and
documents necessary to perfect Lender’s security interest in or Lien on any
Collateral. If necessary or advisable beyond that power of attorney, and at the
reasonable request of Lender upon reasonable notice, Borrowers shall (i)
execute, obtain, deliver, file, register and/or record any and all financing
statements, continuation statements, stock powers, instruments and other
documents, or cause the execution, filing, registration, recording or deliver of
any and all of the foregoing, that are necessary or required under law or
otherwise or reasonably requested by Lender to be executed, filed, registered,
obtained, delivered or recorded to create, maintain, perfect, preserve, validate
or otherwise protect the pledge of the Collateral to Lender and Lender’s
perfected first priority Lien on the Collateral (and Borrowers irrevocably grant
Lender the right, at Lender’s option, to file any or all of the foregoing) and
(ii) defend the Collateral and Lender’s perfected first priority Lien thereon
against all claims and demands of all Persons at any time claiming the same or
any interest therein adverse to Lender, and pay all reasonable costs and
expenses (including, without limitation, reasonable in-house documentation and
diligence fees and reasonable legal expenses and reasonable attorneys’ fees and
expenses) in connection with such defense, which may at Lender’s discretion be
added to the Obligations and increase the principal amount outstanding
hereunder.

 

 
57

--------------------------------------------------------------------------------

 

 

 

6.13

Right of First Refusal

 

If at any time any Borrower receives from a third party an offer, term sheet or
commitment or makes a proposal accepted by any Person (each, an “Offer”) which
provides for any type of debt financing for a Borrower or any of its then
current Subsidiaries, Borrowers shall notify Lender of the Offer in writing
(including all material terms of the Offer) and Lender shall have ten (10)
Business Days after receipt of such notice (the “Option Period”) to agree to
provide such debt financing in the place of such Person upon terms and
conditions no less favorable to Borrowers as set forth in the Offer, together
with such additional terms as may generally be standard or reasonable in similar
debt financings. Lender shall notify Borrowers in writing of Lender’s acceptance
of the Offer pursuant hereto (the “Acceptance Notice”), in which case Borrowers
shall obtain such debt financing from Lender and shall not accept the Offer from
such other Person. If no Acceptance Notice has been Received from Lender within
the Option Period, Borrowers may consummate the Offer with the other Person on
the terms and conditions set forth in the Offer (the “Transaction”); provided,
however, that none of the foregoing or any failure by Lender to issue an
Acceptance Notice shall be construed as a waiver of any of the terms, covenants
or conditions of any of the Loan Documents. If the Transaction is not
consummated on the terms set forth in the Offer or with the Person providing the
Offer during the ninety (90) calendar day period following the expiration of the
Option Period, Borrowers shall not be permitted to consummate the Transaction
without again complying with this Section 6.13. For purposes of this
Section 6.13, “Lender” shall include SCM Specialty Finance Opportunities Fund,
L.P., a Delaware limited partnership, and any of its parents, subsidiaries or
Affiliates.

 

 

6.14

Taxes and Other Charges

 

(a)     Except as required by applicable law, all payments and reimbursements to
Lender made under any Loan Document shall be free and clear of and without
deduction or withholding for all taxes, levies, imposts, deductions,
assessments, charges or withholdings, and all liabilities with respect thereto
of any nature whatsoever, excluding the following taxes imposed on or with
respect to Lender or required to be withheld or deducted from a payment to
Lender (i) taxes imposed on or measured by net income (however denominated),
franchise taxes and branch profits taxes, in each case, (A) imposed as a result
of Lender being organized under the laws of, having its principal office or its
applicable lending office located in, the jurisdiction imposing such tax (or any
political subdivision thereof) or (B) that are Other Connection Taxes, (ii)
taxes attributable to Lender's failure to comply with Section 6.14(c) and (iii)
any withholding Taxes imposed under FATCA (all such taxes that are not excluded
in this sentence being “Indemnified Taxes”). If any applicable law (as
determined in the good faith discretion of the applicable Borrower) requires the
deduction or withholding of any tax from any such payment by a Borrower, then
the applicable Borrower shall be entitled to make such deduction or withholding
and shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such tax is an
Indemnified Tax, then the sum payable by the Borrower shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section), Lender receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

 
58

--------------------------------------------------------------------------------

 

 

(b)     Notwithstanding any other provision of any Loan Document, if at any time
after the Closing (i) any change in any existing law, regulation, treaty or
directive or in the interpretation or application thereof, (ii) any new law,
regulation, treaty or directive (whether or not having the force of law) from
any Governmental Authority (A) subjects Lender to any tax, levy, impost,
deduction, assessment, charge or withholding of any kind whatsoever with respect
to any Loan Document (except for Indemnified Taxes and taxes excluded from the
definition of Indemnified Taxes pursuant to the first sentence of Section
6.14(a)), or (B) imposes on Lender any other condition or increased cost (other
than taxes) in connection with the transactions contemplated thereby or
participations therein; and the result of any of the foregoing is to increase
the cost to Lender of making or continuing any Loan hereunder or to reduce any
amount receivable hereunder, then, in any such case, Borrowers shall promptly
pay to Lender any additional amounts necessary to compensate Lender, on an
after-tax basis, for such additional cost or reduced amount as determined by
Lender. If Lender becomes entitled to claim any additional amounts pursuant to
Sections 6.14(a) or (b) it shall promptly notify Borrowers of the event by
reason of which Lender has become so entitled, and each such notice of
additional amounts payable pursuant to Sections 6.14(a) or (b) submitted by
Lender to Borrowers shall, absent manifest error, be final, conclusive and
binding for all purposes. For purposes of this Section, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “change in
any applicable Law”, regardless of the date enacted, adopted or issued.

 

(c)     Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Loan Document shall
deliver to the applicable Borrower, at the time or times reasonably requested by
the applicable Borrower, such properly completed and executed documentation
reasonably requested by the applicable Borrower as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the applicable Borrower, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the applicable Borrower as will enable the applicable Borrower to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. If a payment made to a Lender under any Loan Document
would be subject to U.S. federal withholding tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the applicable Borrower at the time or
times prescribed by law and at such time or times reasonably requested by the
applicable Borrower such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the applicable Borrower as may be
necessary for the applicable Borrower to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the applicable Borrower in
writing of its legal inability to do so.

 

 
59

--------------------------------------------------------------------------------

 

 

 

6.15

Payroll Agent

 

The Borrower shall at all times either (a) retain and use a payroll agent for
purposes of processing, managing and paying Borrower’s payroll, including all
payroll tax payments required to be made under applicable tax laws and
regulations, or (b) be enrolled in the Electronic Federal Payment Tax Service on
line at www.efpts.com and provide such information and authorizations to Lender
as may be required for Lender to monitor payment of periodic payroll taxes or
(c) utilize a professional employer service organization to lease employees
provided that such organization provides to Borrower adequate insurance against
the failure of such organization to make required tax payments with respect to
the leased employees. If the Borrower uses a payroll agent, the payroll agent
shall be a third party, independent of the Borrower, reasonably acceptable to
Lender. The Borrower shall instruct the payroll agent to provide such reports
directly to Lender as Lender may request from time to time reflecting payment of
applicable payroll taxes and, in any event, such payroll agent shall deliver to
Lender within ten (10) calendar days after the end of each calendar month a
report of Borrower’s payroll taxes for the immediately preceding calendar month
and evidence of payment thereof.

 

 

6.16

[Reserved]

 

 

6.17

Hazardous Substances

 

(a)     If any release or disposal of Hazardous Substances shall occur or shall
have occurred on any real property or any other assets of any Borrower or any
other Credit Party, such Borrower will cause, or direct the applicable Credit
Party to cause, the prompt containment and removal of such Hazardous Substances
and the remediation of such real property or other assets as is necessary to
comply with all Environmental Laws and to preserve the value of such real
property or other assets. Without limiting the generality of the foregoing, each
Borrower shall, and shall cause each other Credit Party to, comply with each
Environmental Law requiring the performance at any real property by any Borrower
or any other Credit Party of activities in response to the release or threatened
release of a Hazardous Substances.

 

(b)     Borrowers will provide Lender within thirty (30) days after written
demand therefor with a bond, letter of credit or similar financial assurance
evidencing to the reasonable satisfaction of Lender that sufficient funds are
available to pay the cost of removing, treating and disposing of any Hazardous
Substances or Hazardous Substances Contamination and discharging any assessment
which may be established on any property as a result thereof, such demand to be
made, if at all, upon Lender’s reasonable business determination that the
failure to remove, treat or dispose of any Hazardous Substances or Hazardous
Substances Contamination, or the failure to discharge any such assessment could
reasonably be expected to have a Material Adverse Effect.

 

 

6.18

Healthcare Operations

 

(a)     Borrower will:

 

 
60

--------------------------------------------------------------------------------

 

 

(i)     timely file or caused to be timely filed (after giving effect to any
extension duly obtained), all notifications, reports, submissions, Permit
renewals and reports (other than cost reports as provided in Section 6.19(a)(ii)
below) of every kind whatsoever required by Healthcare Laws (which reports will
be materially accurate and complete in all respects and not misleading in any
respect and shall not remain open or unsettled); and

 

(ii)     timely file or caused to be timely filed (after giving effect to any
extension duly obtained), all cost reports required by Healthcare Laws, which
reports shall be materially accurate and complete in all respects and not
misleading in any material respect and which shall not remain open or unsettled,
except in accordance with applicable settlement appeals procedures that are
timely and diligently pursued and except for any processing delays of any
Governmental Authority.

 

(b)     Borrower will maintain in full force and effect, and free from
restrictions, probations, conditions or known conflicts which would materially
impair the use or operation of any Project for its current use, all Healthcare
Permits necessary under Healthcare Laws to carry on the business of Borrowers as
it is conducted on the Closing Date.

 

(c)     Borrower will not suffer or permit to occur any of the following:

 

(i)     any transfer of a Healthcare Permit or rights thereunder to any Person
(other than Borrowers or Lender) or to any location other than a Project
approved by Lender in advance in writing;

 

(ii)     any pledge or hypothecation of any Healthcare Permit as collateral
security for any indebtedness other than indebtedness to Lender;

 

(iii)     any rescission, withdrawal, revocation, amendment or modification of
or other alteration to the nature, tenor or scope of any Healthcare Permit
without Lender’s prior written consent;

 

(iv)     any voluntary transfer of any resident of any Project to any other
facility, unless such transfer is at the request of the resident (without
economic incentives being given to the resident by an Affiliate of any Borrower)
or its payor or is for reasons relating to non-payment or the health, required
level of medical care or safety of the resident to be transferred; or

 

(v)     any fact, event or circumstance for which notice to Lender is required
under Sections 5.20 and 6.1(h).

 

(d)     Borrower will maintain a corporate health care regulatory compliance
program (“CCP”) which includes at least the following components and allows
Lender and/or any outside consultants from time to time to review such CCP: (i)
standards of conduct and procedures that describe compliance policies regarding
laws with an emphasis on prevention of fraud and abuse; (ii) specific officer
within high-level personnel identified as having overall responsibility for
compliance with such standards and procedures; (iii) training and education
programs which effectively communicate the compliance standards and procedures
to employees and agents, including, without limitation, fraud and abuse laws and
illegal billing practices; (iv) auditing and monitoring systems and reasonable
steps for achieving compliance with such standards and procedures including,
without limitation, publicizing a report system to allow employees and other
agents to anonymously report criminal or suspect conduct and potential
compliance problems; (v) disciplinary guidelines and consistent enforcement of
compliance policies including, without limitation, discipline of individuals
responsible for the failure to detect violations of the CCP; and (vi) mechanisms
to immediately respond to detected violations of the CCP.

 

 
61

--------------------------------------------------------------------------------

 

 

(e)     Borrower will at all times be HIPAA Compliant.

 

(f)     If any Project is currently accredited by an Accrediting Organization,
Borrower will (i) maintain such accreditation in good standing and without
limitation or impairment, (ii) promptly submit to the Accrediting Organization a
plan of correction for any deficiencies listed on any accreditation survey
report, and (iii) cure all such deficiencies within such time frame as is
necessary to preserve and maintain in good standing and without limitation or
impairment such accreditation.

 

 

6.19

Landlord Waiver and Consent

 

Upon the request of Lender, Borrower shall deliver to Lender a Landlord Waiver
and Consent for any current or future property leased by such Borrowers in which
any of the Collateral is located or billing operations are conducted.

 

VII.

NEGATIVE COVENANTS

 

The Borrowers, jointly and severally, covenant and agree that, until full
performance and satisfaction, and payment in full in cash, of all the
Obligations (other than indemnity obligations with respect to which no claim has
been made) and termination of this Agreement:

 

 

7.1

Financial Covenants

 

Borrowers shall not violate the financial and loan covenants set forth on Annex
I to this Agreement, which is incorporated herein and made a part hereof.

 

 

7.2

No Indebtedness Other Than Permitted Indebtedness

 

No Borrower will, or will permit any Subsidiary to, directly or indirectly,
create, incur, assume, guarantee or otherwise become or remain directly or
indirectly liable with respect to, any Indebtedness, except for Permitted
Indebtedness. For the avoidance of doubt, any Permitted Indebtedness may be
converted to equity; provided, that, the terms of such conversion shall be on
terms no less favorable than the terms of the existing Permitted Indebtedness as
of the Closing Date. No Borrower will, or will permit any Subsidiary to,
directly or indirectly, create, assume, incur or suffer to exist any Contingent
Obligations. Notwithstanding anything to the contrary contained herein, no
Borrower will, or will permit any Subsidiary to, directly or indirectly, make
any payment with respect to (i) the Closing Date Subordinated Debt (other than
regularly scheduled non default interest payments), (ii) the Settlement
Agreement based on revenue earned for the fiscal years ending December 31, 2016
or December 31, 2017 or (iii) those certain executive severance obligations
specifically set forth on Schedule 7.2 hereof; provided, that, Borrowers and/or
any Subsidiary of any Borrower shall be permitted to make such payments to the
extent that (x) no portion of the proceeds of the Loans will be used to make
such payments and (y) five (5) days prior to the making of any such payment,
Lender has received from Borrowers a certificate signed on behalf of Borrowers
by an authorized officer of Borrowers certifying (i) that no Default or Event of
Default has occurred and is continuing or would result from the making of any
such payment, (ii) that the making of such payment is not otherwise prohibited
by the terms of the Loan Documents or any Subordination Agreement and (iii) all
supporting documentation as Lender shall reasonably request in connection
therewith.

 

 
62

--------------------------------------------------------------------------------

 

 

 

7.3

No Liens Other Than Permitted Liens

 

Borrower shall not create, incur, assume or suffer to exist any Lien upon, in or
against, or pledge of, any of the Collateral or any of its properties or assets
or any of its shares, securities or other equity or ownership or partnership
interests, whether now owned or hereafter acquired, except the Permitted Liens.

 

 

7.4

Investments, New Facilities or Collateral; Subsidiaries

 

No Borrower, directly or indirectly, shall (i) purchase, own, hold, invest in or
otherwise acquire obligations or stock or securities of, or any other interest
in, or all or substantially all of the assets of, any Person or any joint
venture whether by merger, consolidation, outright purchase or otherwise, or
(ii) make or permit to exist any loans, advances or guarantees to or for the
benefit of any Person or assume, guarantee, endorse, contingently agree to
purchase or otherwise become liable for or upon or incur any obligation of any
Person (other than those created by the Loan Documents and Permitted
Indebtedness and other than (A) trade credit extended in the ordinary course of
business, (B) advances for business travel and similar temporary advances made
in the ordinary course of business to officers, directors and employees, (C)
deposits to landlords and (D) the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business). No Borrower, directly or indirectly, shall purchase, own, operate,
hold, invest in or otherwise acquire any facility, property or assets or any
Collateral that is not located at the locations set forth on Schedule 5.17B
unless Borrowers shall provide to Lender at least thirty (30) Business Days
prior written notice. Borrowers shall have no Subsidiaries other than such
Subsidiaries existing at Closing.

 

 

7.5

Prohibited Payments

 

No Borrower shall (i) declare, pay or make any Distribution on any shares of
capital stock or other securities or interests (other than Distributions to a
Borrower or Distributions payable in its stock, or split-ups or
reclassifications of its stock); (ii) apply any of its funds, property or assets
to the acquisition, redemption or other retirement or any capital stock or other
securities or interests or of any options to purchase or acquire any of the
foregoing (provided, however, that a Borrower may redeem its equity securities
from terminated employees pursuant to, but only to the extent required under,
the terms of the related employment agreements as long as no Default or Event of
Default has occurred and is continuing or would be caused by or result
therefrom), (iii) otherwise make any payments or Distributions to any
stockholder, member, partner or other equity owner in such Person’s capacity as
such, (iv) make any payment with respect to any loan or other indebtedness from
any Affiliate; or (v) make any payment of any management, or related or similar
fee to any Person or with respect to any facility owned, operated or leased by
Borrowers if such payment directly or indirectly causes the Borrowers to be in
default of any of the financial or loan covenants set forth in Annex I.

 

 
63

--------------------------------------------------------------------------------

 

 

 

7.6

Transactions with Affiliates

 

No Borrower shall enter into or consummate any transactions of any kind with any
of its Affiliates other than: (i) salary, bonus, employee stock option and other
compensation to and employment arrangements with directors, officers or
employees in the ordinary course of business, provided, that no payment of any
bonus shall be permitted if an Event of Default has occurred and remains in
effect or would be caused by or result from such payment, (ii) payments
permitted pursuant to Section 7.5, (iii) transactions with Lender or any
Affiliate of Lender, and (iv) payments (other than those referenced in cause (i)
above) permitted under and pursuant to written agreements entered into by and
between a Borrower and one or more of its Affiliates (A) both reflect and
constitute transactions on overall terms at least as favorable to a Borrower as
would be the case in an arm’s-length transaction between unrelated parties of
equal bargaining power, (B) do not grant a security interest in the Collateral
to any Affiliate of a Borrower, and (C) contain payment obligations, if any,
that are subordinate to the Obligations, provided, that notwithstanding the
foregoing no Borrower shall enter into, consummate, or perform with respect to
any transactions or agreement pursuant to which it becomes a party to any
mortgage, note, indenture or guarantee evidencing any Indebtedness of any of its
Affiliates or otherwise to become responsible or liable, as a guarantor, surety
or otherwise, pursuant to agreement for any Indebtedness of any such Affiliate
other than Permitted Indebtedness.

 

 

7.7

Organizational Documents; Fiscal Year; Dissolution; Use of Proceeds

 

No Borrower shall (i) change its state of formation, or amend, modify, restate
or change its certificate of incorporation or formation or bylaws or similar
charter documents in a manner that would be materially adverse to Lender and, in
any event, without five (5) days’ notice to Lender, (ii) change its fiscal year,
unless Borrowers demonstrate to Lender’s satisfaction, in its Permitted
Discretion, compliance with the covenants contained herein for both the fiscal
year in effect prior to any change and the new fiscal year period by delivery to
Lender of appropriate interim and annual pro forma, historical and current
compliance certificates for such periods and such other information as Lender
may reasonably request, in its Permitted Discretion, (iii) amend, alter or
suspend or terminate or make provisional in any material way, any Permit without
the prior written consent of Lender, which consent shall not be unreasonably
withheld or denied, (iv) wind up, liquidate or dissolve (voluntarily or
involuntarily) or commence or suffer any proceedings seeking to wind up,
liquidate or dissolve or that would result in any of the foregoing, or (v) use
any proceeds of any Advance for “purchasing” or “carrying” “margin stock” as
defined in Regulations U, T or X of the Board of Governors of the Federal
Reserve System.

 

 
64

--------------------------------------------------------------------------------

 

 

 

7.8

Asset Sales

 

No Borrower shall, without the prior written approval of Lender, directly or
indirectly sell, convey, transfer, assign, license, lease (that has the effect
of a disposition) or otherwise dispose of (including, without limitation, any
merger or consolidation or upon any condemnation, eminent domain or similar
proceedings) to any Person, in one transaction or a series of related
transactions, any assets of a Borrower which constitute substantially all of an
operating unit of a Borrower or any other assets (including without limitation
Intellectual Property) of a Borrower outside of the ordinary course of business
other than (i) the grant of licenses, sublicenses (including licenses and
sublicenses of Intellectual Property), leases or subleases in the ordinary
course of business, (ii) the abandonment of Intellectual Property rights or
allowing of Intellectual Property rights to lapse, in each case, in the ordinary
course of business and which are not collectively material to the conduct of the
business of the Borrower, (iii) disposition or transfer of obsolete, worn-out or
surplus inventory or equipment that is not material to the conduct of the
Borrowers’ business in the ordinary course of business, (iv) disposition or
transfer of cash or cash equivalent investments in the ordinary course of
business and consistent with past practices, and (v) disposition or transfer of
any leasehold interest at the natural expiration of such lease or upon the
earlier termination of the lease as provided therein.

 

 

7.9

Reserved

 

 

7.10

Restrictive Agreements

 

No Borrower will, or will permit any Subsidiary to, directly or indirectly
(a) enter into or assume any agreement (other than the Loan Documents, the
Closing Date Subordinated Debt Documents (or any refinancing or conversion
thereof with the Closing Date Subordinated Creditor; provided, that the terms of
such refinancing or conversion shall be on terms no less favorable than the
terms of the existing Closing Date Subordinated Debt as of the Closing Date, and
any agreements for purchase money debt permitted under clause (iii) of the
definition of Permitted Indebtedness) prohibiting the creation or assumption of
any Lien upon its properties or assets, whether now owned or hereafter acquired
(other than a Permitted Lien), or (b) create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction of any kind
(except as provided by the Loan Documents and the Closing Date Subordinated Debt
Documents (or refinancing or conversion thereof with the Closing Date
Subordinated Creditor; provided, that the terms of such refinancing or
conversion shall be on terms no less favorable than the terms of the existing
Closing Date Subordinated Debt as of the Closing Date)) on the ability of any
Subsidiary to: (i) pay or make Distributions to any Borrower or any Subsidiary;
(ii) pay any Indebtedness owed to any Borrower or any Subsidiary; (iii) make
loans or advances to any Borrower or any Subsidiary; or (iv) transfer any of its
property or assets to any Borrower or any Subsidiary; provided, that, the
Closing Date Subordinated Debt Documents and any agreements for purchase money
debt shall not prohibit (i) the creation or assumption of any Lien upon any
assets or properties to secure the Obligations or (ii) the repayment of the
Obligations.

 

 
65

--------------------------------------------------------------------------------

 

 

 

7.11

Modifications of Certain Agreements

 

No Borrower will, or will permit any Subsidiary to, directly or indirectly,
amend or otherwise modify any Material Contract or Operating Lease, which
amendment or modification in any case: (a) is contrary to the terms of this
Agreement or any other Loan Document; (b) could reasonably be expected to be
adverse to the rights, interests or privileges of the Lender or its ability to
enforce the same; (c) results in the imposition or expansion in any material
respect of any obligation of or restriction or burden on any Borrower or any
Subsidiary; or (d) reduces in any material respect any rights or benefits of any
Borrower or any Subsidiaries (it being understood and agreed that any such
determination shall be in the Permitted Discretion of the Lender). Borrowers
shall, prior to entering into any such amendment or modification, deliver to
Lender reasonably in advance of the execution thereof, any final or execution
form copy thereof.

 

 

7.12

Payments and Modifications of Subordinated Debt

 

No Borrower will, or will permit any Subsidiary to, directly or indirectly
(a) declare, pay, make or set aside any amount for payment in respect of
Subordinated Debt, except for payments made in full compliance with and
expressly permitted under the Subordination Agreement, (b) amend or otherwise
modify the terms of any Subordinated Debt, except for amendments or
modifications made in full compliance with the Subordination Agreement,
(c) declare, pay, make or set aside any amount for payment in respect of any
Indebtedness hereinafter incurred that, by its terms, or by separate agreement,
is subordinated to the Obligations, except for payments made in full compliance
with and expressly permitted under the subordination provisions applicable
thereto, or (d) amend or otherwise modify the terms of any such Indebtedness if
the effect of such amendment or modification is to (i) increase the interest
rate or fees on, or change the manner or timing of payment of, such
Indebtedness, (ii) accelerate or shorten the dates upon which payments of
principal or interest are due on, or the principal amount of, such Indebtedness,
(iii) change in a manner adverse to any Credit Party or Lender any event of
default or add or make more restrictive any covenant with respect to such
Indebtedness, (iv) change the prepayment provisions of such Indebtedness or any
of the defined terms related thereto, (v) change the subordination provisions
thereof (or the subordination terms of any guaranty thereof), or (vi) change or
amend any other term if such change or amendment would materially increase the
obligations of the obligor or confer additional material rights on the holder of
such Indebtedness in a manner adverse to Borrowers, any Subsidiaries, or Lender.
Borrowers shall, prior to entering into any such amendment or modification,
deliver to Lender reasonably in advance of the execution thereof, any final or
execution form copy thereof.

 

 

7.13

Deposit Accounts

 

Borrower has provided Lender with all information (including, without
limitation, user identifications and passwords) necessary for Lender to have
on-line access to all information regarding all of Borrower’s deposit accounts,
as required by Section 4.1(f). Borrowers shall not make any changes to their
deposit accounts, Lockbox Accounts or establish new deposit accounts without
Lender’s prior written consent or change the passwords or user identification
information with respect thereto in such a fashion as would result in Lender not
having on-line access to view all information regarding all of Borrower’s
deposit accounts and Lockbox Accounts or having control of all of Borrowers’
deposit accounts through deposit account control agreements. The provisions of
this Section requiring deposit account control agreements shall not apply to (i)
the deposit accounts exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of Borrowers’ employees
and identified to Lender by Borrowers as such, and (ii) the Excluded Deposit
Accounts; provided, however, that at all times that any Obligations remain
outstanding, Borrower shall maintain one or more separate deposit accounts:
(i) to hold any and all amounts not subject to Lender’s Lien, or (ii) to be used
for payroll, payroll taxes and other employee wage and benefit payments, and
shall not commingle any monies allocated for such purposes with funds in any
other deposit account listed on Schedule 7.13.

 

 
66

--------------------------------------------------------------------------------

 

 

 

7.14

Truth of Statements

 

Borrowers shall not furnish to Lender any certificate or other document that
contains any untrue statement of a material fact or that omits to state a
material fact necessary to make it not misleading in light of the circumstances
under which it was furnished.

 

 

7.15

IRS Form 8821

 

Borrowers shall not materially alter, amend, restate, or otherwise modify, or
withdraw, terminate or re-file any IRS Form 8821 required to be delivered
pursuant to the Conditions Precedent in Section 4.1, hereof.

 

 

7.16

Third Party Payor Programs

 

Neither the Projects, nor any Borrower, shall, other than in the ordinary course
of Borrower’s business, change the terms of any Third Party Payor Programs or
its normal billing payment and reimbursement policies and procedures with
respect thereto (including, without limitation, the amount and timing of finance
charges, fees and write-offs) without prior written notice of such change to
Lender. Borrowers shall not fail to (a) maintain in full force and effect, and
free from restrictions, probations, conditions or known conflicts which would
materially impair the use or operation of any Project for its current use, all
Healthcare Permits necessary under Healthcare Laws to continue to receive
reimbursement under all Third Party Payor Programs in which any Borrower or any
Project participates as of the date of this Agreement, and (b) provide to
Lender; upon request, an accurate, complete and current list of all
participation agreements with Third Party Payors with respect to the business of
Borrowers. Borrowers shall not fail to comply with all requirements, contracts,
conditions and stipulations applicable to Borrowers in order to maintain in good
standing and without default or limitation all such participation agreements,
except to the extent that such non-compliance could not reasonably be expected
to have a Material Adverse Effect.

 

 

7.17

Limitations on Dormant Subsidiaries

 

No Borrower shall assign or otherwise transfer any Collateral or any proceeds of
the Loans to any Dormant Subsidiary. No Borrower shall permit any Dormant
Subsidiary to sell, transfer, mortgage, hypothecate, assign or encumber in any
manner whatsoever any of the Collateral or any of the equity interests of
Borrower. No Borrower shall permit any Dormant Subsidiary to, directly or
indirectly, (i) enter into or permit to exist any transaction or agreement
between itself and any other Person for the purchase, sale, lease or exchange of
any property or the rendering of any service, (ii) engage in any business or
conduct any material activity or transfer any of its assets, other than the
performance of ministerial or administrative activities in connection with the
payment of taxes and the payment of franchise fees and taxes and other
administrative fees necessary for the maintenance of its existence and other
activities contemplated hereby, (iii) consolidate or merge with or into any
other Person, or (iv) create or suffer to exist any Lien upon any property or
assets now owned or hereafter acquired by such Dormant Subsidiary.

 

 
67

--------------------------------------------------------------------------------

 

 

VIII.

EVENTS OF DEFAULT

 

 

8.1

Events of Default

 

The occurrence of any one or more of the following shall constitute an “Event of
Default:”

 

(a)     Borrowers shall fail to pay any amount on the Obligations or provided
for in any Loan Document when due (whether on any payment date, at maturity, by
reason or acceleration, by notice of intention to prepay, by required prepayment
or otherwise);

 

(b)     Any representation, statement or warranty made or deemed made by any
Credit Party in any Loan Document or in any other certificate, document, report
or opinion delivered in conjunction with any Loan Document to which it is a
party, (i) shall not be true and correct in all material respects, or (ii) shall
have been false or misleading in any material respect on the date when made or
deemed to have been made (except to the extent already qualified by materiality,
in which case it shall be true and correct in all respects and shall not be
false or misleading in any respect);

 

(c)     Any Borrower or any Guarantor or other party thereto other than Lender
shall be in violation, breach or default of, or shall fail to perform, observe
or comply with any covenant, obligation or agreement set forth in any Loan
Document and such violation, breach, default or failure shall not be cured
within the applicable period set forth in the applicable Loan Documents;
provided that, with respect to the affirmative covenants set forth in Article VI
(other than Sections 6.2, 6.3 (i) and (ii), 6.9, 6.11 and 6.16 for which there
shall be no cure period), there shall be a fifteen (15) calendar day cure period
commencing from the earlier of (i) receipt by such Person of written notice of
such breach, default, violation or failure, and (ii) the time at which such
Person or any officer thereof knew or became aware, or should have known or been
aware, of such failure, violation, breach or default;

 

(d)     Except as the result of an action or failure to act on the part of
Lender (i) any of the Loan Documents cease to be in full force and effect, or
(ii) any Lien created thereunder ceases to constitute a valid perfected first
priority Lien on the Collateral in accordance with the terms thereof, or Lender
ceases to have a valid perfected first priority security interest in any
material portion of the Collateral;

 

(e)     One or more judgments or decrees is rendered against any Borrower or
Guarantor in an amount in excess of $50,000 individually or $100,000 in the
aggregate at one time outstanding, which is/are not satisfied, stayed, bonded,
vacated or discharged of record within thirty (30) calendar days of being
rendered;

 

 
68

--------------------------------------------------------------------------------

 

 

(f)     (i) Any default occurs, which is not cured within any applicable grace
period or cure period or waived, (x) in the payment of any amount with respect
to any Indebtedness (other than the Obligations), including without limitation
the Closing Date Subordinated Debt, of any Borrower or Guarantor in excess of
$25,000, (y) in the performance, observance or fulfillment of any provision
contained in any agreement, contract, document or instrument to which any Credit
Party is a party or to which any of their properties or assets are subject or
bound under or pursuant to which any Indebtedness, including without limitation
the Closing Date Subordinated Debt, was issued, created, assumed, guaranteed or
secured and such Default continues for more than any applicable grace period or
permits the holder of any Indebtedness, including without limitation the Closing
Date Subordinated Debt, to accelerate the maturity thereof, or (z) in the
performance, observance or fulfillment of any provision contained in any
agreement, contract, document or instrument between any Credit Party and Lender
or Affiliate of Lender (other than the Loan Documents), including without
limitation the Closing Date Subordinated Debt Documents, or (ii) any
Indebtedness, including without limitation the Closing Date Subordinated Debt,
of any Credit Party is declared to be due and payable or is required to be
prepaid (other than by a regularly scheduled payment) prior to the stated
maturity thereof, or any obligation of such Person for the payment of
Indebtedness (other than the Obligations), including without limitation the
Closing Date Subordinated Debt, is not paid when due or within any applicable
grace period, or any such obligation becomes or is declared to be due and
payable before the expressed maturity thereof, or there occurs an event which,
with the giving of notice or lapse of time, or both, would cause any such
obligation to become, or allow any such obligation to be declared to be, due and
payable;

 

(g)     The Credit Parties, taken as a whole, shall be unable to pay their debts
generally as they become due, or any Credit Party (i) files a petition under any
insolvency statute, (ii) make a general assignment for the benefits of its
creditors, (iii) commence a proceeding for the appointment of a receiver,
trustee, liquidator or conservator of itself or of the whole or any substantial
part of its property, or (iv) file a petition seeking reorganization or
liquidation or similar relief under any Debtor Relief Law or any other
applicable law or statute;

 

(h)     (i) A court of competent jurisdiction shall (A) enter an order, judgment
or decree appointing a custodian, receiver, trustee, liquidator or conservator
of any Credit Party or the whole or any substantial part of any such Person’s
properties and, if such order, judgment or decree is issued without notice to
the Credit Party and a hearing, such order, judgment or decree remains unstayed
and in effect for a period of sixty (60) calendar days, (B) shall approve a
petition filed against any Credit Party seeking reorganization, liquidation or
similar relief under any Debtor Relief Law or any other applicable law or
statute, which is not dismissed within sixty (60) calendar days or, (C) under
the provisions of any Debtor Relief Law or other applicable law or statute,
assume custody or control of any Credit Party or of the whole or any substantial
part of any such Person’s properties, which is not irrevocably relinquished
within sixty (60) calendar days, or (ii) there is commenced against any Credit
Party any proceeding or petition seeking reorganization, liquidation or similar
relief under any Debtor Relief Law or any other applicable law or statute, (A)
which is not unconditionally dismissed within sixty (60) calendar days after the
date of commencement, or (B) with respect to which such Credit Party takes any
action to indicate its approval or consent;

 

 
69

--------------------------------------------------------------------------------

 

 

(i)     (i) Any Change of Control occurs or any agreement or commitment to cause
or that may result in any such Change of Control is entered into, (ii) any
Material Adverse Effect, Material Adverse Change occurs, (iii) any Liability
Event occurs which exceeds 20% of the amount of Availability, or (iv) any Credit
Party ceases any material portion of its business operations as currently
conducted;

 

(j)     Lender receives any indication or evidence that any Credit Party may
have directly or indirectly been engaged in any type of activity which, in
Lender’s judgment, might reasonably be expected to result in forfeiture of any
material property to an Governmental Authority which shall have continued
unremedied for a period of ten (10) calendar days after written notice from
Lender;

 

(k)     Any Credit Party or any of their respective directors/members/managers
or senior officers is criminally indicted or convicted under any law that could
reasonably be expected to lead to a forfeiture of any material portion of such
Credit Party’s assets; or

 

(l)     The issuance of any process for levy, attachment or garnishment or
execution upon or prior to any judgment for in any one instance or in the
aggregate an amount of $50,000 or more against any Credit Party or any of their
respective property or assets.

 

 

8.2

Acceleration and Suspension or Termination of Commitments

 

Upon the occurrence and during the continuance of an Event of Default,
notwithstanding any other provision of any Loan Documents, Lender may by notice
to Borrower (i) suspend or terminate the Revolving Loan Commitment and the
obligation of the Lender with respect thereto and/or (ii) by notice to Borrower
declare all or any portion of the Obligations to be due and payable immediately
(except in the case of an Event of Default under Section 8.1(g) or (h), in which
event all of the foregoing shall automatically and without further act by Lender
be due and payable), provided that, with respect to non-material breaches or
violations that constitute Events of Default under clause (ii) of Section
8.1(d), there shall be a three (3) Business Day cure period commencing from the
earlier of (A) receipt by the Borrower of written notice of such breach or
violation or any event, fact or circumstance constituting or resulting in any of
the foregoing, and (B) the time at which the Borrower or any officer thereof
knew or became aware, or should have known or been aware, of such breach or
violation and resulting Event of Default or of any event, fact or circumstance
constituting or resulting in any of the foregoing), in each case without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by Borrower

 

 
70

--------------------------------------------------------------------------------

 

 

IX.

RIGHTS AND REMEDIES AFTER DEFAULT

 

 

9.1

Rights and Remedies

 

(a)     In addition to the acceleration provisions set forth in Article VIII
above, upon the occurrence and continuation of an Event of Default, Lender shall
have the right to exercise any and all rights, options and remedies provided for
in any Loan Document, under the UCC or at law or in equity, including, without
limitation, the right to (i) apply any property of any Borrower received or held
by Lender to reduce the Obligations in such manner as Lender may deem advisable,
(ii) foreclose the Liens created under the Loan Documents, (iii) realize upon,
take possession of and/or sell any Collateral or securities pledged with or
without judicial process, (iv) exercise all rights and powers with respect to
the Collateral as any Borrower might exercise (other than with respect to
Collateral consisting of Accounts owed or owing by Medicaid/Medicare Account
Debtors absent a court order or compliance with applicable law), (v) collect and
send notices regarding the Collateral with or without judicial process, (vi) at
Borrowers’ expense, require that all or any part of the Collateral be assembled
and made available to Lender at any reasonable place designated by Lender, (vii)
reduce or otherwise change the Facility Cap, (viii) engage, on behalf of any or
all Borrowers, a third party to service and collect Borrowers’ receivables,
including billing and rebilling Third Party Payors as well as the patients to
the extent of their obligations thereunder, and/or (ix) relinquish or abandon
any Collateral or securities pledged or any Lien thereon. Notwithstanding any
provision of any Loan Document, Lender, in its Permitted Discretion, shall have
the right, at any time that Borrowers fail to do so, and from time to time,
without prior notice, to: (i) obtain insurance covering any of the Collateral to
the extent required hereunder; (ii) pay for the performance of any Obligations;
(iii) discharge taxes or liens on any of the Collateral that are in violation of
any Loan Document unless Borrowers act in good faith with due diligence by
appropriate proceedings contesting those items; and (iv) pay for the maintenance
and preservation of the Collateral. Such expenses and advances shall be added to
the Obligations and increase the principal amount outstanding hereunder, until
reimbursed to Lender and shall be secured by the Collateral, and such payments
by Lender shall not be construed as a waiver by Lender of any Event of Default
or any other rights or remedies of Lender.

 

(b)     Borrowers agree that notice received by them at least ten (10) calendar
days before the time of any intended public sale, or the time after which any
private sale or other disposition of Collateral is to be made, shall be deemed
to be reasonable notice of such sale or other disposition. If permitted by
applicable law, any perishable Collateral which threatens to speedily decline in
value or which is sold on a recognized market may be sold immediately by Lender
without prior notice to Borrowers. At any sale or disposition of Collateral or
securities pledged, Lender may (to the extent permitted by applicable law)
purchase all or any part thereof free from any right of redemption by any
Borrower which right is hereby waived and released. Borrowers covenant and agree
not to, and not to permit or cause any of their respective Subsidiaries to,
interfere with or impose any obstacle to Lender’s exercise of its rights and
remedies with respect to the Collateral. Lender, in dealing with or disposing of
the Collateral or any part thereof, shall not be required to give priority or
preference to any item of Collateral or otherwise to marshal assets or to take
possession or sell any Collateral with judicial process.

 

 
71

--------------------------------------------------------------------------------

 

 

 

9.2

Application of Proceeds

 

In addition to any other rights, options and remedies Lender has under the Loan
Documents, the UCC, at law or in equity, all dividends, interest, rents, issues,
profits, fees, revenues, income and other proceeds collected or received from
collecting, holding, managing, renting, selling, or otherwise disposing of all
or any part of the Collateral or any proceeds thereof upon exercise of its
remedies hereunder shall be applied in the following order of priority: (i)
first, to the payment of all reasonable out-of-pocket costs and expenses of such
collection, storage, lease, holding, operation, management, sale, disposition or
delivery and of conducting Borrowers’ business and of maintenance, repairs,
replacements, alterations, additions and improvements of or to the Collateral,
and to the payment of all sums which Lender may be required or may elect to pay,
if any, for taxes, assessments, insurance and other charges upon the Collateral
or part thereof, and all other payments that Lender may be required or
authorized to make under any provision of this Agreement (including, without
limitation, in each such case, in-house documentation and diligence fees and
legal expenses, search, audit, recording, professional and filing fees and
expenses and reasonable attorneys’ fees and all expenses, expert witness fees,
liabilities and advances made or incurred in connection therewith, whether
litigation is commenced or not); (ii) second, to the payment of all Obligations
as provided herein, (iii) third, to the satisfaction of Indebtedness secured by
any subordinate security interest of record in the Collateral if written
notification of demand therefore is received before distribution of the proceeds
is completed, provided, that, if requested by Lender, the holder of a
subordinate security interest shall furnish reasonable proof of its interest,
and unless it does so, Lender need not address its claims; and (iv) fourth, to
the payment of any surplus then remaining to Borrowers, unless otherwise
provided by law or directed by a court of competent jurisdiction, provided that
Borrowers shall be liable for any deficiency if such proceeds are insufficient
to satisfy the Obligations or any of the other items referred to in this
Section.

 

 

9.3

Rights of Lender to Appoint Receiver

 

Without limiting and in addition to any other rights, options and remedies
Lender has under the Loan Documents, the UCC, at law or in equity, upon the
occurrence and continuation of an Event of Default, Lender shall have the right
to apply for and have a receiver appointed by a court of competent jurisdiction
in any action taken by Lender to enforce its rights and remedies in order to
manage, protect and preserve the Collateral and continue the operation of the
business of Borrowers to the extent necessary to collect all revenues and
profits thereof and apply the same to the payment of all expenses and other
charges of such receivership including the compensation of the receiver and to
the payments as aforesaid until a sale or other disposition of such Collateral
shall be finally made and consummated. Borrowers waive any right to require a
bond to be posted by or on behalf of any such receiver.

 

 

9.4

Rights and Remedies not Exclusive

 

Lender shall have the right in accordance with the terms hereof, in its
Permitted Discretion to determine which rights, Liens and/or remedies Lender may
at any time pursue, relinquish, subordinate or modify, and such determination
will not in any way modify or affect any of Lender’s rights, Liens or remedies
under any Loan Document, applicable law or equity. The enumeration of any rights
and remedies in any Loan Document is not intended to be exhaustive, and all
rights and remedies of Lender described in any Loan Document are cumulative and
are not alternative to or exclusive of any other rights or remedies which Lender
otherwise may have. The partial or complete exercise of any right or remedy
shall not preclude any other further exercise of such or any other right or
remedy.

 

 
72

--------------------------------------------------------------------------------

 

 

X. WAIVERS AND JUDICIAL PROCEEDINGS

 

 

10.1

Waivers

 

Except as expressly provided for herein, Borrowers hereby waive setoff,
counterclaim, demand, presentment, protest, all defenses with respect to any and
all instruments and all notices and demands of any description, and the pleading
of any statute of limitations as a defense to any demand under any Loan
Document. Borrowers hereby waive any and all defenses and counterclaims they may
have or could interpose in any action or procedure brought by Lender to obtain
an order of court recognizing the assignment of, or Lien of Lender in and to,
any Collateral, whether or not payable by a Medicaid/Medicare Account Debtor.
With respect to any action hereunder, Lender conclusively may rely upon, and
shall incur no liability to Borrowers in acting upon, any request or other
communication that Lender reasonably believes to have been given or made by a
person authorized on Borrowers’ behalf, whether or not such person is listed on
the incumbency certificate delivered pursuant to Section 4.1 hereof. In each
such case, Borrowers hereby waive the right to dispute Lender’s action based
upon such request or other communication, absent manifest error.

 

 

10.2

Delay; No Waiver or Defaults

 

No course of action or dealing, renewal, release or extension of any provisions
of any Loan Document, or single or partial exercise of any such provision, or
delay, failure or omission on Lender’s part in enforcing any such provision
shall affect the liability of any Borrower or Guarantor or operate as a waiver
of such provision or affect the liability of any Borrower or Guarantor or
preclude any other or further exercise of such provision. No waiver by any party
to any Loan Document of any one or more defaults by any other party in the
performance of any of the provisions of any Loan Document shall operate or be
construed as a waiver of any future default, whether of a like or different
nature, and each such waiver shall be limited solely to the express terms and
provisions of such waiver. Notwithstanding any other provision of any Loan
Document, by completing the Closing under this Agreement and/or by making
Advances, Lender does not waive any breach of any representation or warranty of
under any Loan Document, and all of Lender’s claims and rights resulting from
any such breach or misrepresentation are specifically reserved.

 

 

10.3

Jury Waiver

 

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM OR CAUSE OF ACTION ARISING UNDER THE LOAN DOCUMENTS OR IN ANY WAY
CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE PARTIES WITH RESPECT TO THE
LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. EACH
PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENTS OF THE PARTIES TO THE WAIVER OF THEIR RESPECTIVE RIGHTS
TO TRIAL BY JURY.

 

 
73

--------------------------------------------------------------------------------

 

 

 

10.4

Cooperation in Discovery and Litigation

 

In any litigation, arbitration or other dispute resolution proceeding relating
to any Loan Document, Borrowers waive any and all defenses, objections and
counterclaims they may have or could interpose with respect to (i) any of their
directors, officers, employees or agents being deemed to be employee or managing
agents of any Borrower for purposes of all applicable law or court rules
regarding the production of witnesses by notice for testimony (whether in a
deposition, at trial or otherwise), (ii) Lender’s counsel examining any such
individuals as if under cross-examination and using any discovery deposition of
any of them as if it were an evidence deposition, and/or (iii) using all
commercially reasonable efforts to produce in any such dispute resolution
proceeding, at the time and in the manner requested by Lender, all Persons,
documents (whether in tangible, electronic or other form) and/or other things
under their control and relating to the dispute.

 

XI.

EFFECTIVE DATE AND TERMINATION

 

 

11.1

Effectiveness and Termination

 

(a)      Termination by Lender. Subject to Lender’s right to terminate and cease
making Advances upon the occurrence and during the continuance of an Event of
Default, this Agreement shall continue in full force and effect until the full
performance and indefeasible payment in cash of all Obligations (other than
indemnity obligations with respect to which no claim has been made), unless
terminated sooner as provided in this Section 11.1.

 

(b)      Termination by Borrower. Borrower may terminate this Agreement at any
time on or before upon not less than thirty (30) calendar days’ prior written
notice to Lender and upon full performance and indefeasible payment in full in
cash of all Obligations (other than indemnity obligations with respect to which
no claim has been made) on or prior to such 30th calendar day after receipt by
Lender of such written notice. Borrowers may elect to terminate this Agreement
in its entirety only. No section of this Agreement or type of Loan available
hereunder may be terminated singly.

 

(c)     Effectiveness of Termination. All of the Obligations (other than
indemnity obligations with respect to which no claim has been made) shall be
immediately due and payable upon the Termination Date. All undertakings,
agreements, covenants, warranties and representations of Borrowers contained in
the Loan Documents shall survive any such termination and Lender shall retain
its Liens in the Collateral and Lender shall retain all of its rights and
remedies under the Loan Documents notwithstanding such termination until all
Obligations have been irrevocably discharged or paid, in full, in immediately
available funds, including, without limitation, all Obligations under Section
3.4 and the terms of any fee letter resulting from such termination.
Notwithstanding the foregoing or the payment in full of the Obligations, Lender
shall not be required to terminate its Liens in the Collateral unless, with
respect to any loss or damage Lender may incur as a result of dishonored checks
or other items of payment received by Lender from Borrower or any Account Debtor
and applied to the Obligations, Lender shall, at its option, (i) have received a
written agreement satisfactory to Lender, executed by Borrowers and by any
Person whose loans or other advances to Borrowers are used in whole or in part
to satisfy the Obligations, indemnifying Lender from any such loss or damage or
(ii) have retained cash Collateral or other Collateral for such period of time
as Lender, in its discretion, may deem necessary to protect Lender from any such
loss or damage.

 

 
74

--------------------------------------------------------------------------------

 

 

 

11.2

Survival

 

All obligations, covenants, agreements, representations, warranties, waivers and
indemnities made by Borrowers in any Loan Document shall survive the execution
and delivery of the Loan Documents, the Closing, the making of the Advances and
any termination of this Agreement until all Obligations (other than indemnity
obligations with respect to which no claim has been made) are fully performed
and indefeasibly paid in full in cash. Notwithstanding the foregoing sentence of
this Section 11.2, the obligations and provisions of Article III and Sections
3.7, 10.1, 10.4, 13.1, 13.3, 13.4, 13.7 and 13.12 shall survive termination of
the Loan Documents and any payment, in full or in part, of the then-outstanding
Obligations.

 

XII.

ASSIGNMENTS AND PARTICIPATIONS

 

 

12.1

Assignments

 

Lender may at any time assign the Lender’s rights and obligations hereunder and
under all other Loan Documents to one or more Eligible Assignees. Upon receipt
of notice of such assignment, Borrowers shall treat the assignee as the Lender
for all purposes hereunder and under the other Loan Documents. Each Eligible
Assignee shall have all of the rights and benefits with respect to the
Obligations, Collateral and/or Loan Documents held by it as fully as if the
original holder thereof; provided that, Borrowers shall not be obligated to pay
under this Agreement to any Eligible Assignee any sum in excess of the sum which
Borrowers would have been obligated to pay to Lender had such assignment not
been effected. Notwithstanding any other provision of a Loan Document, Lender
may disclose to any Eligible Assignee all information, reports, financial
statements, certificates and documents obtained under any provision of any Loan
Document. Borrowers may not offset any amounts owing to any Borrower by an
Eligible Assignee from any amounts owed by Borrowers to such Eligible Assignee
pursuant to this Agreement. SCM Specialty Finance Opportunities Fund, L.P.,
acting solely for this purpose as an agent of the Borrower, shall maintain a
copy of all documents related to any assignment and a register for the
recordation of the names and addresses of the Lenders, and the principal amounts
(and stated interest) of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

 
75

--------------------------------------------------------------------------------

 

 

 

12.2

Participations

 

Lender may at any time, without the consent of, or notice to, Borrowers, sell to
one or more Persons participating interests in its Loan, commitments or other
interests hereunder (any such Person, a “Participant”). Notwithstanding any
other provision of a Loan Document, Lender may disclose to any Participant all
information, reports, financial statements, certificates and documents obtained
under any provision of any Loan Document. Subject to Section 12.3, in the event
of a sale by Lender of a participating interest to a Participant, (i) Borrowers
shall continue to deal solely and directly with Lender in connection with
Lender’s rights and obligations hereunder, and (ii) all amounts payable by
Borrowers shall be determined as if Lender had not sold such participation and
shall be paid directly to Lender. Borrowers agree that if amounts outstanding
under this Agreement are due and payable (as a result of acceleration or
otherwise), each Participant shall be deemed to have the right of set-off in
respect of its participating interest in amounts owing under this Agreement to
the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

 

12.3

Defaulting Participants

 

Lender may from time to time notify Borrowers of the participations sold by
Lender hereunder and the share of each Participant’s interest in the Loan (such
notification, as it may be amended from time to time, is referred to herein as a
“Participation Notice”). Following receipt by Borrowers of a Participation
Notice, (i) it shall be the responsibility of the Participant identified in the
Participation Notice to fund each Advance in an amount equal to such
Participant’s share of each Advance as set forth in the Participation Notice,
(ii) Borrowers will look solely to Participant identified in the Participation
Notice for the funding of such portion of each Advance as is equal to the
Participant’s share of such Advance as set forth in the Participation Notice,
and (iii) notwithstanding any other provision of this Agreement or any other
Loan Document, Lender shall not be obligated to fund any portion of an Advance
which is the responsibility of a Participant as set forth in a Participation
Notice. Following receipt by Borrowers of a Participation Notice, any
Participant which shall fail to make any Advance or other credit accommodation,
disbursement, settlement or reimbursement required pursuant to the terms of any
Loan Document, for so long as such failure shall remain in existence and
uncured, shall be deemed to be a “Defaulting Participant.” After a Participant
becomes a Defaulting Participant, and the circumstances causing such status
shall not have been cured or waived, each of Borrowers and Lender may, at their
respective option, notify such Defaulting Participant of such Person’s intention
to obtain a replacement Participant (“Replacement Participant”) for the
Defaulting Participant, which Replacement Participant shall be an Eligible
Assignee. In the event Borrowers or Lender, as applicable, obtains a Replacement
Participant, the Borrowers shall look to the Replacement Participant rather than
the Defaulting Participant for the funding of future Advances in an amount equal
to the Defaulting Participant’s share of each Advance set forth in the
Participation Notice. Any Replacement Participant shall not be responsible for,
and such Replacement Participant’s interest in the Loan shall not be subject to,
any liabilities of the Defaulting Participant to Borrowers accruing prior to the
date of the transfer of the participation interest. Borrowers may not offset any
amounts owing to any Borrower by the Defaulting Participant from any amounts
owed by Borrowers to Lender pursuant to this Agreement.

 

 
76

--------------------------------------------------------------------------------

 

 

XIII.

MISCELLANEOUS

 

 

13.1

Governing Law; Jurisdiction; Service of Process; Venue

 

The Loan Documents shall be governed by and construed in accordance with the
internal substantive laws of the State of New York without giving effect to its
choice of law provisions. Any judicial proceeding against any Borrower with
respect to the Obligations, any Loan Documents or any related agreement may be
brought in any federal or state court of competent jurisdiction located in the
State of New York. By execution and delivery of each Loan Document to which it
is a party, each of the Borrowers and Lender (i) accepts the non-exclusive
jurisdiction of the aforesaid courts and irrevocably agrees to be bound by any
judgment rendered thereby, (ii) waives personal service of process, (iii) agrees
that service of process upon it may be made by certified or registered mail,
return receipt requested, pursuant to Section 13.5, hereof, (iv) waives any
objection to jurisdiction and venue of any action instituted hereunder and
agrees not to assert any defense based on lack of jurisdiction, venue or
convenience, and (v) agrees that this loan was made in New York, that Lender has
accepted in New York the Loan Documents executed by Borrowers and has disbursed
Advances under the Loan Documents in New York. Nothing shall affect the right of
Lender to serve process in any manner permitted by law or shall limit the right
of Lender to bring proceedings against any Borrower in the courts of any other
jurisdiction having jurisdiction. Any judicial proceedings against Lender
involving, directly or indirectly, the Obligations, any Loan Document or any
related agreement shall be brought only in a federal or state court located in
the State of New York. All parties acknowledge that they participated in the
negotiation and drafting of this Agreement and that, accordingly, no party shall
move or petition a court construing this Agreement to construe it more
stringently against one party than against any other.

 

 

13.2

Binding Effect of Loan Documents

 

The Loan Documents shall inure to the benefit of Lender, its assignees,
Participants and all future holders of the Obligations and/or any of the
Collateral, and each of their respective successors and assigns. Each Loan
Document shall be binding upon the Persons other than Lender that are parties
thereto and their respective successors and assigns, and no such Person may
assign, delegate or transfer any Loan Document or any of its rights or
obligations thereunder without the prior written consent of Lender. No rights
are intended to be created under any Loan Document for the benefit of any Person
who is not a party to such Loan Document. Nothing contained in any Loan Document
shall be construed as a delegation to Lender of any other Person’s duty of
performance. BORROWER ACKNOWLEDGES AND AGREES THAT LENDER AT ANY TIME AND FROM
TIME TO TIME MAY SELL, ASSIGN OR GRANT PARTICIPATING INTERESTS IN OR TRANSFER
ALL OR ANY PART OF ITS RIGHTS OR OBLIGATIONS UNDER ANY LOAN DOCUMENT, THE
OBLIGATIONS AND/OR THE COLLATERAL TO OTHER PERSONS (EACH SUCH TRANSFEREE,
ASSIGNEE OR PURCHASER, A “TRANSFEREE”).

 

 
77

--------------------------------------------------------------------------------

 

 

 

13.3

Revival of Obligations

 

To the extent that any payment made or received with respect to the Obligations
is subsequently invalidated, determined to be fraudulent or preferential, set
aside or required to be repaid to a trustee, debtor in possession, receiver,
custodian or any other Person under any Debtor Relief Law, common law or
equitable cause or any other law, then the Obligations intended to be satisfied
by such payment (whether or not previously terminated) shall be revived and
shall continue as if such payment had not been received by Lender. Any payments
received with respect to such revived Obligations shall be credited and applied
in such manner and order, as Lender shall decide in its Permitted Discretion.

 

 

13.4

Indemnity     

 

Borrowers shall indemnify Lender, its Affiliates and its and their respective
managers, members, officers, employee, Affiliates, agents, representatives,
successors, assigns, accountants and attorneys (collectively, the “Indemnified
Persons”) from and against any and all liability, obligations, losses, damages,
penalties, actions, judgments, suits, reasonable out-of-pocket costs, expenses
and disbursements of any kind of nature whatsoever (including, without
limitation, reasonable fees and disbursements of counsel, expert witness fees,
and reasonable in-house documentation and diligence fees and reasonable legal
expenses) which may be imposed on, incurred by or asserted against any
Indemnified Person with respect to or arising out of, or in any way relating to
any litigation, proceeding or investigation instituted or conducted by any
Person with respect to any aspect of, or any transaction contemplated by or
referred to in, or any matter related to, any Loan Document or any agreement,
document or transaction contemplated thereby, whether or not such Indemnified
Person is a party thereto, except to the extent that any of the foregoing (i)
arises out of the gross negligence or willful misconduct of any Indemnified
Person or (ii) arises out of a dispute between or among any Indemnified Persons.
If any Indemnified Person uses in-house counsel for any purpose for which any
Borrower is responsible to pay or indemnify, Borrowers expressly agree that
their indemnification obligations include reasonable charges for such work
commensurate with the fees that would otherwise be charged by outside legal
counsel selected by Indemnified Person in its Permitted Discretion for the work
performed. Lender agrees to give Borrowers reasonable notice of any event of
which Lender becomes aware for which indemnification may be required under this
Section 13.4, and Lender may elect (but is not obligated) to direct the defense
thereof, provided that the selection of counsel shall be subject to Borrowers’
consent which consent shall not be unreasonably withheld or delayed. Any
Indemnified Person may in its reasonable discretion, take such actions, as it
deems necessary and appropriate to investigate, defend or settle any event or
take other remedial or corrective actions with respect thereto as may be
necessary for the protection of such Indemnified Person or the Collateral.
Notwithstanding the foregoing, if any insurer agrees to undertake the defense of
an event (an “Insured Event”), Lender agrees not to exercise its right to select
counsel to defend the event if that would cause any Borrowers’ insurer to deny
coverage; provided, however, that Lender reserves the right to retain counsel to
represent any Indemnified Person with respect to an Insured Event at its sole
cost and expense. To the extent that Lender obtains recovery from a third party
other than an Indemnified Person of any of the amounts that any Borrower has
paid to Lender pursuant to the indemnity set forth in this Section 13.4, then
Lender shall promptly pay to such Borrower the amount of such recovery. This
Section 13.4 shall not apply with respect to taxes other than any taxes that
represent losses, claims, damages, etc. arising from any non-tax claim.

 

 
78

--------------------------------------------------------------------------------

 

 

 

13.5

Notice

 

Any notice or request under any Loan Document shall be given to any party to
this Agreement at such party’s address set forth beneath its signature on the
signature page to this Agreement, or at such other address as such party may
hereafter specify in a notice given in the manner required under this
Section 13.5. Any notice or request hereunder shall be given only by, and shall
be deemed to have been received upon: (i) registered or certified mail, return
receipt requested, on the date on which such received as indicated in such
return receipt, (ii) delivery by a nationally recognized overnight courier, one
(1) Business Day after deposit with such courier, or (iii) facsimile or
electronic transmission, in each case upon telephone or further electronic
communication from the recipient acknowledging receipt (whether automatic or
manual from recipient), as applicable. Any notice or request under any Loan
Document or otherwise pursuant to any applicable law which is given to one
Borrower will be deemed to be notice (or, if applicable, a request) to each
Borrower.

 

 

13.6

Severability; Captions; Counterparts; Facsimile or other Electronic Signatures

 

If any provision of any Loan Document is adjudicated to be invalid under
applicable laws or regulations, such provision shall be inapplicable to the
extent of such invalidity without affecting the validity or enforceability of
the remainder of the Loan Documents which shall be given effect so far as
possible. The captions in the Loan Documents are intended for convenience and
reference only and shall not affect the meaning or interpretation of the Loan
Documents. The Loan Documents may be executed in one or more counterparts (which
taken together, as applicable, shall constitute one and the same instrument) and
by facsimile or other electronic transmission, which facsimile or other
electronic signatures shall be considered original executed counterparts. Each
party to this Agreement agrees that it will be bound by its own facsimile or
other electronic signature and that it accepts the facsimile or other electronic
signature of each other party.

 

 

13.7

Expenses      

 

Borrowers shall pay, whether or not the Closing occurs, all usual and customary
costs and expenses incurred by Lender and/or its Affiliates, including, without
limitation, documentation and diligence fees and expenses, all search, audit,
appraisal, recording reasonable professional and filing fees and expenses and
all other actual out-of-pocket charges and expenses (including, without
limitation, UCC and judgment and tax lien searches and UCC filings and fees for
post-Closing UCC and judgment and tax lien searches and audit expenses), and
reasonable attorneys’ fees and expenses, incurred (i) in any effort to enforce,
protect or collect payment of any Obligation or to enforce any Loan Document or
any related agreement, document or instruments (ii) in connection with entering
into, negotiating, preparing, reviewing and executing the Loan Documents and/or
any related agreements, documents or instruments, (iii) arising in any way out
of administration of the Obligations, (iv) in connection with instituting,
maintaining, preserving, enforcing and/or foreclosing on Lender’s Liens in any
of the Collateral or securities pledged under the Loan Documents, whether
through judicial proceedings or otherwise, (v) in defending or prosecuting any
actions, claims or proceedings arising out of or relating to Lender’s
transactions with Borrowers, (vi) in seeking, obtaining or receiving any advice
with respect to its rights and obligations under any Loan Document and any
related agreement, document or instrument, (vii) in connection with any
modification, restatement, supplement, amendment, waiver or extension of any
Loan Document and/or any related agreement, document or instrument and/or (viii)
in connection with all actions, visits, audits and inspections undertaken by
Lender or its Affiliates pursuant to the Loan Documents, subject to the
provisions of Section 6.7 hereof. In addition, Borrowers shall pay Lender a wire
fee of $25.00 with respect to each domestic wire transfer of funds by Lender to
or for the benefit of Borrowers. All of the foregoing shall be charged to
Borrowers’ account and shall be part of the Obligations. If Lender or any of its
Affiliates uses in-house counsel for any purpose under any Loan Document for
which Borrowers are responsible to pay or indemnify, Borrowers expressly agree
that their Obligations include reasonable charges for such work commensurate
with the fees that would otherwise be charged by outside legal counsel selected
by Lender or such Affiliate in its Permitted Discretion for the work performed.
Without limiting the foregoing, Borrowers shall pay all taxes (other than taxes
based upon or measured by Lender’s income or revenues or any personal property
tax), if any, in connection with the transactions contemplated by this Agreement
and the Loan Documents and the filing and/or recording of any documents and/or
financing statements.

 

 
79

--------------------------------------------------------------------------------

 

 

 

13.8

Entire Agreement

 

This Agreement and the other Loan Documents to which Borrowers are a party
constitute the entire agreement between Borrowers and Lender with respect to the
subject matter hereof and thereof, and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof or thereof. Any
promises, representations, warranties or guarantees not herein contained and
hereafter made shall have no force and effect unless in writing signed by
Borrowers and Lender, provided, however, additional covenants, representations,
warranties and guarantees will be enforceable if executed by the party against
whom enforcement is sought. No provision of this Agreement may be changed,
modified, amended, restated, waived, supplemented, discharged, canceled or
terminated orally or by any course of dealing or in any other manner other than
by an agreement in writing signed by Lender and Borrowers. Each party hereto
acknowledges that it has been advised by counsel in connection with the
negotiation and execution of this Agreement and is not relying upon oral
representations or statements inconsistent with the terms and provisions hereof.

 

 

13.9

Lender Approvals

 

Unless expressly provided herein to the contrary, any approval, consent, waiver
or satisfaction of Lender with respect to any matter that is subject of any Loan
Document may be granted or withheld by Lender in its sole and absolute
discretion.

 

 
80

--------------------------------------------------------------------------------

 

 

 

13.10

Confidentiality and Publicity

 

Borrowers agree, and agree to cause each of their Affiliates, (i) not to
transmit or disclose provisions of any Loan Documents to any Person (other than
to Borrowers’ advisors and officers on a need-to-know basis) without Lender’s
prior written consent, which may be withheld in its sole discretion, and (ii) to
inform all such Persons of the confidential nature of the Loan Documents and to
direct them not to disclose the same to any other Person and to require each of
them to be bound by these provisions. Lender reserves the right to review and
approve all materials that any Borrower or any of its Affiliates prepares that
contain Lender’s name or describe or refer to any Loan Document, any of the
terms thereof or any of the transactions contemplated thereby. Borrowers shall
not, and shall not permit any of their Affiliates to, use Lender’s name (or the
name of any of Lender’s Affiliates) in connection with any of their business
operations. Nothing contained in any Loan Documents is intended to permit or
authorize Borrowers or any of their Affiliates to contract on behalf of Lender.
Further, Borrowers hereby agree that Lender or any Affiliate of Lender may (i)
disclose a general description of transactions arising under the Loan Documents
for advertising, marketing or other similar purposes to the extent such
information is publicly available and, if not publicly available, with
Borrowers’ prior approval and (ii) use Borrowers’ name, logo or other indicia
germane to such party in connection with such advertising, marketing or other
similar purposes.

 

 

13.11

USA Patriot Act Notification

 

Lender hereby notifies Borrowers that pursuant to the requirements of the USA
PATRIOT Act, it is required to obtain, verify and record certain information and
documentation that identifies Borrowers, which information includes the name and
address of Borrowers and such other information that will allow Lender to
identify Borrowers in accordance with the USA PATRIOT Act.

 

 

13.12

Release of Lender

 

Notwithstanding any other provision of any Loan Document, Borrowers voluntarily,
knowingly, unconditionally and irrevocably, with specific and express intent,
for and on behalf of themselves, their managers, members, directors, officers,
employees, stockholders, Affiliates, agents, representatives, accountants,
attorneys, successors and assigns and their respective Affiliates (collectively,
the “Releasing Parties”), (i) hereby fully and completely release and forever
discharge the Indemnified Persons and any other Person or insurer which may be
responsible or liable for the acts or omissions of any of the Indemnified
Persons, or who may be liable for the injury or damage resulting therefrom
(collectively, with the Indemnified Persons, the “Released Parties”), of and
from any and all actions, causes of action, damages, claims, obligations,
liabilities, costs, expenses and demands of any kind whatsoever, at law or in
equity, matured or unmatured, vested or contingent, that any of the Releasing
Parties has against any of the Released Parties as of the date of the Closing
and (ii) by acceptance of each Advance hereunder fully and completely release
and forever discharge the Released Parties, of and from any and all actions,
causes of action, damages, claims, obligations, liabilities, costs, expenses and
demands of any kind whatsoever, at law or in equity, matured or unmatured,
vested or contingent, that any of the Releasing Parties has against any of the
Released Parties as of the date of each such Advance. Borrowers acknowledge that
the foregoing release is a material inducement to Lender’s decision to extend to
Borrowers the financial accommodations hereunder and will be relied upon by
Lender in making the Advances.

 

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

 

 
81

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the parties has duly executed this Credit and
Security Agreement as of the date first written above.

 

  BORROWERS:             INTERPACE DIAGNOSTICS GROUP, INC.                    
By: /s/ Jack E. Stover     Name: Jack E. Stover     Title: Chief Executive
Officer & President                             INTERPACE DIAGNOSTICS
CORPORATION                     By:  /s/ Jack E. Stover     Name: Jack E. Stover
    Title: Chief Executive Officer & President                            
INTERPACE DIAGNOSTICS, LLC             By: Interpace Diagnostics Group, Inc.,  
   

its Sole Member

            By:

/s/ Jack E. Stover

    Name: Jack E. Stover     Title: Chief Executive Officer & President        
            Address for Notice:     300 Interpace Parkway     Morris Corporate
Center 1, Bldg. A     Parsippany, NJ 07054     Attention: Jack E. Stover    
Telephone: 862-207-7862     Fax: 862-207-7810     Email: [             ]  

 

 

 

Signature Page to Credit and Security Agreement

 

 


--------------------------------------------------------------------------------

 

 

With copy to (which shall not constitute notice):

 

Pepper Hamilton LLP

The New York Times Building

620 Eighth Avenue, 37th Floor

New York, NY 10018-1405

Attention: William R. Wagner, Esq.

Telephone: (212) 808-2756

Fax: (212) 286-9806

Email: wwagner@pepperlaw.com

 

 

 

Signature Page to Credit and Security Agreement

 

 


--------------------------------------------------------------------------------

 

 

SCM SPECIALTY FINANCE OPPORTUNITIES FUND, L.P.,
a Delaware limited partnership

 

 

By:

/s/ Brendan R. Kalb

 

Name:

Brendan R. Kalb

 

Title:

Authorized Signatory

 

 

 

Address for Notice:

SCM SPECIALTY FINANCE OPPORTUNITIES FUND, L.P.
c/o CNH Partners, LLC

2 Greenwich Plaza, 1st Floor

Greenwich, CT 06830

Attention: Tim Peters

Telephone: (203) 742-3051

Fax: (203) 742-3072

Email: tpeters@cnhfinance.com

 

 

 

Signature Page to Credit and Security Agreement

 

 


--------------------------------------------------------------------------------

 

 

With copy to (which shall not constitute notice):

 

Duane Morris LLP

190 S. LaSalle Street, Suite 3700

Chicago, IL 60603

Attention: Michael A. Witt, Esq.

Telephone: (312) 499-6716

Fax: (312) 277-9519

Email: MAWitt@duanemorris.com

 

 

 

Signature Page to Credit and Security Agreement

 

 


--------------------------------------------------------------------------------

 

 

ANNEX I

 

Financial and Loan Covenants

     

EXHIBITS

     

Exhibit A

-

Borrowing Certificate

     

Exhibit B

-

Compliance Certificate

     

SCHEDULES

     

Schedule 2.4

-

Borrowers’ Account for Funding Wires

     

Schedule 4.1

-

Aging Accounts Payable

     

Schedule 5.1

-

Organization

     

Schedule 5.3

-

Capitalization, Organization Chart (including all subsidiaries,
authorized/issued capitalization, owners, directors, officers and managers) and
Joint Ventures

     

Schedule 5.4

-

Real Property Owned or Leased

     

Schedule 5.11

-

Intellectual Property

     

Schedule 5.16

-

Insurance

     

Schedule 5.17A

-

Corporate Names

     

Schedule 5.17B

-

Business and Collateral Locations

     

Schedule 5.20

-

Healthcare Law Compliance Representations

     

Schedule 5.22

-

Material Contracts

     

Schedule 6.1

-

Qualification to Accounting Firm Certification

     

Schedule 7.2

-

Indebtedness

     

Schedule 7.3

-

Liens

     

Schedule 7.13

-

Deposit Accounts Subject to Control

 

 


--------------------------------------------------------------------------------

 

 

ANNEX I

 

FINANCIAL AND LOAN COVENANTS

 

 

 

1)

Loan Turnover Rate

 

The amount calculated by dividing (A) 365 by (B) the result achieved by dividing
(i) the product of the aggregate of all collections received in the Lockbox
during each Test Period with respect to all of Borrowers’ Accounts, multiplied
by 4, by (ii) the outstanding principal balance of the Revolving Facility as of
the last Business Day of such Test Period, shall not be greater than the
applicable amount set forth in the table below for such period.

 

Maximum Loan Turnover as of the end of:

September 30, 2016

90

October 31, 2016

90

November 30, 2016

90

December 31, 2016

86

January 31, 2017

86

February 28, 2017

86

March 31, 2017

82

April 30, 2017

82

May 31, 2017

82

June 30, 2017

78

July 31, 2017

78

August 31, 2017

78

September 30, 2017

74

October 31, 2017

74

November 30, 2017

74

December 31, 2017

70

January 31, 2018

70

February 28, 2018

70

March 31, 2018

66

April 30, 2018

66

May 31, 2018

66

June 30, 2018

66

July 31, 2018

66

August 31, 2018 and each calendar month thereafter

66

 

 


--------------------------------------------------------------------------------

 

 

 

2)

Minimum Net Revenue Covenant

 

Commencing with September 30, 2016 and on the last Business Day of the end of
each calendar month thereafter, Borrower will not permit Net Revenue for the
Test Periods ending on dates set forth below to be less than the minimum amount
set forth in the table below opposite such dates:

 

Minimum Net Revenue as of the end of:

September 30, 2016

 

$2,400,000

 

October 31, 2016

 

$2,500,000

 

November 30, 2016

 

$2,600,000

 

December 31, 2016

 

$2,700,000

 

January 31, 2017

 

$2,800,000

 

February 28, 2017

 

$2,900,000

 

March 31, 2017

 

$2,900,000

 

April 30, 2017

 

$3,000,000

 

May 31, 2017

 

$3,100,000

 

June 30, 2017

 

$3,200,000

 

July 31, 2017 and each calendar month thereafter

 

An amount equal to or within 40% of the amount set forth for such Test Period in
the month by month projected operating budget provided to Lender as required by
the terms and provisions of Section 6.1(g) of the Agreement

 

 

 

3)

Remaining Months Liquidity

 

Commencing with September 30, 2016 and on the last Business Day of the end of
each calendar month thereafter, Borrower will not permit the Total Liquidity for
such date of determination to be less than the prior two (2) months Cash Burn.

 

For purposes of the covenants set forth in this Annex I, the terms listed below
shall have the following meanings:

 

“Cash Burn” means, as of any date of determination, the total amount of cash
outflows as reflected on Borrower’s monthly cash flow statement, as delivered to
Lender as required pursuant to the terms and conditions of Section 6.1(d)(ix) of
the Agreement. Cash outflows include but are not limited to operating
activities, debt repayment, severance payments, and other liabilities.

 

“Net Revenue” means, as of any date of determination and in all cases determined
in accordance with GAAP, consistently applied, net revenues related to billings
for Medicare, Medicare Advantage, hospitals, and other third-party payors, net
of written contractual adjustments for proprietary tests, to the extent
reasonably approved by Lender; provided, however, that revenue related to
non-core operations and revenue not attributed to billings for proprietary tests
are excluded from the definition of “Net Revenue”.

  

“Test Period” shall mean the three (3) most recent calendar months then ended
for each calendar month (taken as one accounting period), or such other period
as specified in the Agreement or any Annex thereto.

 

“Total Liquidity” means, as of any date of determination, Borrower’s total
unrestricted cash on hand plus the lesser of (i) Availability, (ii) the
Revolving Loan Commitment Amount or (iii) the Borrowing Base, as reflected on a
recent Borrowing Base Certificate which calculates the Availability and
Borrowing Base as of the last Business Day of the calendar month of such Test
Period.

 

 
2

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

BORROWING CERTIFICATE

Dated as of [__________], 20[__]

 

[BORROWER] and those Borrowers listed on the signature page (individually, a
“Borrower” and, collectively, the “Borrowers”), by the undersigned duly
authorized officer, hereby certify to Lender in accordance with the Credit and
Security Agreement dated as of September 28, 2016, between Borrowers and SCM
Specialty Finance Opportunities Fund, L.P., a Delaware limited partnership
(“Lender”) (as amended, supplemented or modified from time to time, the “Credit
Agreement;” all capitalized terms not defined herein have the meanings given
them in the Credit Agreement) and other Loan Documents that:

 

 

A.

Borrowing Base and Compliance

 

Attached as Schedule 1 is a Borrowing Base Certificate complying in all respects
with the Credit Agreement and confirming that, after giving effect to the
requested Advance, the principal amount outstanding under the Revolving Facility
will not exceed the lesser of (i) Availability or (ii) the Facility Cap. The
amounts, calculations and representations set forth below and on Schedule 1 are
true and correct in all respects and were determined in accordance with the
Credit Agreement and GAAP. All of the Accounts referred to (other than those
entered as ineligible on Schedule 1) are Eligible Receivables. Attached are
reports with detailed aging and categorizing of Borrowers’ accounts receivable
and payables and inventory and supporting documentation with respect to the
amounts, calculation and representations set forth on Schedule 1, all as
reasonably requested by Lender pursuant to the Credit Agreement.

 

 

B.

Borrowing Notice (to be completed and effective only if Borrowers are requesting
an Advance)

 

The undersigned hereby irrevocably requests from Lender an Advance under the
Revolving Facility pursuant to the Credit Agreement in the aggregate principal
amount of $_____________ (“Requested Advance”) to be made on
_____________________ (the “Borrowing Date”), which day is a Business Day.

 

[For initial Advance Only] The undersigned requests that the Advance be
disbursed as follows:

 

 

1.

To Lender: $______________

 

 

2.

To Lender’s Legal Counsel: $___________________

 

 

3.

To [name of creditor/IRS]: $ ___________________

 

 

4.

To Borrowers: $ _________________________

 

 

C.

General Certifications

 

 
1

--------------------------------------------------------------------------------

 

 

The undersigned officer hereby certifies that, both before and after giving
effect to the request above (a) each of the conditions precedent set forth in
Sections 4.1 and 4.2 of the Credit Agreement have been satisfied as of the date
hereof and will be satisfied as of the Borrowing Date (if applicable), (b) all
of the representations and warranties contained in the Credit Agreement and the
other Loan Documents are true, correct and complete as of the date hereof and on
the Borrowing Date (if applicable), (c) no Default or Event of Default has
occurred and is continuing on the date hereof or will exist after giving effect
to the advance requested hereby, (d) Borrowers have paid all payroll taxes
through the payroll period ended ______________; (e) Borrowers’ last state
survey was performed on _________________ and Borrowers are in substantial
compliance with all material regulatory provisions; and (f) no Medicaid or
Medicare recoupments and/or recoupments of any third-party payor are being
sought, requested or claimed, or, to Borrowers’ knowledge, threatened against
Borrowers or Borrowers’ affiliates except the following amounts: Medicare
___________________; Medicaid ________________, Third-Party Payor
______________________.

 

This Borrowing Certificate may be executed in one or more counterparts, each of
which shall be deemed to be an original but all of which taken together shall
constitute but one and the same document. A signature hereto sent or delivered
by facsimile or other electronic transmission shall be as legally binding and
enforceable as a signed original for all purposes.

 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed
as of the date first written above.

 

 

   

[BORROWERS]

 

   

 

 

 

   

 

 

Prepared by:

Approved by:

 

   

 

 

 

   

 

 

 

   

 

 

Name:

   

Name:

 

Title:

   

Title:

 

 

 
2

--------------------------------------------------------------------------------

 

 

SCHEDULE 1 TO BORROWING CERTIFICATE

UNDER

CREDIT AND SECURITY AGREEMENT FOR

[BORROWERS]

 

 

 

 

 

 

A

 

Section A: A/R Availability (Borrowing Base – A)

Medicare

Medicaid

Insurance

Private

Pay

Total

 



1

 

Beginning A/R (from prev. certificate)

       

-

 

2

 

(+) Sales (New Collateral)

       

-

 

3

 

(+/-) Debit/Credit Memos

       

-

 

4

 

(+/-) Adjustments

       

-

 

5

 

(-) Posted A/R Collections

       

-

 

6

 

Ending A/R (Date _______________)

       

-

 

7

 

Ineligible Receivables (A)

       

-

 

8

 

Eligible A/R

       

-

 

9

 

Liquidity Factor

       

-

 

10

 

Not Eligible A/R

       

-

 



11

 

(-) Unposted A/R Collections

 

-

 

12

 

Adjusted Net A/R Availability

 

-

 

13

 

Advance Rate

 

85%

 

14

 

A/R Availability

 

-

 

 

B

  Section B: Gross Availability  

-

  1   A/R Availability   -   2   (+) Approved Overadvance   -   3   (-) Reserves
  -   4   Collateral Availability   -   5   Facility Cap   -   6   Gross
Availability (lesser of Collateral Availability and Facility Cap)   -          
    C   Section C: Revolving Loan   -   1   Beginning Loan Balance (from
previous borrowing certificate)   -   2   (-) Net A/R Collections (Attach
reconciliation to Lines A5 and A11)   -   3   (-) Net Non-A/R Collections
(Attach supporting detail)   -   4   (+/-) Adjustments (Attach supporting
detail)       5   (+) Advance Request       6   Ending Loan Balance       7  
Net Availability (Gross Availability less Ending Loan Balance)      

 

(A) Attach a supporting schedule showing all Receivables that are not Eligible
Receivables pursuant to the definitions in the Credit Agreement. If there is any
discrepancy between the definition of Eligible Receivables as set forth in the
Credit Agreement and any of the information set forth in this certificate,
Schedule 1 or any supporting documentation, the provisions of the Credit
Agreement shall control.

 

 


--------------------------------------------------------------------------------

 

  

EXHIBIT B

 

COMPLIANCE CERTIFICATE

Dated as of [___________], 20[___]

 

This Compliance Certificate is delivered by [BORROWERS] (individually, the
“Borrower” and, collectively, the “Borrowers”), in accordance with the Credit
and Security Agreement dated as of September 28, 2016, between Borrowers and SCM
Specialty Finance Opportunities Fund, L.P., a Delaware limited partnership
(“Lender”) (as amended, supplemented or modified from time to time, the “Credit
Agreement”). All capitalized terms not defined herein have the meanings given
them in the Credit Agreement and other Loan Documents.

 

The undersigned hereby certifies that:

 

(a)     The financial statements delivered with this certificate in accordance
with Section 6.1 of the Credit Agreement fairly present in all material respects
the results of operations and financial condition of Borrowers as of the dates
and the accounting periods covered by such financial statements;

 

(b)     I have reviewed the terms of the Credit Agreement and have made, or
caused to be made under my supervision, a review in reasonable detail of the
transactions and financial condition of Borrowers during the accounting period
covered by such financial statements;

 

(c)     Such review has not disclosed the existence during or at the end of such
accounting period, and I have no knowledge of the existence as of the date
hereof, of any condition or event that constitutes a Default or an Event of
Default, except as set forth in Schedule 1 attached hereto, which includes a
description of the nature and period of existence of such Default or an Event of
Default and what action Borrowers have taken, is undertaking and proposes to
take with respect thereto;

 

(e)     Except as noted on Schedule 2 attached hereto, the undersigned has no
knowledge of any federal or state tax liens having been filed against any
Borrower or any Collateral;

 

(f)     Except as noted on Schedule 3 attached hereto, the undersigned has no
knowledge of any failure of any Borrower to make required payments of
withholding or other tax obligations during the accounting period to which the
attached statements pertain or any subsequent period.

 

(g)     Except as described in the Credit Agreement or on Schedule 4 attached
hereto, the undersigned has no knowledge of any current, pending or threatened:

 

(i)     litigation against any Borrower;

 

(ii)     inquiries, investigations or proceedings concerning the business
affairs, practices, licensing or reimbursement entitlements of any Borrower;

 

 


--------------------------------------------------------------------------------

 

 

(iii)     default by any Borrower under any material contract to which either of
them is a party, including, without limitation, any leases.

 

(h)     Borrowers are in compliance with the financial and loan covenants
contained in Annex I of the Credit Agreement, as demonstrated by the calculation
of such covenants below, except as set forth below; in determining such
compliance, the following calculations have been made: [See attached
worksheets]. Such calculations and the certifications contained therein are
true, correct and complete.

 

 

 

Certified to as of [date] by:

 

 

 

Chief Financial Officer of Borrowers

 

 


--------------------------------------------------------------------------------

 

 

Schedules to Compliance Certificate

 

Schedule 1 – Non-Compliance with Covenants

 

Schedule 2 – Federal or State Tax Liens

 

Schedule 3 – Unpaid Tax or Withholding Obligations

 

Schedule 4 –Pending Litigation, Inquiries or Investigations; Defaults under
Material Contracts

 

Worksheet(s) for Financial or Other Covenant Calculations

 

 


--------------------------------------------------------------------------------

 

 

Loan Turnover Rate Worksheet (Attachment to Compliance Certificate)

 

 

1. Total collections received in the during each Test Period with respect to all
of Borrowers’ Accounts:

$___________

   

2. Line 1 multiplied by 4:

$___________

   

3. Outstanding principal balance of Revolving Facility as of the last Business
Day of such Test Period:

$___________

   

4. Line 2 divided by Line 3:

$___________

   

5. 365 divided by Line 4:

_______days

   

6. Maximum Loan Turnover Rate:

_         xx days

   

7. In compliance:

-YES    -    NO

 

 


--------------------------------------------------------------------------------

 

 

Minimum Net Revenue Worksheet (Attachment to Compliance Certificate)

 

 

1. Net revenues related to billings for Medicare, Medicare Advantage, hospitals,
and other third-party payors for the Test Period most recently ended:

$___________

   

2. Written contractual adjustments for proprietary tests, to the extent
reasonably approved by Lender for the Test Period most recently ended:

$___________

   

3. Line 1 minus Line 2:

$___________

   

4. Minimum Net Revenue:

$___________

   

5. In compliance:

YES    -    NO

 

 


--------------------------------------------------------------------------------

 

 

Total Liquidity Worksheet (Attachment to Compliance Certificate)

 

 

1. Total Liquidity for such date of determination:

     

a. Borrower’s total unrestricted cash on hand as of such date

$___________

   

b. Availability as of such date

$___________

   

c. Revolving Loan Commitment Amount as of such date

$___________

   

d. Borrowing Base as of such date

$___________

   

2. Line 1.a. plus the lesser of Line 1.b., 1.c. or 1.d.

$___________

   

3. Cash Burn for the two most recent calendar months then ended:

$___________

   

4. Total Liquidity (Line 2 minus Line 3):

[Greater than or

equal to zero]

   

5. In compliance:

YES - NO

 